Execution Version


AGREEMENT AND PLAN OF MERGER
AMONG
VERTEX PHARMACEUTICALS INCORPORATED,
VXP MERGER SUB, INC.,
EXONICS THERAPEUTICS, INC.,
AND
SHAREHOLDER REPRESENTATIVE SERVICES LLC,
SOLELY IN ITS CAPACITY AS SHAREHOLDERS’ REPRESENTATIVE
DATED AS OF JUNE 6, 2019




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
ARTICLE 1 Defined Terms1
ARTICLE 2 The Merger27
2.1.The Merger    27
2.2.Closing    27
2.3.Actions at the Closing    28
2.4.Effects of the Merger    29
2.5.Certificate of Incorporation and By-laws    29
2.6.Directors and Officers of Surviving Corporation    29
2.7.Conversion of Capital Stock    30
2.8.Company Stock Options and Company Restricted Stock    31
2.9.Paying Agent    32
2.10.Exchange Procedures    33
2.11.Shareholders’ Representative    35
2.12.Close of Stock Transfer Books    40
2.13.Working Capital Adjustment    40
2.14.Contingent Payments    42
2.15.Escrow    47
2.16.Dissenting Shares    48
2.17.Withholding    49
ARTICLE 3 Closing Conditions50
3.1.Conditions to the Obligations of Each Party to Effect the Merger    50
3.2.Additional Conditions to Buyer’s Obligation to Effect the Merger    50
3.3.Additional Conditions to the Company’s Obligation to Effect the Merger    53
ARTICLE 4 Representations and Warranties of The Company54
4.1.Organization and Standing; No Subsidiaries    54
4.2.Power and Authority; Binding Agreement    54
4.3.Authorization    55
4.4.Capitalization    55
4.5.Noncontravention    58
4.6.Compliance with Laws; Regulatory Matters    59
4.7.Permits    62
4.8.Financial Statements    62
4.9.Absence of Changes or Events    62
4.10.Undisclosed Liabilities    62


i
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------




4.11.Assets; Personal Property    63
4.12.Real Property    63
4.13.Contracts    64
4.14.Intellectual Property    67
4.15.Litigation    71
4.16.Taxes    71
4.17.Insurance    74
4.18.Benefit Plans    74
4.19.Employee and Labor Matters    78
4.20.Environmental Matters    79
4.21.State Takeover Statutes    80
4.22.Books and Records    80
4.23.Bank Accounts    80
4.24.Transactions with Affiliates    80
4.25.Brokers    81
4.26.Anticorruption Matters    81
4.27.Export Controls and Sanctions Matters    82
ARTICLE 5 Representations and Warranties of Buyer and Merger Sub82
5.1.Organization and Standing    82
5.2.Power and Authority; Binding Agreement    82
5.3.Noncontravention    83
5.4.Financial Capability    84
5.5.Brokers    84
5.6.Litigation    84
5.7.No Other Representations or Warranties    84
ARTICLE 6 Certain Covenants85
6.1.Conduct of Business    85
6.2.Access    89
6.3.Notification    90
6.4.Tax Matters    90
6.5.Insurance    93
6.6.Exclusivity    93
6.7.Indemnification of Officers and Directors    94
6.8.Release of Claims    95
6.9.No Right to Control Company Pre-Closing    96
6.10.Confidentiality    97
6.11.Restrictive Covenants    98


ii
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------




6.12.[ * ] Deferred Consideration Agreement; Deferred Consideration
Acknowledgments; Designated Individual Agreements    99
6.13.Disclosure Statement    99
6.14.Section 280G    100
ARTICLE 7 Certain Additional Covenants100
7.1.Commercially Reasonable Efforts    100
7.2.Publicity    101
7.3.Antitrust Notification    101
7.4.Expenses    103
7.5.Further Assurances    103
7.6.Data Room Record    103
7.7.Employee Matters    103
ARTICLE 8 Indemnification104
8.1.Survival of Representations and Warranties    104
8.2.Indemnification of Buyer    105
8.3.Indemnification of Company Holders    106
8.4.Limits on Indemnification    107
8.5.Notice of Loss; Third Party Claims    110
8.6.Tax Treatment    111
8.7.Remedies    111
8.8.Set-Off    111
8.9.No Right of Contribution    112
8.10.No Circular Recovery    112
8.11.Release of Indemnification Escrow Fund    112
ARTICLE 9 Termination113
9.1.Termination    113
9.2.Effect of Termination    114
ARTICLE 10 Miscellaneous114
10.1.Notices    114
10.2.Assignment    116
10.3.Consents and Approvals    116
10.4.Governing Law    116
10.5.Consent to Jurisdiction; Enforcement    117
10.6.Waiver    117
10.7.Amendment    117
10.8.Entire Agreement    118
10.9.No Third-Party Rights or Obligations    118


iii
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------




10.10.Counterparts    118
10.11.Severability    118
10.12.English Language    119
10.13.Representation by Legal Counsel    119
10.14.Waiver of Conflicts Regarding Representation    119
10.15.Non-Assertion of Attorney Client Privilege    119




EXHIBITS:
Exhibit A: Working Capital Exhibit
Exhibit B: Written Consent
Exhibit C: Charter Amendment
Exhibit D: Certificate of Merger
Exhibit E: Company Compliance Certificate
Exhibit F: Buyer Compliance Certificate
Exhibit G: Restricted Activities Agreement
Exhibit H: [ * ] Deferred Consideration Agreement
Exhibit I: Deferred Consideration Acknowledgement
Exhibit J: Designated Individual Agreement


SCHEDULES:
Schedule I: Payment Spreadsheet
Disclosure Schedule








iv
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of June 6, 2019,
among Vertex Pharmaceuticals Incorporated, a company incorporated under the laws
of Massachusetts (“Buyer”), VXP Merger Sub, Inc., a Delaware corporation
(“Merger Sub”), Exonics Therapeutics, Inc., a Delaware corporation (the
“Company”), and Shareholder Representative Services LLC, a Colorado limited
liability company, solely in its capacity as the Shareholders’ Representative.  
RECITALS
WHEREAS, the board of directors of Buyer, the Company and Merger Sub have each
(i) determined that the merger of Merger Sub with and into the Company (the
“Merger”) on the terms and subject to the conditions set forth in this Agreement
are advisable and in the best interest of their respective shareholders to
consummate and (ii) approved the Merger on the terms and subject to the
conditions set forth in this Agreement.
WHEREAS, following the approval of this Agreement by the Board of Directors of
the Company (the “Board of Directors”), (a) the Company has delivered the
Disclosure Statement to holders of all of the outstanding Company Capital Stock,
and (b) holders of Company Capital Stock representing approximately ninety
percent (90%) or more of the outstanding voting power of the Company have signed
the Written Consent, which, in accordance with Section 228(c) of the DGCL, shall
be effective as of immediately after the execution and delivery of this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
Parties agree as follows:

ARTICLE 1
DEFINED TERMS
The capitalized terms set forth in this ARTICLE 1 shall have the meanings set
forth herein.
1.1.
“Action” means any claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), assessment, arbitration, audit, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

1.2.
“Adjustment Escrow Amount” means [ * ].

1.3.
“Adjustment Escrow Fund” has the meaning set forth in Section 2.15.1.

1.4.
“Affiliate” means, as of any point in time and for so long as such relationship
continues to exist with respect to any Person, any other Person that controls,
is controlled by or is under common control with such Person. A Person will be
regarded as in control of another Person if it (a) owns or controls, directly or
indirectly, more than 50% of the equity securities of the subject Person
entitled to vote in the election of directors (or, in the case of a Person that
is not a corporation, for the election of the corresponding managing authority),
or (b) possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of any such Person (whether through
ownership of securities or other ownership interests or by contract). For
purposes of clarity, (x) [ * ] by either of the foregoing that is not also
controlled by the Company is not, and shall be deemed not to be, Affiliates of
the Company for purposes of this definition of “Affiliate” and (y) [ * ] by
either of the foregoing that is not also controlled by the Company or Buyer is
not, and shall be deemed not to be, Affiliates of the Company or Buyer for
purposes of this definition of “Affiliate.”

1.5.
“Agreement” has the meaning set forth in the Preamble.

1.6.
“Aggregate Payment Pro Rata Percentage” means, with respect to a Company Holder,
the quotient obtained by dividing (i) (A) the amount of the Closing Payment that
is actually paid to such Company Holder in accordance with Section 2.7.3 and
Section 2.8.1, which in the case of a holder of Vested Company Stock Options,
shall be increased by the aggregate exercise price of all Vested Company Stock
Options held by such holder that was deducted from the Closing Payment payable
at Closing to such holder pursuant to Section 2.8.1(a)(II) increased by (B) the
portion of any Contingent Payment actually paid to such Company Holder in
accordance with Section 2.14 increased by (C) any amounts not paid to such
Company Holder pursuant to the set-off rights set forth in Section 8.8 in
respect of indemnity provided pursuant to Section 8.3 by (ii) (A) the total
amount of the Closing Payment to all Company Holders in accordance with Section
2.7.3 and Section 2.8.1 increased by (B) the aggregate exercise price of all
Vested Company Stock Options deducted from the Closing Payment pursuant to
Section 2.8.1(a)(II) increased by (C) all Contingent Payments actually paid to
all Company Holders in accordance with Section 2.14 increased by (D) any amounts
not paid all Company Holders pursuant to the set-off rights set forth in Section
8.8 in respect of indemnity provided pursuant to Section 8.3.

1.7.
“Antitrust Approval” has the meaning set forth in Section 7.3.2.

1.8.
“Applicable Law” means all applicable constitutions, treaties, laws (including
common law), statutes, ordinances, rules, regulations, interpretations,
directives, Judgments, and other pronouncements of any Governmental Authority,
including any applicable rules, regulations, guidelines or other requirements of
the Regulatory Authorities that may be in effect, binding and enforceable from
time to time.

1.9.
“Approval Application” means a BLA, NDA, application for accelerated approval,
or similar application or submission for a Product filed with a Regulatory
Authority in a country or group of countries to obtain the approvals, licenses,
registrations or authorizations necessary for the commercialization of such
Product in that country or group of countries, but excluding any application for
Price Approval.

1.10.
“Auditor” has the meaning set forth in Section 2.13.2.

1.11.
“Basket” has the meaning set forth in Section 8.4.1.

1.12.
“Bayh-Dole Act” means the Patent and Trademark Law Amendments Act of 1980, as
amended, codified at 35 U.S.C. §§ 200-212, as well as any regulations
promulgated pursuant thereto, including 37 C.F.R. Part 401, and any successor
statutes or regulations.

1.13.
“BLA” means a Biological License Application for a Product that is submitted to
the FDA pursuant to 21 C.F.R. § 601.2.

1.14.
“Board of Directors” has the meaning set forth in the Recitals.

1.15.
“Business” means, with respect to any Restricted Individual, (i) the treatment
of muscle diseases, including DMD and DM1 and (ii) the research, development,
manufacture, commercialization and other exploitation of any gene-editing
products intended for the treatment of any disease area for which Buyer or any
of its Affiliates has publicly announced that it is researching, developing,
manufacturing, commercializing or otherwise exploiting a gene-editing product as
of the date of termination of such Restricted Individual’s employment or other
service providing relationship with the Buyer.

1.16.
“Business Day” means a Monday, Tuesday, Wednesday, Thursday or Friday that is
not a day on which banking institutions in Boston, Massachusetts are authorized
or obligated to close.

1.17.
“Buyer” has the meaning set forth in the Preamble.

1.18.
“Buyer Indemnified Party” has the meaning set forth in Section 8.2.

1.1.
“Buyer Rights Successor” means (a) any Person to which Buyer or any Affiliate of
Buyer directly or indirectly (i) assigns or otherwise transfers any equity
interest in the Company or (ii) licenses, assigns or otherwise transfers any
right, title or interest in (A) any Company Intellectual Property, (B) any
Product or (C) any right to research, develop or commercialize any Product, (b)
any Affiliate of any Person described in clause (a), (c) any Person to which any
Person described in clause (a) or clause (b) directly or indirectly (through any
number of tiers) licenses, assigns or otherwise transfers any such interest
described in clause (a) or any other successor or assign of any Person described
in clause (a) or (b) with respect to such interest described in clause (a); or
(d) any Affiliate of a Person described in clause (c).

1.2.
“Buyer’s Closing Date Working Capital Calculation” has the meaning set forth in
Section 2.13.1.

1.3.
“Capitalization Table” has the meaning set forth in Section 4.4.2.

1.4.
“Capital Stock” means any capital stock or share capital of, other voting
securities of, other equity interest in, or right to receive profits, losses or
distributions of, any Person.

1.5.
“CERCLA” means the Federal Comprehensive, Environmental Response, Compensation,
and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended, and the rules
and regulations promulgated thereunder, and any foreign and state Applicable Law
counterparts.

1.6.
“Certificate” has the meaning set forth in Section 2.7.3(b).

1.7.
“Certificate of Merger” has the meaning set forth in Section 2.3.3.

1.8.
“cGMP” means, with respect to any applicable jurisdiction, the then-current good
manufacturing practices for the manufacture of the Products required by the
applicable Regulatory Authority, including European Community Directive
91/356/EEC (principles and guidelines of good manufacturing practice for
medicinal products) and the current Good Manufacturing Practice Regulations to
the U.S. Code of Federal Regulations Title 21 (21 CFR Parts 210, 211, 600, 610,
and 1271) and comparable regulatory standards, practices and procedures
promulgated by other Regulatory Authorities, as applicable, in each case as they
may be updated from time to time.

1.9.
“Change of Control” means, with respect to a Party or its Affiliate, as
applicable: (a) the sale of all or substantially all of such Party’s or such
Affiliate’s, respectively, assets; (b) a merger, reorganization or consolidation
involving such Party or such Affiliate, respectively, in which the beneficial
owners of the outstanding voting securities of such Party or such Affiliate,
respectively, immediately prior to such transaction have beneficial ownership of
less than fifty percent (50%) of the outstanding voting securities of the
surviving entity immediately after such merger, reorganization or consolidation;
or (c) any transaction or series of related transactions in which any third
party, together with its Affiliates, acquires the beneficial ownership of fifty
percent (50%) or more of the outstanding voting securities of such Party or such
Affiliate, respectively.

1.10.
“Change of Control Payments” means, in all cases without duplication, (i) any
amounts that become payable by the Company to any of its current or former
officers, employees, directors or consultants as a result of or in connection
with the execution and delivery of this Agreement or the consummation of the
Merger, whether pursuant to any Plan or severance policy of the Company or any
individual employment, severance or change-of-control Contract or otherwise
(excluding any retention, severance, change in control, equity or other
compensatory arrangements (including in any Offer Letter) implemented by Buyer
or its Affiliates in connection with the Merger or otherwise or obligations
triggered by terminations of employment following the Closing) and (ii) the
employer-portion of any payroll or employment Taxes in respect of amounts
included in clause (i) above and in respect of any payments made under Section
2.8.1(a) to holders of Vested Company Stock Options and under Section 2.7.3(a)
to holders of Company Restricted Stock for which a valid election under Section
83(b) of the Code has not been made, and under any Designated Individual
Agreement to the Designated Individuals, including, in each case, in respect of
payments to the Shareholders’ Representative Reserve on behalf of such holders
(regardless of whether such Taxes are payable at or following the Closing),
except in each case to the extent such amounts were paid prior to the Closing
Date; provided, however, that Change of Control Payments do not include payments
to holders of Company Stock Options or Company Restricted Stock due to their
holding or ownership of Company Stock Options or Company Restricted Stock, as
applicable.

1.11.
“Charter Amendment” has the meaning set forth in Section 1.218.

1.12.
“Claims” has the meaning set forth in Section 6.8.

1.13.
“Clinical Trial” means a study in humans that is required to be or is otherwise
conducted in accordance with GCP and is designed to generate data in support of
an Approval Application.

1.14.
“Closing” has the meaning set forth in Section 2.2.

1.15.
“Closing Date” means the date on which the Closing occurs.

1.16.
“Closing Payment” means (i) the Purchase Price minus (ii) the Indemnification
Escrow Amount, minus (iii) the Adjustment Escrow Amount, minus (iv)
Shareholders’ Representative Reserve, minus (v) any Deal Fees, minus (vi) any
Debt Payoff Amount, minus (vii) any Change of Control Payments, and plus or
minus, as applicable, (viii) the Closing Working Capital Adjustment, if any.

1.17.
“Closing Working Capital Adjustment” has the meaning set forth in Section
2.13.1.

1.18.
“Code” means the Internal Revenue Code of 1986, as amended, including the rules
and regulations thereunder and any substitute or successor provisions.

1.19.
“Commercially Reasonable Efforts” means, with respect to any objective relating
to the research, development or commercialization of a Product, the level,
caliber and quality of efforts and resources reasonably and normally used by [ *
].

1.20.
“Company” has the meaning set forth in the Preamble.

1.21.
“Company Capital Stock” means, collectively, the Company Common Stock, the
Company Restricted Stock, and the Company Preferred Stock.

1.22.
“Company Common Stock” means common stock, $0.0001 par value per share of the
Company.

1.23.
“Company Holder” means a holder of: (i) Company Capital Stock or (ii) Vested
Company Stock Options, in each case, as of immediately prior to the Effective
Time (other than a holder of Dissenting Shares).

1.24.
“Company Holder Indemnified Party” has the meaning set forth in Section 8.3.

1.25.
“Company Holder Indemnity Event” has the meaning set forth in Section 8.2.4.

1.26.
“Company Intellectual Property” means all Intellectual Property owned by or
licensed to the Company as of the date of this Agreement, excluding (i) any
commercially or otherwise generally available software or (ii) any Know-How that
is generally known or available to the public as of the date of this Agreement.

1.27.
“Company knowledge”, “to the knowledge of the Company” or variations thereof
means the actual knowledge, after making a reasonable inquiry of any employee of
the Company who would reasonably be expected to be familiar with the matter in
question, of [ * ].

1.28.
“Company Patent Rights” has the meaning set forth in Section 4.14.1.

1.29.
“Company Personnel” means any former or current director, officer, employee,
independent contractor or consultant of the Company.

1.30.
“Company Preferred Stock” means any series or class of preferred stock of the
Company.

1.31.
“Company Restricted Stock” means Company Common Stock that is subject to a
substantial risk of forfeiture within the meaning of Section 83 of the Code.

1.32.
“Company Shareholder” means a holder of Company Capital Stock.

1.33.
“Company Stock Option” means an option to purchase or acquire shares of Company
Common Stock.

1.34.
“Company Stock Plan” means the Company’s 2017 Stock Incentive Plan.

1.35.
“Confidential Information” means, with respect to each Party, all Know-How or
other information, including proprietary information (whether or not patentable)
regarding or embodying such Party’s technology, products, business information
or objectives, that is communicated in any way or form by or on behalf of the
Disclosing Party to the Receiving Party or its permitted recipients, pursuant to
this Agreement or any confidentiality agreement previously entered into by the
Company and Buyer, whether or not such Know-How or other information is
identified as confidential at the time of disclosure. The terms and conditions
of this Agreement will be considered Confidential Information of each Party,
with each Party deemed to be the Receiving Party of such Confidential
Information. All information and data regarding Products generated after the
date hereof will be deemed Buyer’s Confidential Information at and following the
Effective Time. Notwithstanding any provision of this Section 1.53 to the
contrary, Confidential Information does not include any Know-How or information
that: (a)  was already known by the Receiving Party (other than under an
obligation of confidentiality to the Disclosing Party) at the time of disclosure
by or on behalf of the Disclosing Party; (b) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the Receiving Party; (c) became generally available to the public or otherwise
part of the public domain after its disclosure to the Receiving Party, other
than through any act or omission of the Receiving Party in breach of its
obligations under this Agreement; (d) was disclosed to the Receiving Party,
other than under an obligation of confidentiality, by a third party who had no
obligation to the Disclosing Party not to disclose such information to the
Receiving Party; or (e) was independently discovered or developed by or on
behalf of the Receiving Party without the use of any Confidential Information
belonging to the Disclosing Party. Confidential Information disclosed to the
Receiving Party hereunder will not be deemed to fall within the foregoing
exceptions merely because broader or related information falls within such
exceptions, nor will combinations of elements or principles be considered to
fall within the foregoing exceptions merely because individual elements of such
combinations fall within such exceptions.

1.36.
“Constitutive Documents” means the articles or certificate of incorporation and
by-laws of a Person if such Person is a corporation, and analogous constitutive
documents if such Person is another form of entity.

1.37.
“Contingent Payment” has the meaning set forth in Section 2.14.1.

1.38.
“Contingent Payment Deal Fees” means all fees and expenses (including fees and
expenses of investment bankers, finders, consultants, attorneys, accountants or
others) of the Company incurred or owed or reimbursed or reimbursable by the
Company, pursuant to a Contract of the Company entered into by the Company prior
to the Effective Time and in accordance with the terms of such Contract as of
the Effective Time, in connection with the payment of any Contingent Payment
after Closing, in each case to the extent unpaid at the time of payment of the
applicable Contingent Payment, and the employer portion of any payroll or
employment Taxes in respect of payments of such Contingent Payment in respect of
the payments described in Section 2.8.1(b) to holders of Vested Company Stock
Options, in respect of the payments described in Section 2.7.3(b) to holders of
Company Restricted Stock for which a valid election under Section 83(b) of the
Code has not been made, in respect of any Contingent Payments to be made to each
Designated Individual in accordance with the applicable Designated Individual
Agreement, in any case, regardless of whether such Taxes are payable at the time
of or following the payment of the applicable Contingent Payment. For the
avoidance of doubt, “Contingent Payment Deal Fees” does not include any fees or
expenses that constitute “Deal Fees”.

1.39.
“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, guarantee, security agreement, license, lease or other contract,
commitment, agreement, instrument, obligation, undertaking, concession,
franchise, license, evidence of Indebtedness or other legally binding
arrangement or understanding, whether written or oral.

1.40.
“Copyright” means any copyright (i) licensed to Company from any third party
(other than commercial off-the-shelf software or other generally available
software) or (ii) assigned to Company, registered by Company or applied for by
Company.

1.41.
“Counterparts” has the meaning set forth in Section 1.151.

1.42.
“Current Representation” has the meaning set forth in Section 10.14.

1.43.
“D&O Indemnified Parties” has the meaning set forth in Section 6.7.1.

1.44.
“Data Room” means the electronic data room made available to Buyer by the
Company in connection with the negotiation of this Agreement, as constituted on
or prior to the date of this Agreement, hosted by Merrill DataSite at
https://us1.merrillcorp.com/.

1.45.
“Deal Fees” means, to the extent unpaid as of the Effective Time and, in all
cases without duplication, all fees and expenses (including fees and expenses of
investment bankers, finders, consultants, attorneys, accountants or others) of
the Company incurred or owed or reimbursed or reimbursable by the Company in
connection with the negotiation, entering into, and consummation of this
Agreement, the Merger and the transactions contemplated hereunder, in each case
to the extent unpaid at the Closing. For the avoidance of doubt, “Deal Fees”
does not include any fees or expenses that constitute “Contingent Payment Deal
Fees”.

1.46.
“Debt Payoff Amount” means, to the extent unpaid as of the Effective Time, the
amount necessary to fully discharge the Indebtedness of the Company outstanding
as of the Effective Time.

1.47.
“Deferred Consideration” means, (i) with respect to a Deferred Holder (other
than the [ * ] and the Designated Individuals), the portion of the Closing
Payment payable to such Deferred Holder that is set forth on Schedule I in the
column entitled “Deferred Consideration,” where such Deferred Holder’s right to
receive such payment is subject to the same restrictions as applied to the
Deferred Holder’s Designated Company Restricted Stock to which such Closing
Payment relates, (ii) with respect to consideration payable to Designated
Individuals, the consideration payable in accordance with the terms and
conditions of a Designated Individual Agreement, or (iii) with respect to
consideration payable to the [ * ], the consideration payable in accordance with
the terms and conditions of the [ * ] Deferred Consideration Agreement.

1.48.
“Deferred Consideration Acknowledgment” has the meaning set forth in Section
6.12.2.

1.49.
“Deferred Holder” means the [ * ] and each holder of unvested Company Restricted
Stock.

1.50.
“Designated Company Restricted Stock” means Company Restricted Stock acquired
more than one year prior to the Closing Date by the holder thereof and with
respect to which a valid election under Section 83(b) of the Code has been made.

1.51.
“Designated Individual Agreement” has the meaning set forth in Section 6.12.2.

1.52.
“Designated Individuals” means all holders of Company Restricted Stock that
exercised a Company Stock Option within one year prior to the Closing.

1.53.
“Designated Person” has the meaning set forth in Section 10.14.

1.54.
“DGCL” means the General Corporation Law of the State of Delaware.

1.55.
“Disclosing Party” has the meaning set forth in Section 6.10.1.

1.56.
“Disclosure Schedule” means the disclosure schedule delivered by the Company to
Buyer contemporaneously with this Agreement. The Disclosure Schedule shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in ARTICLE 4. A disclosure in any section or
subsection of the Disclosure Schedule shall be deemed to apply to each other
section or subsection of the Disclosure Schedule and of ARTICLE 4 to which its
relevance is reasonably apparent from a reading of such disclosure.

1.57.
“Disclosure Statement” has the meaning set forth in Section 6.12.2.

1.58.
“Dissenting Shares” has the meaning set forth in Section 2.16.1.

1.59.
“DOJ” means the United States Department of Justice.

1.60.
“DM1” means Myotonic Dystrophy Type 1.

1.61.
“DMD” means Duchenne muscular dystrophy.

1.62.
“Due Date” has the meaning set forth in Section 6.4.2.

1.63.
“Effective Time” means the time when the Merger becomes effective, which shall
be the later of (a) the acceptance of the filing of the Certificate of Merger by
the Secretary of State of the State of Delaware or (b) such time thereafter as
specified in the Certificate of Merger.

1.64.
“EMA” means the European Medicines Agency or any successor entity thereto.

1.65.
“Environmental Law” means any Applicable Law relating to (i) the manufacture,
processing, use, labeling, distribution, treatment, storage, discharge,
disposal, recycling, generation or transportation of Hazardous Materials; (ii)
air (including indoor air), soil, surface, subsurface, groundwater or noise
pollution; (iii) Releases or threatened Releases; (iv) protection of wildlife,
endangered species, wetlands or natural resources; (v) underground storage
tanks; (vi) above-ground storage tanks; (vii) health and safety of employees and
other persons; and (viii) notification requirements relating to the foregoing.
Without limiting the above, Environmental Law also includes the following within
the United States and all foreign equivalents thereof: (a) CERCLA; (b) the Solid
Waste Disposal Act, as amended by RCRA; (c) the Emergency Planning and Community
Right to Know Act of 1986 (42 U.S.C. §§ 11001 et seq.), as amended; (d) the
Clean Air Act (42 U.S.C. §§ 7401 et seq.), as amended; (e) the Clean Water Act
(33 U.S.C. §§ 1251 et seq.), as amended; (f) the Toxic Substances Control Act
(15 U.S.C. §§ 2601 et seq.), as amended; (g) the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.), as amended; (h) the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §§ 136 et seq.), as
amended; (i) the Federal Safe Drinking Water Act (42 U.S.C. §§ 300 et seq.), as
amended; (j) the Occupational Safety and Health Act (29 U.S.C §§ 651 et seq.),
as amended; and (k) any Applicable Laws similar or analogous to (including
counterparts of) any of the statutes listed above in effect as of the Closing
Date.

1.66.
“ERISA” has the meaning set forth in Section 4.18.1.

1.67.
“ERISA Affiliate” has the meaning set forth in Section 4.18.2.

1.68.
“Escrow Agent” has the meaning set forth in Section 2.15.1.

1.69.
“Escrow Agreement” has the meaning set forth in Section 2.15.1.

1.70.
“Escrow Release Tax Costs” means the employer portion of any payroll or
employment Taxes in respect of payments to holders of Vested Company Stock
Options and holders of Company Restricted Stock for which a valid election under
Section 83(b) of the Code has not been made, in connection with the release of
any portion of the Adjustment Escrow Fund or the Indemnification Escrow Fund, as
applicable.

1.71.
“Escrow Termination Date” means the date that is [ * ] after the Closing Date;
provided that, if any portion of the Indemnification Escrow Fund is subject to
pending claims for indemnification pursuant to ARTICLE 8 on such date, the
Escrow Agreement and Indemnification Escrow Fund shall remain in effect until
such pending claims have been paid or satisfied.

1.72.
“Estimated Closing Date Working Capital” has the meaning set forth in Section
2.13.1.

1.73.
“European Commission” means the European Commission or any successor entity that
is responsible for granting Marketing Approvals authorizing the sale of
pharmaceuticals in the European Union.

1.74.
“European Union” or “EU” means (a) the economic, scientific and political
organization of member states of the European Union as it may be constituted
from time to time, which as of the date hereof consists of Austria, Belgium,
Bulgaria, Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, The
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and
the United Kingdom of Great Britain and Northern Ireland and that certain
portion of Cyprus included in such organization, (b) any member country of the
European Economic Area that is not otherwise a member of the European Union and
(c) any country not otherwise included in clauses (a) or (b) that participates
in the unified or centralized filing system under the auspices of the EMA.

1.75.
[ * ].

1.76.
“FCPA” has the meaning set forth in Section 4.26.1.

1.77.
“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.78.
“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder, or any foreign
equivalent thereof.

1.79.
“Final Closing Working Capital Adjustment Amount” has the meaning set forth in
Section 2.13.2.

1.80.
“Financial Statements” has the meaning set forth in Section 4.8.

1.81.
“[ * ] Deferred Consideration Agreement” has the meaning set forth in Section
6.12.1.

1.82.
[ * ].

1.83.
“Fraud” means, with respect to a Person, an actual and intentional fraud
committed by such Person with respect to a breach of the representations and
warranties set forth in this Agreement; provided, that such actual and
intentional fraud of a Person shall only be deemed to exist if such Person (a)
had actual knowledge (as opposed to imputed or constructive knowledge) of a
material misrepresentation and (b) actually intended to deceive the Person to
which such material misrepresentation was made.

1.84.
“FTC” means the United States Federal Trade Commission.

1.85.
“Fundamental Representations” means the representations and warranties contained
in Sections 4.1.1(i), 4.1.1(ii) and 4.1.2 (Organization and Standing; No
Subsidiaries), 4.2 (Power and Authority; Binding Agreement), 4.3
(Authorization), 4.4 (Capitalization), 4.5.1(i) (Noncontravention with
Constitutive Documents), 4.16 (Taxes) and 4.25 (Brokers).

1.86.
“GAAP” means United States generally accepted accounting principles,
consistently applied.

1.87.
“GCP” means good clinical practices, which are the then-current standards,
practices and procedures for Clinical Trials for pharmaceuticals and biological
products, as set forth in the FD&C Act or other Applicable Law, and such
standards of good clinical practice as are required by the Regulatory
Authorities of the European Union and other organizations and governmental
authorities in countries for which the applicable Product is intended to be
developed, to the extent such standards are not less stringent than United
States standards, in each case as they may be updated from time to time.

1.88.
“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58 or the successor thereto, or
comparable regulatory standards in jurisdictions outside of the United States,
as applicable, to the extent such standards are not less stringent than United
States standards, in each case as they may be updated from time to time.

1.89.
“Governmental Authority” means any court, administrative agency, department,
commission, bureau, official, authority or other instrumentality of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, or any mediator, arbitrator or arbitral body.

1.90.
“Hazardous Material” means (i) any “hazardous substance,” “pollutant”, “toxic
pollutant” or “contaminant” as defined under Environmental Laws; (ii) any
“hazardous waste” as defined under RCRA, or any Environmental Law applicable to
the management of waste; and (iii) any other substance which may be subject of
regulatory action by any Governmental Authority in connection with any
Environmental Law.

1.91.
“HSR Act” means the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976, as
amended.

1.92.
“IND” means any Investigational New Drug application filed with the FDA pursuant
to Part 312 of Title 21 of the U.S. Code of Federal Regulations or a similar
application or submission for a Product filed with a Regulatory Authority in a
country or group of countries.

1.93.
“Indebtedness” of any Person means, in all cases without duplication, (i) all
indebtedness of such Person for borrowed money or indebtedness issued or
incurred in substitution or exchange for indebtedness for borrowed money, with
respect to deposits or advances of any kind or for the deferred purchase price
of property or services (other than current trade liabilities incurred in the
Ordinary Course of Business and payable in accordance with customary practices
and not more than 90 days past due), (ii) all obligations of such Person
evidenced by bonds, debentures, notes, mortgages or similar instruments,
including any indebtedness issued by the Company prior to the Closing, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to any assets and properties purchased by such Person,
(iv) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien (other than any Permitted Lien), whether or not the obligations secured
thereby have been assumed, (v) all guarantees by such Person or contingent
liabilities of such Person with respect to the indebtedness of others, (vi) all
capital lease obligations under GAAP of such Person, (vii) all obligations of
such Person as an account party in respect of letters of credit and banker’s
acceptances to the extent drawn, (viii) all obligations of such Person
consisting of overdrafts (e.g., cash float reflected as a negative on the cash
line), and (ix) obligations under any interest rate, currency or other hedging
agreement. The foregoing shall specifically exclude (A) those items set forth in
Subsection (ii) of the definition of Working Capital, (B) Deal Fees, and (C) any
Change of Control Payments.

1.94.
“Indemnification Escrow Amount” means [ * ].

1.95.
“Indemnification Escrow Fund” has the meaning set forth in Section 2.15.1.

1.96.
“Indemnified Party” means the Buyer Indemnified Parties or Company Holder
Indemnified Parties, as applicable.

1.97.
“Indemnifying Company Holder” has the meaning set forth in Section 8.4.4.

1.98.
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of ARTICLE 8.

1.99.
“Initiation” or “Initiate” means, with respect to any Clinical Trial, dosing of
the first human subject in such Clinical Trial.

1.100.
“Insolvency Event” means that (i) Buyer voluntarily files, or notifies the
Shareholders’ Representative that Buyer intends to file voluntarily, a petition
under any applicable insolvency or bankruptcy laws, (ii) a petition is filed
against Buyer under any such insolvency or bankruptcy laws or Buyer notifies the
Shareholders’ Representative that such a petition will be filed, (iii) Buyer
becomes or is declared insolvent, or is unable to pay its debts as they become
due, (iv) Buyer is the subject of any proceedings related to liquidation,
insolvency or the appointment of a receiver or similar officer for all or a
substantial part of Buyer’s or any Affiliate of Buyer’s assets, (v) Buyer makes
an assignment for the benefit of all or substantially all of its creditors, or
(vi) Buyer enters into an agreement for the composition, extension, or
readjustment of substantially all of its obligations.

1.101.
“Institution” means any third party university or college that transfers,
assigns, licenses, sublicenses, sells or otherwise disposes of any Intellectual
Property to the Company or any of its respective Affiliates, in each case, in
respect of a Product.

1.102.
“Intellectual Property” means any (i) Patents, (ii) Marks or applications for
Marks, (iii) Copyrights, (iv) Know-How or (v) other intellectual property or
proprietary rights, including tangible biologic materials.

1.103.
“IRS” means the Internal Revenue Service of the United States.

1.104.
“Judgment” means any writ, judgment, injunction, order, decree, stipulation,
settlement, determination or award entered by or with any Governmental
Authority.

1.105.
“Know-How” means data, results, pre-clinical and clinical protocols and data
from studies and Clinical Trials, chemical structures, chemical sequences,
nucleic acid sequences, information, materials, inventions, know-how, formulas,
trade secrets, techniques, methods, processes, procedures and developments,
whether or not patentable; provided that Know-How does not include Patents but
includes the information and inventions disclosed in Patents. Know-How shall
include all contents of the Data Room.

1.106.
“Leased Property” has the meaning set forth in Section 4.12.2.

1.107.
“Letter of Transmittal” has the meaning set forth in Section 2.10.1.

1.108.
“Liabilities” means any and all damages, debts, liabilities and obligations,
claims, Taxes, interest obligations, deficiencies, judgments, assessments,
fines, fees, penalties, and expenses, whether accrued or fixed, absolute or
contingent, matured or unmatured or determined or determinable, including those
arising under any Applicable Law, Action or Judgment and those arising under any
Contract.

1.109.
“Lien” means any lien, encumbrance, security interest, mortgage or pledge,
whether arising by Contract or by operation of Applicable Law, or any
conditional sale Contract, title retention Contract or other Contract to grant
any of the foregoing.

1.110.
“Losses” means any actions, fines, Liabilities, losses, costs (including the
costs of defense and enforcement of this Agreement or any ancillary agreement,
document or instrument to be delivered in connection herewith and therewith),
monetary damages, expenses or amounts paid in settlement (in each case,
including reasonable attorneys’ and experts’ fees and expenses).

1.111.
“Major European Countries” means each of [ * ].

1.112.
“Mark” means any trademark, trade name, trade dress, service mark or domain
name.

1.113.
“Marketing Approval” means, with respect to a Product in a particular
jurisdiction, all approvals, licenses, registrations or authorizations necessary
for the commercialization of such Product in such jurisdiction, including, with
respect to the United States, approval of an Approval Application for such
Product by the FDA and with respect to the European Union, approval of an
Approval Application for such Product by the European Commission; provided,
however, that in the event that the United Kingdom of Northern Ireland and Great
Britain, or any portion thereof, or any other country that is, as of the date of
this Agreement, a member of the European Union, is no longer part of the
European Union, and for any other [ * ] that remains in the European Union, a
“Marketing Approval” shall also include approval of an Approval Application for
such Product by the applicable Regulatory Authority in such country. Marketing
Approval excludes Price Approval.

1.114.
“Material Adverse Change” means any change, effect, event, occurrence, state of
facts or development which, individually or in the aggregate, would reasonably
be expected to result in, or has resulted in, any change or effect, that (i) is
materially adverse to the business, financial condition, assets, results or
operations of the Company or (ii) would reasonably be expected to prevent or
materially impede, materially interfere with, materially hinder or delay the
consummation of the Merger or the other transactions contemplated by this
Agreement; provided that none of the following shall be deemed, either alone or
in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Change: (a) any change, effect, event, occurrence, state of facts or development
relating to the economy in general in the United States or in any other
jurisdiction in which the Company has operations or conducts business, so long
as the effects do not disproportionately impact the Company; (b) any change,
effect, event, occurrence, state of facts or development reasonably attributable
to conditions affecting the industry in which the Company participates (other
than as may arise or result from regulatory action by a Governmental Authority,
so long as the effects do not disproportionately impact the Company); (c) any
acts of terrorism, military action or war (whether or not declared) or any
earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires or
other natural disasters, weather conditions and other force majeure events in
the United States or in any other jurisdiction in which the Company has
operations or conducts business; (d) actions by or on behalf of the Company
expressly contemplated by this Agreement or taken at the written direction of
Buyer; (e) changes in Applicable Laws or GAAP; (f) any change, effect, event,
occurrence, state of facts or development arising out of or resulting from
actions by the Parties expressly contemplated by this Agreement or the
announcement of the transactions contemplated by this Agreement, including
actions of collaborators, licensors, partners or suppliers and (g) any clinical
or pre-clinical studies, trials, tests or results therefrom or announcements
thereof with respect to any competitors’ or potential competitors’ products or
product candidates (including regulatory changes that may affect such studies or
trials and/or the market for any particular product), in each case to the extent
arising out of or related to the period after the date of this Agreement.

1.115.
“Material Claims” has the meaning set forth in Section 8.4.6.

1.116.
“Material Contract” has the meaning set forth in Section 4.13.1.

1.117.
“Merger” has the meaning set forth in the Recitals.

1.118.
“Merger Consideration” has the meaning set forth in Section 2.7.3.

1.119.
“Merger Sub” has the meaning set forth in the Preamble.

1.120.
“Merger Sub Common Stock” means the common stock, par value $0.001 per share, of
Merger Sub.

1.121.
“Milestone” has the meaning set forth in Section 2.14.2.

1.122.
“Most Recent Balance Sheet” means the unaudited consolidated balance sheet of
the Company as of the Most Recent Balance Sheet Date.

1.123.
“Most Recent Balance Sheet Date” has the meaning set forth in Section 4.8.

1.124.
“NDA” means a new drug application that is submitted to the FDA for Marketing
Approval for a Product, pursuant to 21 C.F.R. § 314.3.

1.125.
“Negative Working Capital Adjustment” has the meaning set forth in Section
2.13.1.

1.126.
“Offer Letter” has the meaning set forth in Section 7.7.1.

1.127.
“Option Cancellation Agreement” has the meaning set forth in Section 2.10.3.

1.128.
“Option Merger Consideration” has the meaning set forth in Section 2.8.1.

1.129.
“Ordinary Course of Business” means the ordinary course of business, consistent
with past practice.

1.130.
“Outside Date” has the meaning set forth in Section 9.1.1(e).

1.131.
“Outstanding Shares” means the sum of: (i) the total number of shares of Company
Capital Stock issued and outstanding immediately prior to the Effective Time and
(ii) the total number of shares of Company Common Stock issuable upon the
exercise of any Vested Company Stock Options.

1.132.
“Party” means Buyer, Merger Sub, the Company, the undersigned Company Holders
and the Shareholders’ Representative. For the avoidance of doubt, each of The
University of Texas Southwestern Medical Center and The Board of Regents of the
University of Texas System is not, and shall be deemed not to be, a Party for
purposes of this definition of “Party.”

1.133.
“Patents” means the rights and interests in and to issued patents and pending
patent applications or provisional patent applications in any country,
jurisdiction or region (including inventor’s certificates and utility models),
including all Counterparts thereof, where “Counterparts” of a patent or patent
application means any provisionals, non-provisionals, substitutions,
continuations, continuations-in-part, divisionals, renewals and all patents
granted thereon, and all reissues, reexaminations, extensions, confirmations,
revalidations, registrations and patents of addition thereof, including patent
term extensions and supplementary protection certificates, international patent
applications filed under the Patent Cooperation Treaty and any foreign
equivalents to any of the foregoing.

1.134.
“Paying Agent” has the meaning set forth in Section 2.9.

1.135.
“Paying Agent Agreement” has the meaning set forth in Section 2.9.

1.136.
“Permit” means any federal, state or local, domestic or foreign, Governmental
Authority consent, approval, order, authorization, certificate, filing, notice,
permit, concession, registration, franchise, license or right.

1.137.
“Permitted Liens” means the following: (i) (A) statutory Liens for Taxes not yet
due or payable or (B) Liens for Taxes which are being contested in good faith
and by appropriate proceedings and which are set forth on Section 1.156 of the
Disclosure Schedule; (ii) Liens for assessments and other governmental charges
or Liens of landlords, carriers, warehousemen, mechanics and repairmen incurred
in the Ordinary Course of Business, in each case for sums not yet due and
payable and not otherwise in default; (iii) Liens incurred in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance and other types of social security; (iv) encumbrances in the nature of
zoning restrictions, easements, rights, restrictions of record on the use of
real property or other encumbrances or restrictions if the same do not
materially detract from the current use by the Company of the property
encumbered thereby; (v) Liens arising under applicable securities laws and (vi)
Liens arising solely by action of Buyer.

1.138.
“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

1.139.
“Personal Property Leases” has the meaning set forth in Section 4.11.2.

1.140.
“PHSA” has the meaning set forth in Section 4.6.2.

1.141.
“Pivotal Trial” means, with respect to a Product, a Clinical Trial that is
intended (by Buyer, the Surviving Corporation, any of their respective
Affiliates or any Buyer Rights Successor) (as of the time the Clinical Trial is
Initiated) to generate sufficient data and results (along with data from all
prior Clinical Trials conducted with respect to such Product) to support the
filing of an Approval Application for such Product, including any Clinical Trial
so intended and either (a) designated to be a “Phase 3” Clinical Trial in the
protocol therefor or otherwise as a Clinical Trial on which an Approval
Application will be based or [ * ].

1.142.
“Plans” has the meaning set forth in Section 4.18.1.

1.143.
“Positive Working Capital Adjustment” has the meaning set forth in Section
2.13.1.

1.144.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and the portion that begins after the Closing Date of any Straddle Tax Period
(as determined in accordance with Section 6.4.8).

1.145.
“Pre-Closing Period” has the meaning set forth in Section 6.1.1.

1.146.
“Post-Closing Representation” has the meaning set forth in Section 10.14.

1.147.
“Pre-Closing Tax Liabilities” means all Tax Liabilities of the Company for all
Pre-Closing Tax Periods, determined without taking into account any Tax refunds
or other Tax assets (provided, however, that Tax deductions, net operating
losses and Tax credits that are available to be taken in a Pre-Closing Tax
Period shall be taken into account in calculating Pre-Closing Tax Liabilities,
but shall not reduce Pre-Closing Tax Liabilities below zero).

1.148.
“Pre‑Closing Tax Period” means any Tax period ending on or before the Closing
Date and the portion through the end of the Closing Date of any Straddle Tax
Period (as determined in accordance with Section 6.4.8).

1.149.
“Price Approval” means, in any country where a Governmental Authority authorizes
reimbursement for, or approves or determines pricing for, pharmaceutical
products, receipt (or, if required to make such authorization, approval or
determination effective, publication) of such reimbursement authorization or
pricing approval or determination.

1.150.
“Pro Rata Percentage” means, with respect to each Company Holder, the quotient
obtained by dividing (i) the total number of shares of Company Capital Stock
issued and outstanding immediately prior to the Effective Time held by such
Company Holder, plus the total number of shares of Company Capital Stock
issuable upon the exercise of any Vested Company Stock Options held by such
Company Holder in each case immediately prior to the Effective Time, by (ii) the
Outstanding Shares immediately prior to the Effective Time.

1.151.
“Product” means any product (a) that is or was researched, developed, tested,
labeled, manufactured, stored, imported, exported, marketed or distributed by or
on behalf of the Company or any of its Affiliates on or before the date of this
Agreement or at any time thereafter prior to the Closing Date, (b) that uses,
incorporates, or is developed using any Company Intellectual Property or (c) the
research, development, testing, labeling, manufacturing, storage, importation,
exportation, marketing or distribution of which would, without a license or
ownership under the relevant Patent, infringe a claim in any issued Patent, or
infringe a claim in any pending Patent application (if such patent application
were to issue as a patent) (i) in the Company Intellectual Property, (ii) filed
on any Know-How that is included in or derived from any Company Intellectual
Property or (iii) any Counterpart of any of the foregoing, whether such claim is
in the form of such claim as of the date hereof, as of the Closing Date or at
any time thereafter.

1.152.
“Proportionate Burden Amount” means, with respect to each Company Holder at a
given time, the Total Burden Amount multiplied by such Company Holder’s
Aggregate Payment Pro Rata Percentage, with such Aggregate Payment Pro Rata
Percentage being calculated at the time of the payment of any such Merger
Consideration to which this Section 2.7.4 is being applied, taking into account
the portion of such Merger Consideration that such Company Holder would have
received without the application of this Section 2.7.4 and assuming that the
Total Burden Amount is zero.

1.153.
“PTO” has the meaning set forth in Section 4.14.2.

1.154.
“Public Official” means (i) any officer, employee or Representative of any
Governmental Authority; (ii) any officer, employee or Representative of any
commercial enterprise that is owned or controlled by a Governmental Authority,
including any state-owned or controlled veterinary or medical facility; (iii)
any officer, employee or Representative of any public international
organization, such as the International Monetary Fund, the United Nations or the
World Bank; (iv) any Person acting in an official capacity for any Governmental
Authority, enterprise, or organization identified above; and (v) any political
party, party official or candidate for political office. [ * ].

1.155.
“Purchase Price” means $319,300,000.

1.156.
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.), as amended, and any foreign and state law counterparts.

1.157.
“Receiving Party” has the meaning set forth in Section 6.10.1.

1.158.
“Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including approvals of Approval
Applications, supplements and amendments, pre- and post- approvals, and labeling
approvals) of any Regulatory Authority, necessary for the research, development,
clinical testing, commercial manufacture, distribution, marketing, promotion,
offer for sale, use, import, export or sale of a pharmaceutical or biological
product in a regulatory jurisdiction, including Marketing Approval and Price
Approval.

1.159.
“Regulatory Authority” means, with respect to a country, any national (e.g., the
FDA), supra-national (e.g., the European Commission, the Council of the European
Union or the EMA), regional, state or local regulatory agency, department,
bureau, commission, council or other Governmental Authority involved in the
granting of Regulatory Approvals for or oversight of the research, development,
testing, manufacturing, labeling, storage, distribution, marketing, promotion,
importing, exporting or sale of pharmaceutical or biological products in such
country.

1.160.
“Regulatory Filings” means, collectively: (a) any filings, submissions,
communications or correspondence with any Regulatory Authority, including all
INDs, Approval Applications, establishment license applications, Drug Master
Files, applications for designation as an “Orphan Product(s)” under the Orphan
Drug Act, for “Fast Track” status under Section 506 of the FD&C Act (21 U.S.C. §
356) or for a Special Protocol Assessment under Section 505(b)(4)(B) and (C) of
the FD&C Act (21 U.S.C. § 355(b)(4)(B)) and all other similar filings (including
counterparts of any of the foregoing in any country or region); (b) any
applications for Regulatory Approval and other applications, filings, dossiers
or similar documents submitted to a Regulatory Authority in any country for the
purpose of obtaining Regulatory Approval from that Regulatory Authority; (c) any
Patent-related filings with any Regulatory Authority; (d) any safety reports
filed with a Regulatory Authority; (e) all supplements and amendments to any of
the foregoing; and (f) all data and other information contained in, and
correspondence with any Regulatory Authority relating to, any of the foregoing.

1.161.
“Released Parties” has the meaning set forth in Section 6.8.

1.162.
“Releases” means any spill, discharge, leak, migration, emission, escape,
injection, dumping, leaching, or other release of any Hazardous Material into
the indoor or outdoor environment, whether or not intentional, and whether or
not notification or reporting to any Governmental Authority was or is required
at the time it initially occurred or continued to occur. Without limiting the
above, Release includes the meaning of “Release” as defined under CERCLA.

1.163.
“Representative Losses” has the meaning set forth in Section 2.11.3.

1.164.
“Representatives” means with respect to a Person, such Person’s legal,
financial, internal and independent accounting and other advisors and
representatives. [ * ].

1.165.
“Restricted Activities Agreement” has the meaning set forth in Section 6.11.1.

1.166.
“Restricted Individuals” means [ * ].

1.167.
“Restricted Period” has the meaning set forth in Section 6.11.1.

1.168.
“Restricted Stock Purchase Price” has the meaning set forth in Section 1.187.

1.169.
“Schedule I” means a statement, in the form of Schedule I attached hereto, with
the following information:

(a)
the name and address of each Company Holder,

(b)
the number of shares of each class or series of Company Capital Stock held by
each Company Holder and in the case of Company Stock Options, the number of
shares of each class or series of Company Common Stock underlying each such
Company Stock Option, the exercise price, the date of grant, and the vesting
schedule (including any accelerated vesting conditions), and in the case of
Company Restricted Stock, the number of shares of each class or series of
Company Common Stock originally subject to such grant of Company Restricted
Stock, the purchase date, the original purchase price per share (and such
purchase price, in the aggregate, the “Restricted Stock Purchase Price”), and
the number of shares of each class or series of Company Common Stock that, as of
Closing, remain subject to any Company right of repurchase under the terms of
such Company Restricted Stock award, and the vesting schedule (including any
accelerated vesting conditions) applicable thereto and whether the Company
Restricted Stock is Designated Company Restricted Stock,

(c)
any Deferred Consideration with respect to each Deferred Holder,

(d)
the respective portion of the Shareholders’ Representative Reserve that is
allocated to each Company Holder in accordance with the terms of this Agreement,

(e)
the respective portion of the Indemnification Escrow Amount that is allocated to
each Company Holder in accordance with the terms of this Agreement,

(f)
the respective portion of the Adjustment Escrow Amount that is allocated to each
Company Holder in accordance with the terms of this Agreement,

(g)
the respective portion of each Contingent Payment that becomes due and payable
in accordance with Section 2.14, that is allocated to each Company Holder in
accordance with the terms of this Agreement, and

(h)
each Company Holder’s Pro Rata Percentage, Closing Payment Pro Rata Percentage
and Upfront Payment Pro Rata Percentage.

From time to time after the Effective Time, the Shareholders’ Representative
may, by written notice to the Buyer, update, correct or otherwise amend or
modify Schedule I in any manner that is not otherwise inconsistent with the
express provisions of ARTICLE 2; provided that no such update, correction,
amendment or modification shall (i) operate as a waiver (including with respect
to ARTICLE 8) or otherwise affect any representation, warranty or covenant in
this Agreement or (ii) modify any Company Holder’s rights in respect of payment
of Merger Consideration or Option Merger Consideration, as applicable.
1.170.
“Section 280G” has the meaning set forth in Section 4.16.17.

1.171.
“Section 280G Payments” has the meaning set forth in Section 6.14.

1.172.
“Securities Act” means the Securities Act of 1933, as amended.

1.173.
“Set-off Cap” has the meaning set forth in Section 8.8.

1.174.
“Shareholder Approval” has the meaning set forth in Section 4.3.2.

1.175.
“Shareholders’ Representative” has the meaning set forth in Section 2.11.1.

1.176.
“Shareholders’ Representative Reserve” means an amount equal to [ * ].

1.177.
“Specified Employee” means each holder of Unvested Company Stock Options.

1.178.
“Straddle Tax Period” means any Tax period that includes (but does not end on)
the Closing Date.

1.179.
“Subsidiary” means, with respect to any Person, (i) any corporation more than
50% of whose stock of any class or classes is owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
directly or indirectly through one or more Subsidiaries of such Person has more
than a 50% equity interest.

1.180.
“Surviving Corporation” has the meaning set forth in Section 2.1.

1.181.
“Target” when used as a noun, means a nucleotide sequence the activity,
inactivity, function or expression of which is associated with a human disease
and which is to be edited, engineered or modulated in order to treat, ameliorate
or prevent such disease.

1.182.
“Targeting”, “Targeted” and “Targets”, when used as a verb, means editing,
engineering or modulating (including by means of gene knock-out, gene tagging,
gene disruption, gene mutation, gene insertion, gene editing, gene deletion,
gene activation, gene silencing or gene knock-in) a Target or the function or
expression thereof; [ * ].

1.183.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (a) any
United States local, state or federal or non-U.S. taxes, including income,
capital gains, alternative or add-on minimum, estimated, gross income, gross
receipts, sales, use, value added, ad valorem, franchise, capital stock or other
equity securities, profits, license, registration, withholding, employment,
unemployment, disability, severance, occupation, social security (or similar
including FICA), payroll, transfer, conveyance, documentary, stamp, property
(real, tangible or intangible), premium, escheat or unclaimed property
obligation, environmental, windfall profits, customs duties, net proceeds, goods
and services, leasing, registration or other taxes of any kind or any other
fees, charges, levies, excises, duties or assessments in the nature of taxes,
and including any addition to tax or additional amount, together with any
interest, penalties or addition thereto, whether disputed or not.

1.184.
“Tax Law” means all Applicable Laws relating to or regulating the assessment,
determination, reporting, collection or imposition of Taxes, including any
formal or informal interpretation or guidance issued by a Taxing Authority.

1.185.
“Tax Return” means any report, return, declaration, claim for refund,
information return, statement, designation, election, notice or certificate
filed or required to be filed with any Taxing Authority in connection with the
determination, reporting, assessment, collection or payment of any Taxes,
including any schedule or attachment thereto and including any amendment
thereof.

1.186.
“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, reporting, collection, or imposition of any Taxes
(domestic or foreign).

1.187.
“Third Party Claim” has the meaning set forth in Section 8.2.

1.188.
“Total Burden Amount” shall mean, collectively and at a given time, the sum,
without duplication, of (1) all items described in clauses (ii) through (vii) of
the definition of Closing Payment (to the extent not otherwise paid or returned
to the Company Holders after Closing and prior to such time) plus (2) without
duplication of amounts described in the foregoing clause (1), all amounts paid
to, or recovered (including via set off) by, Buyer in connection with any
indemnity provided pursuant to Section 8.2.

1.189.
“Transaction Proposal” means any inquiry, proposal or offer from any Person
relating to, or that would reasonably be expected to lead to, any (i) direct or
indirect acquisition or sale of a substantial portion of the assets of the
Company, (ii) transaction which would result in a change in the capitalization
of the Company as of the date hereof, including any sale or issuance of any
Capital Stock of the Company to any Person (but excluding (A) the issuance of
Company Stock Options and (B) the issuance of Capital Stock upon the exercise of
Company Stock Options in accordance with the terms of this Agreement), (iii)
license or grant of rights to any third party for any of the Company
Intellectual Property, or (iv) direct or indirect acquisition or sale of any of
the Capital Stock of the Company (whether through a share purchase, merger,
consolidation, business combination, recapitalization or similar transaction
involving the Company), in each case of clauses (i) through (iv), other than the
Merger and the other transactions contemplated by this Agreement.

1.190.
“Transfer Taxes” means all transfer, sales, use, registration, real property
transfer, goods and services, documentary or mortgage recording, value added,
stamp and similar Taxes and fees (including any penalties and interest)
incurred, imposed, assessed or payable in connection with or as a result of this
Agreement or any transactions contemplated hereby.

1.191.
“U.S.” or “United States” means the United States of America and all of its
districts, territories and possessions.

1.192.
“Union” has the meaning set forth in Section 4.13.1(a).

1.193.
“Unvested Company Stock Option” means a Company Stock Option (or portion
thereof) that is outstanding as of immediately prior to the Effective Time and
(after giving effect to any accelerated vesting in connection with the
transactions contemplated by this Agreement as provided for on the date hereof
in the agreement evidencing such Company Stock Option or in any amendment to
such agreement between the Company and the holder of such Company Stock Option
in effect on the date hereof) is not a Vested Company Stock Option.

1.194.
“Upfront Closing Payment” means the Closing Payment excluding the aggregate
amount of the Deferred Consideration payable to all Deferred Holders set forth
on Schedule I.

1.195.
“Upfront Payment Pro Rata Percentage” means, with respect to any Company Holder,
the quotient obtained by dividing (i) the amount of the Upfront Closing Payment
that is actually paid to such Company Holder in accordance with Section 2.7.3
and Section 2.8 (which in the case of a holder of Vested Company Stock Options,
shall be increased by the aggregate exercise price of all Vested Company Stock
Options held by such holder that was deducted from the Closing Payment payable
at Closing to such holder pursuant to Section 2.8.1(a)(II)) by (ii) (A) the
Upfront Closing Payment increased by (B) the aggregate exercise price of all
Vested Company Stock Options deducted from the Closing Payment pursuant to
Section 2.8.1(a)(II).

1.196.
“UT Agreements” means [ * ].

1.197.
“Vested Company Stock Option” means a Company Stock Option (or portion thereof)
that is outstanding, vested and exercisable as of immediately prior to the
Effective Time (after giving effect to any accelerated vesting in connection
with the transactions contemplated by this Agreement as provided for on the date
hereof in the agreement evidencing such Company Stock Option or in any amendment
to such agreement between the Company and the holder of such Company Stock
Option in effect on the date hereof).

1.198.
“WARN” has the meaning set forth in Section 4.19.4.

1.199.
“Working Capital” means an amount, which may be positive or negative, equal to
(i) the sum of the Company’s current assets, including cash (which shall be
deemed to include the aggregate exercise price of all Vested Company Stock
Options and the amount of outstanding Indebtedness (including accrued and unpaid
interest thereon) encumbering any Company Restricted Stock, including the loans
specified on Section 4.4.2 of the Disclosure Schedule), cash equivalents
(including all bank account balances, marketable securities and certificates of
deposit), accounts receivable (net of reserves), deposits on leased property,
inventory (net of reserves), and prepaid expenses, all as determined by
reference to only the line items noted on the Working Capital Exhibit as current
assets; minus (ii) the sum of the Company’s current liabilities, including
accrued deferred compensation and the employer portion of any payroll or
employment Taxes in respect of payments of such accrued deferred compensation
(excluding, for clarity, liabilities in respect of Company Stock Option or
Company Restricted Stock), accrued expenses and accounts payable all as
determined by reference to only the line items noted on the Working Capital
Exhibit as current liabilities; in each case calculated in accordance with GAAP;
provided, however, that, for purposes of this definition of Working Capital,
whether or not in accordance with GAAP, (x) “current liabilities” shall (A)
include all unpaid Pre-Closing Tax Liabilities (including an estimate of
Pre-Closing Tax Liabilities for the portion of any Straddle Tax Period ending on
the Closing Date), and shall exclude the amount of any Deal Fees, Debt Payoff
Amount and Change of Control Payments to the extent such amounts are deducted in
the calculation of the Closing Payment and (B) [ * ] and (y) Working Capital
shall not include current or deferred Tax assets (including rights to refunds)
or deferred Tax Liabilities.

1.200.
“Working Capital Exhibit” means the sample Working Capital calculation attached
as Exhibit A, which shall be prepared in accordance with GAAP (except as
specified in the definition of Working Capital) using the accounting principles,
policies, methods, treatments or procedures specified thereon and used in the
preparation of the Financial Statements.

1.201.
“Written Consent” means the written consent of the Company Shareholders in the
form attached as Exhibit B, approving the amendment to the Amended and Restated
Certificate of Incorporation of the Company in the form attached as Exhibit C
(the “Charter Amendment”), adopting this Agreement and approving the
consummation of the Merger in accordance with this Agreement.

1.1.2.
Descriptive Headings; Certain Interpretations.

(a)
Headings. The descriptive headings of this Agreement are for convenience only
and will be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

(b)
Interpretations. Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to any or all
genders, and the use of the singular will be deemed to include the plural (and
vice versa), (b) the words “include,” “includes” and “including” will be deemed
to be followed by the phrase “without limitation,” (c) the word “will” will be
construed to have the same meaning and effect as the word “shall,” (d) any
definition of or reference to any agreement, instrument or other document herein
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(e) any reference herein to any Person will be construed to include the Person’s
successors and assigns, (f) the words “herein,” “hereof” and “hereunder,” and
words of similar import, will be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Sections, Schedules or Exhibits will be construed to refer to Sections,
Schedules or Exhibits of this Agreement, and references to this Agreement
include all Schedules and Exhibits hereto, (h) the word “notice” will mean
notice in writing (whether or not specifically stated) and will include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like will require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, e-mail (solely with return receipt), approved minutes
or otherwise (but excluding e-mail without return receipt and instant
messaging), (j) references to any specific law, rule or regulation, or article,
section or other division thereof, will be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof, (k) any action or occurrence deemed to be effective as of a particular
date will be deemed to be effective as of 11:59 PM ET on such date, (l) the term
“or” will be interpreted in the inclusive sense commonly associated with the
term “and/or,” and (m) the phrases “made available to Buyer,” “provided to
Buyer,” and similar expressions in respect of any document or information will
be construed for all purposes of this Agreement as meaning that a copy of such
document or information was delivered by or on behalf of Company to Buyer in
each case no later than two Business Days prior to the date hereof in the Data
Room.


ARTICLE 2    
THE MERGER

2.1.
The Merger. Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, Merger Sub shall be merged with and into the
Company in accordance with the DGCL. Following the Merger, the separate
corporate existence of Merger Sub shall cease and the Company shall continue as
the surviving corporation (the “Surviving Corporation”) and a wholly-owned
Subsidiary of Buyer.


2.2.
Closing. The closing of the Merger (the “Closing”) shall be held at the offices
of Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston, MA 02199, at
10:00 a.m. on the date as soon as practicable, and in any event not later than
four Business Days, following the satisfaction (except to the extent waived in
accordance with ARTICLE 3) of each Party’s conditions to Closing set forth in
ARTICLE 3 (other than the delivery of items to be delivered at the Closing and
other than satisfaction of those conditions that by their nature are to be
satisfied at the Closing, it being understood that the occurrence of the Closing
shall remain subject to the delivery of such items and the satisfaction or
waiver of such conditions at the Closing);


2.3.
Actions at the Closing.

2.3.1.
No later than four Business Days prior to the Closing Date, the Company shall
deliver to Buyer the following:

(a)
a certificate of the Company, executed by its Chief Executive Officer,
certifying that Schedule I is true, complete and correct in all respects on and
as of the Closing Date;

(b)
a schedule setting forth all Deal Fees payable in connection with Closing,
including the recipient of such Deal Fees, copies of any final invoices that
state the invoice is final and include wire transfer instructions or mailing
address for payment to be made;

(c)
a schedule setting forth the Debt Payoff Amount payable in connection with
Closing, including the recipient of such Debt Payoff Amount, copies of any final
invoices that state the invoice is final and include wire transfer instructions
or mailing address for payment to be made;

(d)
a schedule setting forth all Change of Control Payments, if any, including the
recipient of such Change of Control Payments, the exact amounts to be paid to
such recipient, whether such Change of Control Payments are to be paid through
the payroll process of the Surviving Corporation, and, with respect to any
Change of Control Payments not paid through the payroll process of the Surviving
Corporation, but rather by the Paying Agent, the wire transfer instructions or
mailing address for payment to be made;

(e)
a schedule setting forth the Shareholders’ Representative Reserve, including
wire transfer instructions or mailing address for payment to be made; and

(f)
a statement setting forth the Company’s good faith calculation of the Working
Capital of the Company as of the close of business on the day immediately prior
to the Closing Date (except that Pre-Closing Tax Liabilities shall be determined
as of the end of the day on the Closing Date), in accordance with Section
2.13.1.

2.3.2.
At the Closing, Buyer shall deposit with the Paying Agent (or the Company, with
respect to amounts to be paid through payroll or to Taxing Authorities):

(a)
the Upfront Closing Payment, which the Paying Agent shall pay to the Company
Holders in accordance with the terms of the Paying Agent Agreement;

(b)
the Indemnification Escrow Amount, which the Paying Agent shall promptly deposit
into the Indemnification Escrow Fund (as contemplated by Section 2.15) with the
Escrow Agent, to be held in trust by the Escrow Agent pursuant to the Escrow
Agreement;

(c)
the Adjustment Escrow Amount, which the Paying Agent shall promptly deposit into
the Adjustment Escrow Fund (as contemplated by Section 2.15) with the Escrow
Agent, to be held in trust by the Escrow Agent pursuant to the Escrow Agreement;

(d)
the amount of the Deal Fees as set forth on the schedule described in Section
2.3.1(b), which the Paying Agent shall pay to the applicable recipients thereof
as set forth on the schedule described in Section 2.3.1(b);

(e)
the Debt Payoff Amount as set forth on the schedule described in
Section 2.3.1(c), which the Paying Agent shall pay to the applicable recipients
thereof as set forth on the schedule described in Section 2.3.1(c);

(f)
the amount of the Change of Control Payments as set forth on the schedule
described in Section 2.3.1(d), which the Surviving Corporation shall pay to the
applicable recipients thereof as set forth on the schedule described in
Section 2.3.1(d); and

(g)
the Shareholders’ Representative Reserve as set forth on the schedule described
in Section 2.3.1(e), which the Paying Agent shall promptly deposit (as
contemplated by Section 2.11.6) with the Shareholders’ Representative.

2.3.3.
At the Closing, the Parties shall cause the Merger to be consummated by filing
with the Secretary of State of the State of Delaware a certificate of merger
(the “Certificate of Merger”) in substantially the form of Exhibit D attached
hereto and executed in accordance with the relevant provisions of the DGCL.


2.4.
Effects of the Merger. The Merger shall have the effects set forth in this
Agreement and in Section 259 of the DGCL.


2.5.
Certificate of Incorporation and By-laws. At the Effective Time, the
Constitutive Documents of the Surviving Corporation shall be amended to be the
same as the Constitutive Documents of Merger Sub in effect immediately prior to
the Effective Time, respectively, until amended, except that the name of the
corporation set forth therein shall be changed to the name of the Company.


2.6.
Directors and Officers of Surviving Corporation. The directors of Merger Sub
immediately prior to the Effective Time shall be the directors of the Surviving
Corporation immediately following the Effective Time, until the earlier of their
resignation or removal or until their successors are duly elected and qualified.
The officers of the Company immediately prior to the Effective Time shall be the
officers of the Surviving Corporation immediately following the Effective Time,
until the earlier of their resignation or removal or until their successors are
duly elected and qualified.


2.7.
Conversion of Capital Stock. On the terms and subject to the conditions set
forth in this Agreement, at the Effective Time, by virtue of the Merger and
without any action on the part of Buyer, the Company, Merger Sub or any Company
Shareholder:

2.7.1.
each issued and outstanding share of Merger Sub Common Stock shall be converted
into and shall become one share of common stock, par value $0.0001 per share, of
the Surviving Corporation;

2.7.2.
each share of Company Capital Stock that is held by the Company as treasury
stock or owned by the Company shall be canceled and retired and shall cease to
exist and no consideration shall be delivered in exchange therefor;

2.7.3.
except as provided in Sections 2.7.2 and 2.16, each share of Company Capital
Stock then outstanding held by each Company Holder (including, for the avoidance
of doubt, each share of Company Restricted Stock) shall be converted into the
right to receive, without interest and subject to Sections 2.10 and 2.11, the
following payments (collectively, the “Merger Consideration”):

(a)
an amount in cash at Closing equal to the Closing Payment allocated to such
Company Holder on Schedule I, less, with respect to any Company Restricted Stock
for which a valid Section 83(b) election under the Code has not been made, any
applicable withholding Taxes thereon and any applicable withholding Taxes in
respect of the portion of the Shareholders’ Representative Reserve allocable to
such Company Restricted Stock, provided, however, that with respect to any
Deferred Holder, the right to receive any amount that is Deferred Consideration
shall be (i) with respect to the [ * ], subject to the applicable terms and
conditions set forth in the [ * ] Deferred Consideration Agreement, (ii) with
respect to holders of Designated Company Restricted Stock, in accordance with
Schedule I, or (iii) with respect to any Designated Individual, subject to the
applicable terms and conditions set forth in such Designated Individual’s
Designated Individual Agreements, and

(b)
subject to the terms of Section 2.7.4 below, the amounts, if any, that may
become payable to such Company Holder, as set forth on Schedule I, from (I) any
Contingent Payments that become due and payable in accordance with Section 2.14,
minus the applicable Company Holder’s Pro Rata Percentage of any applicable
Contingent Payment Deal Fees, (II) any cash disbursements made to Company
Holders by the Shareholders’ Representative in accordance with Section 2.11.6,
(III) the amount of any payment due to Company Holders pursuant to
Section 2.13.2, and (IV) any cash disbursements made to Company Holders by the
Paying Agent in accordance with Section 2.15.2 and Section 2.15.3, less, with
respect to any Company Restricted Stock for which a valid Section 83(b) election
under the Code has not been made, any applicable withholding Taxes thereon and
any applicable withholding Taxes in respect of the portion of the Shareholders’
Representative Reserve allocable to such Company Restricted Stock.

2.7.4.
Notwithstanding anything to the contrary in this Agreement, to the extent any
Merger Consideration (including Deferred Consideration or Contingent Payments)
become due and payable under this Agreement after the Closing, then the
distribution of any amounts payable in respect thereof pursuant to Section
2.7.3(b), Section 2.8.1(b) or otherwise shall be reallocated among the Company
Holders at the time of such distribution solely to the extent necessary to
ensure that each Company Holder is bearing, as of immediately after giving
effect to payment of all such Merger Consideration, such Company Holder’s
Proportionate Burden Amount.  For the sake of clarity, an illustrative example
of such reallocation is set forth on Section 2.7.4 of the Disclosure Schedule.

2.7.5.
The shares of Company Capital Stock converted into the right to receive Merger
Consideration in accordance with this Section 2.7 shall no longer be outstanding
and shall automatically be canceled and retired and shall cease to exist, and
each holder of a certificate that immediately prior to the Effective Time
represented any such shares (a “Certificate”) shall cease to have any rights
with respect thereto, except the right to receive the Merger Consideration. The
right of any holder of any share of Company Capital Stock to receive the Merger
Consideration shall be subject to and reduced by the amount of any Tax
withholding that is required under Applicable Law (including any withholding in
respect of the Shareholders’ Representative Reserve).

2.7.6.
For Tax purposes, the Parties agree that to the extent permitted by Applicable
Law all payments made under Section 2.7.3 or Section 2.7.4 (other than payments
to Designated Individuals) shall be reported as additional Merger Consideration,
except to the extent such amounts are characterized as interest for Tax
purposes.


2.8.
Company Stock Options and Company Restricted Stock.

2.8.1.
At the Effective Time, each Vested Company Stock Option shall be terminated in
exchange for the right to receive, without interest, subject to Section 2.10 and
2.11 (collectively, the “Option Merger Consideration”), with such disbursements
paid through the payroll process of the Surviving Corporation or through the
Paying Agent, as applicable:

(a)
an amount in cash at Closing equal to the excess, if any, of the Closing Payment
allocated to such Vested Company Stock Option on Schedule I over the aggregate
exercise of such Vested Company Stock Option, less any applicable withholding
Taxes thereon and any applicable withholding Taxes in respect of the portion of
the Shareholders’ Representative Reserve allocable to such Vested Company Stock
Option; and

(b)
subject to the terms of Section 2.7.4, the amounts, if any, that may become
payable in respect of such Vested Company Stock Option, as set forth on Schedule
I, from (I) any Contingent Payments that become due and payable in accordance
with Section 2.14, minus the applicable Company Holder’s Pro Rata Percentage of
any applicable Contingent Payment Deal Fees, (II) any cash disbursements made to
Company Holders by the Paying Agent in accordance with Section 2.11.6, (III) the
amount of any payment due to Company Holders pursuant to Section 2.13.2, and
(IV) any cash disbursements made to Company Holders by the Paying Agent in
accordance with Section 2.15.2 and Section 2.15.3, and in each case less any
applicable withholding Taxes thereon.

2.8.2.
At the Effective Time, each Unvested Company Stock Option shall be terminated
without the payment of any consideration in respect thereof and each share of
Company Restricted Stock, other than Designated Company Restricted Stock, shall
be repurchased by the Company for the original purchase price of such Company
Restricted Stock with such additional amounts payable in respect of such Company
Restricted Stock in connection with the Merger set forth in Section 2.7.3 above.
The Board of Directors (and all committees thereof) shall adopt such resolutions
or take such other actions (including obtaining any required consents, but not
including the payment of any cash or non-cash consideration without Buyer’s
prior written consent) as may be required to effect the transactions described
in this Section 2.8 as of the Effective Time. No later than four Business Days
prior to the Effective Time, the Company shall provide copies of any such
resolutions or other written communications or documents relating to the
foregoing for Buyer’s review and consent, not to be unreasonably withheld,
conditioned, or delayed. The Company shall terminate the Company Stock Plan and
all rights thereunder as of the Effective Time without Liability to Buyer and
its Affiliates (including, following the Effective Time, the Surviving
Corporation and its Affiliates), other than, with respect to Vested Company
Stock Options, the obligation to make the payments required by Section 2.8.1 and
with respect to Company Restricted Stock, the obligation to make the payments
required by the terms of this Agreement and the Designated Individual
Agreements.  At and after the Effective Time, no Person shall have any right
under the Company Stock Plan or any Contracts evidencing Company Stock Options
or Company Restricted Stock awards.  


2.9.
Paying Agent. In connection with the Closing, Buyer, the Shareholders’
Representative and Acquiom Financial LLC, a Colorado limited liability company
(in its capacity as the payments administrator, the “Paying Agent”) shall have
executed and delivered a paying agent agreement, in a form mutually agreed upon
between such parties (the “Paying Agent Agreement”), pursuant to which the
Paying Agent shall make the distributions of payments and take the other actions
contemplated to be made and taken by the Paying Agent pursuant to and in
accordance with the Paying Agent Agreement.


2.10.
Exchange Procedures.

2.10.1.
As promptly as reasonably practicable after the date of this Agreement (but in
any event, no later than ten Business Days after the date of this Agreement),
Buyer shall cause the Paying Agent to provide to each holder of a Certificate
(i) a letter of transmittal in a form mutually agreed upon between the Parties
and the Paying Agent (a “Letter of Transmittal”) and (ii) instructions for use
of the Letter of Transmittal in effecting the surrender of such Certificate in
exchange for the Merger Consideration to be paid in accordance with Section
2.7.3 with respect to each of the shares of Company Capital Stock represented
thereby. Upon surrender of a Certificate to the Paying Agent, together with such
Letter of Transmittal duly executed and completed in accordance with the
instructions thereto and a properly executed Form W-9 or appropriate Form W-8
(including any required attachments or schedules thereto), as applicable, from
such holder in form and substance acceptable to the Paying Agent, the Paying
Agent shall pay promptly, by electronic check (ACH), to the holder of such
Certificate the cash payment described in Section 2.7.3(a) (rounded up to the
nearest $0.01) into which the shares of Company Capital Stock represented by
such Certificate were converted pursuant to Section 2.7.3, without any interest
thereon, provided, however, that (A) any such Certificates and Letters of
Transmittal delivered to the Paying Agent prior to the Closing shall be held in
escrow by the Paying Agent, pending the consummation of the Closing, and shall
be deemed to be surrendered upon the Closing, subject to the satisfaction of the
instructions provided to such holder for effecting the surrender of the
Certificates, (B) with respect to any Deferred Holder, the Paying Agent shall
not pay to such holder any portion of Merger Consideration that is Deferred
Consideration until the satisfaction of the applicable terms and conditions set
forth in (1) with respect to the [ * ], the [ * ] Deferred Consideration
Agreement, (2) with respect to any Designated Individual, such Designated
Individual’s Designated Individual Agreement or (3) with respect to any Deferred
Holder that is not the [ * ] or a Designated Individual, in accordance with
Schedule I and (C) payments in respect of shares of Company Restricted Stock for
which a valid election under Section 83(b) of the Code has not been shall be
made through the Surviving Corporation’s payroll and not by the Paying Agent.
The Certificates so surrendered shall forthwith be canceled. Until so
surrendered, such Certificates shall upon and following the Effective Time
represent solely the right to receive the Merger Consideration with respect to
the shares of Company Capital Stock, without interest. Except as set forth in
Section 2.10.2, no holder of a Certificate will be entitled to be paid any
Merger Consideration unless and until such holder shall have complied with the
requirements set forth in this Section 2.10.1, including due execution and
delivery to the Paying Agent of the Letter of Transmittal by such holder of such
Certificate, which constitutes an integral component of and limitation on the
Merger Consideration.

2.10.2.
If any Certificate shall have been lost, stolen or destroyed, upon the making of
an affidavit of that fact by the Person claiming such Certificate to be lost,
stolen or destroyed, Buyer shall issue in exchange for such lost, stolen or
destroyed Certificate the Merger Consideration with respect to the shares of
Company Capital Stock represented thereby to be paid (by the Paying Agent) in
accordance with Section 2.7.3 and as contemplated under this ARTICLE 2;
provided, however, that Buyer may, in its reasonable discretion and as a
condition precedent to the issuance thereof, require the owner of such lost,
stolen or destroyed Certificate to deliver an indemnification agreement as it
may reasonably require with respect to any claim that may be made against Buyer
or the Surviving Corporation with respect to the Certificate alleged to have
been lost, stolen or destroyed. For the avoidance of doubt, any Person
submitting such affidavit to the Paying Agent shall be liable under ARTICLE 8 to
Buyer for any Losses resulting from any inaccuracies in the affidavit.

2.10.3.
As promptly as reasonably practicable after the date of this Agreement (but in
any event, no later than ten Business Days after the date of this Agreement),
the Company shall provide to each holder of a Company Stock Option an option
cancellation agreement in a form mutually agreed upon between the Parties (an
“Option Cancellation Agreement”). Promptly following the receipt by the Paying
Agent of an Option Cancellation Agreement duly executed and completed in
accordance with the instructions thereto, the applicable portion of the Option
Merger Consideration as set forth on Schedule I shall (i) first be paid by the
Buyer to the Company and then shall be paid by the Surviving Corporation to such
holder of such Vested Company Stock Option or (ii) for holders of Vested Company
Stock Options who are not current or former employees of the Company, paid by
the Paying Agent directly to such holder, in each case of clauses (i) and (ii),
in accordance with Section 2.8, provided, however, that any such Option
Cancellation Agreement delivered to the Paying Agent prior to the Closing shall
be held in escrow by the Paying Agent, pending the consummation of the Closing,
and shall be deemed to be delivered upon the Closing, subject to the terms and
conditions set forth in such Option Cancellation Agreement. Notwithstanding
anything in this Agreement to the contrary, no holder of Company Stock Options
will be entitled to be paid any Option Merger Consideration unless and until
such holder shall have complied with the requirements set forth in
Section 2.10.3, including due execution and delivery to the Paying Agent by such
holder of the Option Cancellation Agreement, which constitutes an integral
component of and limitation on the Option Merger Consideration.


2.11.
Shareholders’ Representative.

2.11.1.
By signing a Written Consent or voting in favor of or consenting to the Merger,
the approval of the principal terms of the Merger, the consummation of the
Merger and receiving the benefits thereof, including the right to receive the
consideration payable in connection with the Merger, or by surrendering or
delivering to the Paying Agent (i) a Certificate or an affidavit in lieu thereof
(with respect to holders of Company Capital Stock) or (ii) an executed Option
Cancellation Agreement (with respect to holders of Vested Company Stock
Options), in each case, in exchange for the consideration to be paid in
accordance with this Agreement, each Company Holder irrevocably approves the
appointment of, and hereby irrevocably appoints Shareholder Representative
Services LLC as the sole, exclusive, true and lawful agent, representative and
attorney-in-fact of all Company Holders and each of them (the “Shareholders’
Representative”) with respect to any and all matters relating to, arising out
of, or in connection with, this Agreement and the agreements ancillary hereto,
including for purposes of taking any action or omitting to take any action on
behalf of Company Holders hereunder to:

(a)
act for Company Holders with regard to all matters pertaining to indemnification
under this Agreement, including the power to defend, compromise, or settle any
claims and to otherwise prosecute or pursue any litigation claims, and the
payment or non-payment of any of the Indemnification Escrow Amount;

(b)
execute and deliver all amendments, waivers, ancillary agreements, certificates
and documents that the Shareholders’ Representative deems necessary or
appropriate in connection with the consummation of the transactions contemplated
by this Agreement;

(c)
do or refrain from doing any further act or deed on behalf of Company Holders
that the Shareholders’ Representative deems necessary or appropriate in its
discretion relating to the subject matter of this Agreement as fully and
completely as Company Holders could do if personally present;

(d)
give or receive notices to be given or received by Company Holders under this
Agreement (except to the extent that this Agreement expressly contemplates that
any such notice shall be given or received by each Company Holder individually);

(e)
receive service of process in connection with any claims under this Agreement;

(f)
give any written direction to the Paying Agent or the Escrow Agent;

(g)
agree to, negotiate and/or comply with the determination of the Working Capital
and the adjustment pursuant to Section 2.13; and

(h)
agree to, negotiate, enter into settlements and compromises and/or comply with
awards and court orders with respect to claims for indemnification; and

All actions, notices, communications and determinations by or on behalf of
Company Holders shall be given or made by the Shareholders’ Representative and
all such actions, notices, communications and determinations by the
Shareholders’ Representative shall conclusively be deemed to have been
authorized by, and shall be binding upon, any of and all Company Holders, and no
Company Holder shall have the right to object, dissent, protest or otherwise
contest the same. All decisions and actions of the Shareholders’ Representative
on behalf of the Company Holders shall be deemed to be facts ascertainable
outside of this Agreement.
2.11.2.
The Shareholders’ Representative may resign at any time. If the Shareholders’
Representative becomes unable to perform its responsibilities hereunder or
resigns, then holders of a majority of the Company Capital Stock, based on their
Pro Rata Percentage, promptly shall designate in writing to Buyer a single
individual to fill the Shareholders’ Representative vacancy as the successor
Shareholders’ Representative hereunder. If at any time there shall not be a
Shareholders’ Representative or Company Holders fail to designate a successor
Shareholders’ Representative, then Buyer may have a court of competent
jurisdiction appoint a Shareholders’ Representative hereunder. Holders of a
majority of the Company Capital Stock, based on their Pro Rata Percentage, may
also replace the Person serving as the Shareholders’ Representative from time to
time and for any reason upon at least ten days’ prior written notice to Buyer.
The Shareholders’ Representative may be removed only upon delivery of written
notice to the Buyer signed by Persons who, as of immediately prior to the
Effective Time, held a majority (by voting power) of the then outstanding shares
of Company Capital Stock.

2.11.3.
The Shareholders’ Representative shall act for Company Holders on all of the
matters set forth in this Agreement in the manner the Shareholders’
Representative believes to be in the best interest of Company Holders. The
Shareholders’ Representative is authorized to act on behalf of Company Holders
notwithstanding any dispute or disagreement among Company Holders. In taking any
actions as Shareholders’ Representative, the Shareholders’ Representative may
rely conclusively, without any further inquiry or investigation, upon any
certification or confirmation, oral or written, given by any Person the
Shareholders’ Representative reasonably believes to be authorized thereunto. The
Shareholders’ Representative will incur no liability of any kind with respect to
any action or omission by the Shareholders’ Representative in connection with
the Shareholders’ Representative’s services pursuant to this Agreement and any
agreements ancillary hereto, except in the event of liability directly resulting
from the Shareholders’ Representative’s gross negligence or willful misconduct.
The Shareholders’ Representative shall not be liable for any action or omission
pursuant to the advice of counsel. The Company Holders will indemnify, defend
and hold harmless the Shareholders’ Representative from and against any and all
losses, liabilities, damages, claims, penalties, fines, forfeitures, actions,
fees, costs and expenses (including the fees and expenses of counsel and experts
and their staffs and all expense of document location, duplication and shipment)
(collectively, “Representative Losses”) arising out of or in connection with the
Shareholders’ Representative’s execution and performance of this Agreement and
any agreements ancillary hereto, in each case as such Representative Loss is
suffered or incurred; provided, that in the event that any such Representative
Loss is finally adjudicated to have been directly caused by the gross negligence
or willful misconduct of the Shareholders’ Representative, the Shareholders’
Representative will reimburse the Company Holders the amount of such indemnified
Representative Loss to the extent attributable to such gross negligence or
willful misconduct; provided, further, that in no event shall a Company Holder
be liable under this Agreement or otherwise in connection with the transactions
contemplated hereby or in connection therewith for any Representative Losses in
excess of the Merger Consideration and Option Merger Consideration actually
paid, or that becomes due and payable in accordance with Section 2.14, to him,
her or it. If not paid directly to the Shareholders’ Representative by the
Company Holders, any such Representative Losses may be recovered by the
Shareholders’ Representative from (i) the funds in the Shareholders’
Representative Reserve, (ii) the Adjustment Escrow Fund and the Indemnification
Escrow Fund, in each case at such time as remaining amounts would otherwise be
distributable to the Company Holders and (iii) any future Contingent Payments
that become due and payable in accordance with Section 2.14; provided, that
while this section allows the Shareholders’ Representative to be paid from the
aforementioned sources of funds, this does not relieve the Company Holders from
their obligation to promptly pay such Representative Losses as they are suffered
or incurred, nor does it prevent the Shareholders’ Representative from seeking
any remedies available to it at law or otherwise. In no event will the
Shareholders’ Representative be required to advance its own funds on behalf of
the Company Holders or otherwise. Notwithstanding anything in this Agreement to
the contrary, any restrictions or limitations on liability or indemnification
obligations of, or provisions limiting the recourse against non-parties
otherwise applicable to, the Company Holders set forth elsewhere in this
Agreement are not intended to be applicable to the indemnities provided to the
Shareholders’ Representative under this section. The foregoing indemnities will
survive the Closing, the resignation or removal of the Shareholders’
Representative or the termination of this Agreement.

2.11.4.
The Shareholders’ Representative shall treat confidentially any Confidential
Information of the Buyer or the Surviving Corporation disclosed to it pursuant
to this Agreement and shall not use such Confidential Information other than in
the performance of its duties as the Shareholders’ Representative. In addition,
the Shareholders’ Representative shall not disclose any Confidential Information
disclosed to it pursuant to this Agreement to anyone except as required by
Applicable Law; provided that (i) the Shareholders’ Representative may disclose
such Confidential Information to legal counsel, employees, advisors, agents or
consultants, in each case who have a need to know such information, provided
that such persons are subject to confidentiality obligations with respect
thereto no less restrictive than the obligations set forth in Section 6.10 of
this Agreement, (ii) the Shareholders’ Representative (or legal counsel,
employees, advisors, agents or consultants to whom Confidential Information is
disclosed pursuant to clause (i) above) may disclose such Confidential
Information in any Action relating to this Agreement or the transactions
contemplated hereby (or, in either case, discussion in preparation therefor) and
(iii) the Shareholders’ Representative may disclose to any Company Holder any
such Confidential Information disclosed to the Shareholders’ Representative
subject to such Company Holder agreeing with Buyer in writing to restrictions on
the disclosure and use of such Confidential Information consistent with or no
less stringent than the restrictions to which the Shareholders’ Representative
is subject pursuant to this Section 2.11.4.

2.11.5.
Buyer shall be entitled to rely on the authority of the Shareholders’
Representative as the agent, representative and attorney-in-fact of Company
Holders for all purposes under this Agreement and shall have no Liability for
any such reliance. No Company Holder may revoke the authority of the
Shareholders’ Representative. Each Company Holder, by signing a Written Consent
or otherwise voting in favor of or consenting to the Merger or by surrendering
or delivering a Certificate or an affidavit in lieu thereof to the Paying Agent
along with an executed Letter of Transmittal (with respect to holders of Company
Capital Stock) or by delivering an executed Option Cancellation Agreement (with
respect to holders of Company Stock Options), in each case, in exchange for the
consideration to be paid in accordance with this Agreement, hereby ratifies and
confirms, and hereby agrees to ratify and confirm, any action taken by the
Shareholders’ Representative in the exercise of the power-of-attorney granted to
the Shareholders’ Representative pursuant to this Section 2.11, which
power-of-attorney, being coupled with an interest, is irrevocable and shall
survive the death, incapacity or incompetence of such Company Holder. The
provisions of this Section 2.11 are independent and severable, are irrevocable
(subject only to Section 2.11.2) and coupled with an interest and shall be
enforceable notwithstanding any rights or remedies that any Company Holder may
have in connection with the transactions contemplated by this Agreement.

2.11.6.
At the Closing, the Paying Agent shall distribute the Shareholders’
Representative Reserve to the Shareholders’ Representative, which shall be
maintained by the Shareholders’ Representative in a segregated account for
paying directly or reimbursing the Shareholders’ Representative for any third
party expenses in performing the obligations and exercising the rights of the
Shareholders’ Representative hereunder or under any agreements ancillary hereto.
The Shareholders’ Representative will hold these funds separate from its
corporate funds, will not use these funds for its operating expenses or any
other corporate purposes and will not voluntarily make these funds available to
its creditors in the event of bankruptcy. Company Holders shall not receive
interest or other earnings on the Shareholders’ Representative Reserve and
Company Holders irrevocably transfer and assign to the Shareholders’
Representative any ownership right that they may otherwise have had in any
interest that may accrue on funds held in the Shareholders’ Representative
Reserve. Company Holders acknowledge that the Shareholders’ Representative is
not providing any investment supervision, recommendations or advice. The
Shareholders’ Representative shall have no responsibility or liability for any
loss of principal of the Shareholders’ Representative Reserve other than as a
result of its gross negligence or willful misconduct. For Tax purposes, the
Shareholders’ Representative Reserve shall be treated as having been received
and voluntarily set aside by Company Holders at the time of Closing. The
Shareholders’ Representative shall be reimbursed for out-of-pocket expenses
incurred in the performance of its duties (including the reasonable fees and
expenses of counsel) under this Agreement from the Shareholders’ Representative
Reserve; provided that if the Shareholders’ Representative Reserve is
insufficient to pay such expenses, then the Shareholders’ Representative shall
be reimbursed directly from Company Holders on a several basis (and not a joint
and several basis) according to their Pro Rata Percentage. Upon the
determination of the Shareholders’ Representative that the Shareholders’
Representative Reserve is no longer necessary in connection with claims for
indemnification of the Shareholders’ Representative pursuant to this
Section 2.11, the Shareholders’ Representative shall distribute to the Paying
Agent for further distribution to the Company Holders (solely out of the
Shareholders’ Representative Reserve) the amount remaining in the Shareholders’
Representative Reserve after payment of all of the Shareholders’
Representative’s out-of-pocket expenses incurred in connection with its services
as Shareholders’ Representative. The Shareholders’ Representative Reserve shall
not be available to Buyer to satisfy any claims hereunder. Any payments as may
be required by the Shareholders’ Representative to be made directly to it by any
Company Holders pursuant to this Agreement or any other agreement shall be paid
in accordance with such Company Holder’s Pro Rata Percentage.

2.11.7.
The provisions of this Section 2.11 shall be binding upon the executors, heirs,
legal representatives, personal representatives, successor trustees and
successors of each Company Holder, and any references in this Agreement to a
Company Holder shall mean and include the successors to the rights of each
applicable Company Holder hereunder, whether pursuant to testamentary
disposition, the laws of descent and distribution or otherwise.


2.12.
Close of Stock Transfer Books. At the Effective Time, the stock transfer books
of the Company shall be closed and thereafter there shall be no further
registration of transfers of shares of Company Capital Stock on the records of
the Company. From and after the Effective Time, no shares of Company Capital
Stock issued and outstanding immediately prior to the Effective Time shall be
deemed to be outstanding, and the holders of shares of Company Capital Stock
immediately prior to the Effective Time shall cease to have any rights with
respect to such shares, except as otherwise provided herein or by Applicable
Law.


2.13.
Working Capital Adjustment.

2.13.1.
The Closing Payment shall be adjusted by an amount (the “Closing Working Capital
Adjustment”) equal to any Positive Working Capital Adjustment or any Negative
Working Capital Adjustment, as applicable, as set forth in this Section 2.13.1.
At least four Business Days prior to the Closing Date, the Company shall provide
a statement that sets forth its good faith calculation of the Working Capital of
the Company as of the close of business on the day immediately prior to the
Closing Date (except that Pre-Closing Tax Liabilities shall be determined as of
the end of the day on the Closing Date) (the “Estimated Closing Date Working
Capital”), which shall be determined in accordance with GAAP (except to the
extent otherwise provided in the definition of Working Capital), applied in a
manner consistent with the preparation, assumptions and estimates made or used
in the preparation of the Working Capital Exhibit. In the event the Estimated
Closing Date Working Capital is a negative amount, the Closing Payment shall be
reduced by the absolute value of such amount (the “Negative Working Capital
Adjustment”). In the event the Estimated Closing Date Working Capital is a
positive amount, the Closing Payment shall be increased by an amount equal to
the absolute value of such amount (the “Positive Working Capital Adjustment”).
Following Buyer’s receipt of the statement setting forth the Estimated Closing
Date Working Capital, the Company shall provide to Buyer and Merger Sub, and
their authorized representatives, reasonable access to all records used in
preparing such Estimated Closing Date Working Capital (and employees of the
Company who can adequately answer questions on the Estimated Closing Date
Working Capital, including such access to facilities as is reasonably necessary
to have such access to such employees) and, if applicable, the Company’s outside
accountants and their work papers and other documents used in preparing such
Estimated Closing Date Working Capital. No later than [ * ] after the Closing
Date, Buyer shall prepare or cause to be prepared and delivered to the
Shareholders’ Representative a statement setting forth Buyer’s good faith
calculation of the Working Capital of the Company as of the close of business on
the day immediately prior to the Closing Date (the “Buyer’s Closing Date Working
Capital Calculation”), which shall be determined in accordance with GAAP (except
to the extent otherwise provided in the definition of Working Capital), applied
in a manner consistent with the preparation, assumptions and estimates made or
used in the preparation of the Working Capital Exhibit.

2.13.2.
If Buyer does not deliver the Buyer’s Closing Date Working Capital Calculation
as set forth above, then the Estimated Closing Date Working Capital shall be
deemed for all purposes of this Agreement to be the Buyer’s Closing Date Working
Capital Calculation. The Shareholders’ Representative may provide a written
notice to Buyer of any disagreement with respect to the Buyer’s Closing Date
Working Capital Calculation within [ * ] after delivery of Buyer’s Closing Date
Working Capital Calculation to the Shareholders’ Representative. If the
Shareholders’ Representative provides such a notice, the Shareholders’
Representative and Buyer will attempt in good faith to resolve such
disagreement. If, within [ * ] after delivery to Buyer of such notification by
the Shareholders’ Representative, they are unable to resolve such disagreement,
either Buyer, on the one hand, or the Shareholders’ Representative, on the other
hand, shall have the right to submit the determination of such matter to an
accounting firm of nationally recognized independent public accountants
reasonably acceptable to each of Buyer and the Shareholders’ Representative, or,
in the absence of mutual agreement, Deloitte LLP (the “Auditor”). Each Party
agrees to execute a reasonable engagement letter, and all fees and expenses
relating to the work performed by the Auditor shall be shared equally between
Buyer and the Shareholders’ Representative (on behalf of the Company Holders);
provided, that if the Auditor determines that either the Shareholders’
Representative or the Buyer has adopted a position or positions with respect to
the Working Capital that is frivolous or clearly without merit, the Auditor (a)
may, in its discretion, assign a greater portion of any such fees and expenses
to the Shareholders’ Representative (on behalf of the Company Holders) or the
Buyer, as applicable, and (b) shall provide to the Shareholders’ Representative
and the Buyer a written explanation of its reasons for making such a
determination. The Auditor shall not be authorized or permitted to: (x)
determine any questions or matters whatsoever under or in connection with this
Agreement except for the resolution of differences between the Shareholders’
Representative and the Buyer regarding the determination of the Working Capital
in accordance with this Section 2.13; or (y) apply any accounting principles,
policies, methods, treatments or procedures other than those used in the
preparation of the Working Capital Exhibit and required by Applicable Law. In
all cases, the Auditor shall act as an expert and not as arbitrator. Within [ *
] after the selection of the Auditor, the Auditor shall make a determination of
all issues in dispute in connection with the Buyer’s Closing Date Working
Capital Calculation pursuant to such procedures as the Auditor deems fair and
reasonable and shall set forth in a written statement delivered to Buyer and the
Shareholders’ Representative the final Closing Working Capital Adjustment;
provided however, such final Closing Working Capital Adjustment shall be an
amount equal to either the Closing Working Capital Adjustment that was based on
the Buyer’s Closing Date Working Capital Calculation or the Company’s Estimated
Closing Date Working Capital or an amount in between. Such determination shall
be final, conclusive and binding on the Parties absent fraud or manifest error.
The amount equal to the difference of the final Closing Working Capital
Adjustment determined in accordance with this Section 2.13.2 less the Closing
Working Capital Adjustment, if any, made pursuant to Section 2.13.1 is referred
to herein as the “Final Closing Working Capital Adjustment Amount”. If the Final
Closing Working Capital Adjustment Amount is a negative amount, then Buyer shall
be entitled to prompt payment from the Adjustment Escrow Fund of the absolute
value of such amount; provided that if the Adjustment Escrow Amount is less than
the amount to be paid to Buyer, then Buyer shall be entitled to receive such
excess amount from the Indemnification Escrow Fund. If the Final Closing Working
Capital Adjustment Amount is a positive amount, then Buyer shall promptly pay
the Paying Agent, for distribution to the Company Holders or to the Surviving
Corporation for amounts to be paid through payroll, according to the applicable
percentages set forth on Schedule I, such amount due to them, if any.

2.13.3.
Following the Shareholders’ Representative’s receipt of the statement setting
forth Buyer’s Closing Date Working Capital Calculation, the Buyer and its
Affiliates, including the Surviving Corporation, shall provide to the
Shareholders’ Representative, and its authorized representatives, reasonable
access to all records used in preparing such Buyer’s Closing Date Working
Capital Calculation (and employees of the Buyer or its Affiliates, including the
Surviving Corporation, who can adequately answer questions on Buyer’s Closing
Date Working Capital Calculation).

2.13.4.
Other than in the case of Fraud, the Parties agree that the procedures set forth
in this Section 2.13 shall be the sole and exclusive method for resolving any
disputes with respect to the determination of the Working Capital and the Final
Closing Working Capital Adjustment Amount; provided, that this provision shall
not prohibit the Buyer or the Shareholders’ Representative from instituting
litigation to enforce a ruling of the Auditor.


2.14.
Contingent Payments.

2.14.1.
In addition to the Closing Payment payable pursuant to Section 2.7.3(a), Company
Holders shall be entitled to certain additional contingent payments from Buyer
after the Closing as and to the extent set forth in this Section 2.14 (each such
additional payment, a “Contingent Payment”), subject to all the terms and
conditions of this Section 2.14.

2.14.2.
Buyer shall make the Contingent Payments described below in cash to the Paying
Agent subject to and upon the occurrence of the following events set forth in
the table below (each of such twelve (12) events, a “Milestone”), whether
achieved by or on behalf of Buyer, the Surviving Corporation, or any of their
respective Affiliates, or any Buyer Rights Successor, less any applicable
Contingent Payment Deal Fees. The Paying Agent shall distribute such amounts to
the Company Holders, as set forth in Schedule I, less (without duplication) any
applicable Contingent Payment Deal Fees, with such disbursements paid through
the payroll process of the Surviving Corporation or through the Paying Agent, as
applicable, provided, however, that (a) with respect to any Deferred Holder
(other than the [ * ] and the Designated Individuals), the Deferred
Consideration of such Deferred Holder shall be payable only to the extent and in
accordance with Schedule I or (b) with respect to any Deferred Holder that is a
Designated Individual, such Deferred Holder’s Designated Individual Agreement,
and, in each case, any such amounts to which a Deferred Holder does not become
entitled shall be retained by Buyer:

No.
Milestone
Products for the Treatment of DMD
Product for the Treatment of DM1
First Product Targeting [ * ]
First Product Targeting [ * ]
First Product Targeting [ * ]
1.
Initiation of a Clinical Trial for a Product
[ * ]
[ * ]
[ * ]
[ * ]
2.
Initiation of a Pivotal Trial for a Product
[ * ]
[ * ]
[ * ]
[ * ]
3.
With respect to a Product, the earlier of (a) receipt of Marketing Approval in
the U.S., and (b) (i) receipt of Marketing Approval from (A) the European
Commission or (B) the applicable Regulatory Authority [ * ] and (ii) Price
Approval [ * ].
[ * ]
[ * ]
[ * ]
[ * ]

2.14.3.
For the purposes of the Milestones above, [ * ].

2.14.4.
Each Contingent Payment is payable only once. In no event shall any of the
Contingent Payments be paid more than once, regardless of the number of times
the corresponding Milestone is achieved by or on behalf of Buyer, Surviving
Corporation or any of their respective Affiliates, or any Buyer Rights
Successor. In the event that (a) the first Clinical Trial that is Initiated for
a Product is also a Pivotal Trial for such Product, then both Milestone No. 1
and Milestone No. 2 shall be payable on the Initiation of such Clinical Trial,
(b) at the time a Clinical Trial for a Product is Initiated, such Clinical Trial
is not a Pivotal Trial, the Pivotal Trial for such Product shall be deemed to
have occurred on the date on which an Approval Application is filed in respect
of a Product with the appropriate Regulatory Authority in any country or
jurisdiction and (c) Milestone No. 3 is achieved then Milestone No. 1 and
Milestone No. 2 shall be payable upon such achievement of Milestone No. 3 to the
extent not previously paid. [ * ].

2.14.5.
In the event of an Insolvency Event prior to the expiration of Buyer’s
obligations set forth in Section 2.14.2, all Contingent Payments will be deemed
to have been paid and a promissory note therefor issued by Buyer to the
Shareholders’ Representative (to be held solely on behalf of the Company Holders
and in its capacity as the Shareholders’ Representative) in the amount of such
Contingent Payments 91 days prior to such Insolvency Event.

2.14.6.
Commencing on the Closing Date and continuing until the earlier to occur of
(i) expiration of Buyer’s obligations set forth in Section 2.14.9 and
(ii) achievement of the last Milestone, Buyer shall provide the Shareholders’
Representative, within [ * ] following January 1st of each calendar year, with a
written report summarizing in reasonable detail the status of the development of
each Product with respect to which a Contingent Payment remains unpaid. Upon the
Shareholders’ Representative’s reasonable request and in a frequency of no more
than once per calendar year, representatives of Buyer that are familiar with the
development status of each such Product shall meet with the Shareholders’
Representative in person, by phone or as otherwise may be mutually agreed, to
discuss the development status of each such Product in reasonable detail.
Notwithstanding Section 6.10, Buyer, Merger Sub and their respective Affiliates
each agree that the Shareholders’ Representative may disclose the information
disclosed hereunder to each Company Holder, and any Company Holder may disclose
such information to any limited partners of such Company Holder subject to
customary confidentiality obligations no less restrictive than the obligations
set forth in Section 6.10 of this Agreement.

2.14.1.
Within [ * ] of the occurrence of any Milestone set forth in Section 2.14.2,
Buyer shall provide written notice to the Shareholders’ Representative that such
Milestone has occurred. Within [ * ] after the occurrence of a Milestone, Buyer
shall pay, or shall cause to be paid, to the Paying Agent for distribution to
the Company Holders or to the Surviving Corporation for amounts to be paid
through payroll an aggregate amount in cash equal to the amount of the
applicable Contingent Payment in accordance with this Section 2.14.

2.14.2.
Subject to the terms and conditions of (a) with respect to Deferred Holders
(other than the [ * ] and the Designated Individuals), Schedule I or (b) with
respect to Deferred Holders that are Designated Individuals, such Deferred
Holder’s Designated Individual Agreement, each Company Holder shall be entitled
to receive only the portion of any Contingent Payment as set forth in Schedule I
(less such Company Holder’s Pro Rata Percentage of any applicable Contingent
Payment Deal Fees) once such Contingent Payment becomes due and payable in
accordance with this Section 2.14.

2.14.3.
No interest shall accrue or be paid on any portion of any Contingent Payment,
except as otherwise expressly provided herein. For Tax purposes, however, the
Parties agree that all payments made under this Section 2.14 (other than to
Designated Individuals) shall to the extent permitted by Applicable Law be
reported as additional Merger Consideration or Option Merger Consideration, as
applicable, except to the extent such amounts are characterized as interest for
Tax purposes.

2.14.4.
Following the Closing and continuing until the [ * ] of the Closing Date, Buyer
shall, and shall cause its Affiliates (including the Surviving Corporation) and
any Buyer Rights Successor to, use Commercially Reasonable Efforts to achieve
each of the Milestones. Subject to the foregoing obligation to use Commercially
Reasonable Efforts, neither Buyer, Merger Sub nor any of their respective
Affiliates has furnished or provided any assurances regarding the achievability
of the condition to the payment of the Contingent Payments set forth in this
Section 2.14 or the likelihood thereof.

2.14.5.
With respect to Contingent Payments made in respect of Designated Company
Restricted Stock, Contingent Payments shall only be made to the extent such
Designated Company Restricted Stock would be vested pursuant to the terms of the
Designated Company Restricted Stock agreement entered into between the Company
and such Deferred Holder in respect of such Designated Company Restricted Stock
as set forth in Schedule I and any such amounts to which a Deferred Holder does
not become entitled shall be retained by Buyer. If any Contingent Payments
become payable hereunder before the Designated Company Restricted Stock would
have vested, such payments shall not be made unless and until the corresponding
Designated Company Restricted Stock would have vested. If a holder of Designated
Company Restricted Stock is terminated following Closing and, as a result of
such termination, would have forfeited his or her Designated Company Restricted
Stock, Buyer will repay to such Deferred Holder the lesser of (x) the original
purchase price set forth in Schedule I, or (y) the then fair market value of
such forfeited Designated Company Restricted Stock, in each case, as provided
pursuant to the terms of the Designated Company Restricted Stock agreement. In
such case, any Contingent Payments related to Designated Company Restricted
Stock that would have been vested by its terms as of such termination will
continue to be paid subject to the terms of this Section 2.14.

2.14.6.
With respect to Contingent Payments made in respect of Vested Company Stock
Options or Company Restricted Stock with respect to which a valid election under
Section 83(b) of the Code has not been made, no payments shall be made following
the 5th anniversary of the Closing unless the applicable Milestone to which such
Contingent Payment relates constitutes a short-term deferral within the meaning
of Section 409A of the Code, with any such payments that are made following the
5th anniversary of the Closing to be paid within the time period required so
that such payments remain short-term deferrals.

2.14.7.
After the Closing, no Company Holder may sell, exchange, transfer or otherwise
dispose of his, her or its right to receive any portion of any Contingent
Payments that becomes due and payable to such Company Holder in respect of such
Company Holder’s Company Capital Stock in accordance with this Section 2.14,
other than (i) upon death by will or intestacy; (ii) by instrument to an inter
vivos or testamentary trust in which the right to receive any Contingent
Payments or any portion thereof is to be passed to beneficiaries upon the death
of the trustee; (iii) made pursuant to a court order; (iv) made by operation of
law (including a consolidation or merger) or without consideration in connection
with the dissolution, liquidation or termination of any corporation, limited
liability company, partnership or other entity; (v) in the case of Contingent
Payments payable to a nominee, from a nominee to a beneficial owner (and, if
applicable, through an intermediary) or from such nominee to another nominee for
the same beneficial owner, in each case as allowable by a nationally recognized
trust company; or (vi) to any Person, with Buyer’s consent. Any transfer in
violation of this Section 2.14.13 shall be null and void and shall not be
recognized by Buyer or the Surviving Corporation.

2.14.8.
Any payments or portions thereof due hereunder that are not paid when due will
accrue interest from the date due until paid at an annual rate equal to the
lower of [ * ].


2.15.
Escrow.

2.15.1.
In connection with the Closing, Buyer, the Shareholders’ Representative and the
Escrow Agent shall have executed and delivered an escrow agreement, in a form
mutually agreed upon between such parties (the “Escrow Agreement”), under which
SunTrust Bank shall act as escrow agent (the “Escrow Agent”) with respect to (a)
an escrow fund into which the Adjustment Escrow Amount is deposited (the
“Adjustment Escrow Fund”) for the purpose of securing payment of any adjustments
to the Working Capital in accordance with Section 2.13.2 and an escrow fund into
which the Indemnification Escrow Amount is deposited (the “Indemnification
Escrow Fund”) for the purpose of securing the payment of the Company Holders’
indemnification obligations pursuant to ARTICLE 8. The Parties will, to the
extent consistent with Applicable Law, treat the Adjustment Escrow Fund and the
Indemnification Escrow Fund and any earnings thereon as owned by Buyer for Tax
purposes.

2.15.2.
Following the determination of the Final Closing Working Capital Adjustment
Amount and payment of any amounts due to Buyer pursuant to Section 2.13.2 in
accordance with the Escrow Agreement, the Escrow Agent shall make available to
(i) the Surviving Corporation with respect to amounts (A) to be paid through
payroll and (B) which represent Escrow Release Tax Costs or (ii) the Paying
Agent for distribution to the Company Holders of the then-remaining Adjustment
Escrow Amount, and each of the Surviving Corporation and the Paying Agent, as
applicable, shall pay each Company Holder its Upfront Payment Pro Rata
Percentage of the then-remaining Adjustment Escrow Amount (after appropriate
reduction for any applicable Escrow Release Tax Costs).

2.15.3.
Upon the termination of the Indemnification Escrow Fund on the Escrow
Termination Date in accordance with the Escrow Agreement, the Escrow Agent shall
make available to (i) the Surviving Corporation with respect to amounts (A) to
be paid through payroll and (B) which represent Escrow Release Tax Costs or (ii)
the Paying Agent for distribution to the Company Holders of the then-remaining
Indemnification Escrow Amount, and each of the Surviving Corporation and the
Paying Agent, as applicable, shall disburse to the Company Holders the
then-remaining Indemnification Escrow Amount released in accordance with
Section 8.11 (after appropriate reduction, if any, pursuant to Section 8.4.4 or
for any applicable Escrow Release Tax Costs).

2.15.4.
The execution of a Written Consent or the adoption of this Agreement and the
approval of the transactions contemplated hereby, including the Merger, by the
Company Shareholders shall constitute approval of the Escrow Agreement and all
arrangements related thereto, including the depositing of the Adjustment Escrow
Amount into the Adjustment Escrow Fund and the Indemnification Escrow Amount
into the Indemnification Escrow Fund. Any interest accruing with respect to the
Adjustment Escrow Fund or the Indemnification Escrow Fund shall be deemed part
of the Adjustment Escrow Amount or the Indemnification Escrow Amount,
respectively, for all indemnification and escrow disbursement purposes
hereunder. The right of any Company Holder to receive its portion of the
Adjustment Escrow Fund and the Indemnification Escrow Fund, if any, (i) is an
integral part of the Merger Consideration and Option Merger Consideration, as
applicable, provided for in this Agreement, (ii) does not give the Company
Holders dividend rights, voting rights, liquidation rights, preemptive rights or
other rights of holders of capital stock of the Company, (iii) shall not be
evidenced by a certificate or other instrument, (iv) shall not be assignable or
otherwise transferable by such Company Holder, except in the manner as provided
for Contingent Payments set forth in Section 2.14.11, and (v) does not represent
any right other than the right to receive the consideration set forth in this
Section 2.15. Any attempted transfer of the right to any portion of the
Adjustment Escrow Amount or the Indemnification Escrow Amount by any holder
thereof (other than as specifically permitted by the immediately preceding
sentence) shall be null and void.


2.16.
Dissenting Shares.

2.16.1.
Notwithstanding anything in this Agreement to the contrary, any shares of
Company Capital Stock outstanding immediately prior to the Effective Time and
held by a Company Shareholder who has not voted in favor of the Merger,
consented thereto in writing or otherwise contractually waived its rights to
appraisal and who has exercised and perfected appraisal or dissenters rights for
such shares in accordance with Section 262 of the DGCL and has not effectively
withdrawn or lost such appraisal or dissenters rights (collectively, the
“Dissenting Shares”) shall not be converted into or represent the right to
consideration for Company Capital Stock set forth in Section 2.7 and the holder
or holders of such shares shall be entitled only to such rights as may be
granted to such holder or holders in Section 262 of the DGCL.

2.16.2.
At the Effective Time, the Dissenting Shares shall no longer be outstanding and
shall automatically be cancelled and shall cease to exist, and each holder of
Dissenting Shares shall cease to have any rights with respect thereto, except
the right to receive the appraised value of such shares in accordance with the
provisions of Section 262 of the DGCL. Notwithstanding the provisions of
Section 2.16.1, if any holder of Dissenting Shares shall effectively withdraw or
lose (through failure to perfect or otherwise) such holder’s appraisal rights
and dissenters rights under Section 262 of the DGCL, or a court of competent
jurisdiction shall determine that such holder is not entitled to relief provided
under Section 262 of the DGCL, then, as of the later of the Effective Time and
the occurrence of such event, such holder’s shares of Company Capital Stock
shall automatically be converted into and represent only the right to receive
the consideration for Company Capital Stock set forth in Section 2.7, without
interest, following surrender of the Certificate representing such shares in the
manner provided in Section 2.10 or, in the case of a lost, stolen, mutilated,
defaced or destroyed Certificate, upon delivery of the documents, if required,
described in Section 2.10. The Company shall give Buyer prompt notice of any
written demands for appraisal, withdrawals of demands for appraisal and any
other related instruments served pursuant to the DGCL and received by the
Company, and Buyer shall have the right to participate in and direct all
negotiations and proceedings with respect to such demands. The Company shall
not, except with the prior written consent of Buyer, make any payment with
respect to any demand for appraisal or settle or offer to settle any such
demand.


2.17.
Withholding. Notwithstanding anything to the contrary hereunder, (i) Buyer,
Merger Sub, the Paying Agent, the Escrow Agent, the Company, the Surviving
Corporation and any other applicable withholding agent shall be entitled to
deduct and withhold, or cause to be deducted and withheld, from any portion of
any payment payable pursuant to or as contemplated by this Agreement, the [ * ]
Deferred Consideration Agreement, the Deferred Consideration Acknowledgments,
the Designated Individual Agreements, the Paying Agent Agreement or the Escrow
Agreement such Taxes or other amounts as it is required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
applicable Tax Laws, and (ii) any compensatory amounts payable pursuant to or
contemplated by this Agreement, the [ * ] Deferred Consideration Agreement, the
Deferred Consideration Acknowledgments, the Designated Individual Agreements,
the Paying Agent Agreement or the Escrow Agreement shall be remitted to the
Company or Surviving Corporation for payment to the applicable recipient through
regular payroll procedures, as applicable. To the extent that any amounts are so
deducted or withheld, such amounts will be treated for all purposes of this
Agreement and the Escrow Agreement as having been paid to the Person in respect
of which such deduction and withholding was made, and will be timely remitted to
the applicable Taxing Authority. Notwithstanding the foregoing, Buyer confirms
that it will not, absent a change in Applicable Law, [ * ] (y) the Company has
provided a valid certificate and notice pursuant to Treasury Regulations Section
1.897-2(h) in accordance with Section 3.2.4 of this Agreement.


ARTICLE 3    
CLOSING CONDITIONS

3.1.
Conditions to the Obligations of Each Party to Effect the Merger. The obligation
of each Party to effect the Merger is subject to the satisfaction or waiver on
or prior to the Closing Date of the following conditions:

3.1.1.
Antitrust. Any waiting period (or extension thereof) applicable to the Merger
under the HSR Act shall have been terminated or shall have expired.

3.1.2.
No Injunction or Legal Restraint. No temporary restraining order, preliminary or
permanent injunction or other Judgment entered into or issued by any
Governmental Authority (other than any such Judgments entered into or issued due
to any Action commenced by or on behalf of the Company) that has the effect of
preventing the consummation of the Merger shall be in effect. There shall not be
pending or threatened any Action challenging the transactions contemplated
hereby, or seeking to delay, restrain or prohibit the Merger.

3.1.3.
No Actions. There shall not be pending or threatened by any Governmental
Authority any Action (or by any other Person any Action which has a reasonable
likelihood of success), (i) seeking to prohibit or limit in any respect, or
place any conditions on, the ownership or operation by Buyer, its Affiliates or
the Company of the business or assets of Buyer, its Affiliates or the Company,
or to compel Buyer, its Affiliates or the Company to divest, dispose of or hold
separate any portion of the business or assets of Buyer, its Affiliates or the
Company, in each case as a result of the Merger or any of the other transactions
contemplated by this Agreement, (ii) seeking to impose limitations on the
ability of Buyer or any of its Affiliates to acquire or hold, or exercise full
rights of ownership of, the shares of the Surviving Corporation, including the
right to vote such shares on all matters properly presented to the shareholders
of the Surviving Corporation, or (iii) seeking to prohibit Buyer or any of its
Affiliates from effectively controlling in any respect the business or
operations of the Surviving Corporation. No Judgment that could reasonably be
expected to result, directly or indirectly, in any of the effects referred to in
clauses (i) through (iii) of this Section 3.1.3 shall be in effect.

3.1.4.
Shareholder Approval. Shareholders representing all outstanding shares of
Company Capital Stock (on an as converted basis) immediately prior to the
Effective Time shall have signed and delivered Written Consents to the Company
and the Company shall have delivered true and accurate copies of such Written
Consents to Buyer.


3.2.
Additional Conditions to Buyer’s Obligation to Effect the Merger. The obligation
of Buyer and Merger Sub to effect the Merger is subject to the satisfaction or
waiver on or prior to the Closing Date of the conditions set forth in
Section 2.3 and of the following conditions:

3.2.1.
Compliance Certificate. The Company shall deliver to Buyer a certificate in the
form attached as Exhibit E, dated as of the Closing Date, executed by the Chief
Executive Officer and Chief Scientific Officer of the Company, certifying (i)
that (A) the representations and warranties of the Company set forth in this
Agreement that are Fundamental Representations shall be true and correct in all
respects, except for the representations set forth in Section 4.4.1 and the
first two sentences of Section 4.4.2 which shall be true and correct in all
respects except to the extent of any de minimis inaccuracy, and (B) all other
representations and warranties of the Company set forth in this Agreement that
are not Fundamental Representations shall be true and correct (without giving
effect to any limitation as to “materiality” or “Material Adverse Change” or
other similar materiality-based limitation set forth therein) in all respects,
except where the failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change, in each of cases (A) and (B), as of the
date of this Agreement and as of the Closing Date with the same effect as though
made as of the Closing Date, except that the accuracy of representations and
warranties that by terms speak as of a specified date will be determined as of
such date in the manner set forth above and (ii) that the Company complied in
all material respects with all covenants, obligations and agreements to be
performed or complied with by the Company on or before the Closing Date.

3.2.2.
Governmental Consents and Approvals.  The Company shall deliver evidence, in
form and substance reasonably satisfactory to Buyer, that all consents of
Governmental Authorities required in connection with the Merger, this Agreement
and the other transactions contemplated hereby, have been obtained or made, and
are in full force and effect.

3.2.3.
Contractual Consents and Approvals. The Company shall deliver evidence, in form
and substance reasonably satisfactory to Buyer, that the Company has obtained
all consents and approvals of third parties set forth in Section 3.2.3 of the
Disclosure Schedule (other than any such consent or approval under a Contract
that has terminated prior to the Closing).

3.2.4.
FIRPTA Certificates. The Company shall deliver a duly executed certificate, in a
form reasonably acceptable to Buyer, dated as of the Closing Date pursuant to
Treasury Regulations Section 1.897-2(h) (as described in Treasury Regulations
Section 1.1445-2(c)(3)) stating that the Company is not, and has not been during
the relevant period specified in Section 897(c)(1)(A)(ii) of the Code, a U.S.
real property holding corporation as defined in Section 897 of the Code,
together with notice to the IRS as described in Treasury Regulations Section
1.897-2(h)(2).

3.2.5.
No Material Adverse Change. Since the date of this Agreement, no Material
Adverse Change shall have occurred.

3.2.6.
Shareholder Approval. Shareholders representing all outstanding shares of
Company Capital Stock (on an as converted basis) immediately prior to the
Effective Time shall have signed and delivered Written Consents to the Company
and the Company shall have delivered true and accurate copies of such Written
Consents to Buyer.

3.2.7.
Good Standing Certificates. The Company shall have delivered to Buyer with
respect to the Company a certificate of good standing from the Secretary of
State of Delaware and any other jurisdictions in which such entity is qualified,
which shall be dated no earlier than three Business Days prior to the Closing
Date.

3.2.8.
Officer’s Certificate. The Company shall deliver to Buyer a certificate of a
duly authorized officer of the Company, dated as of the Closing Date, certifying
as to (i) the incumbency of officers of the Company executing documents executed
and delivered in connection herewith, (ii) the copies of the Constitutive
Documents of the Company each as in effect as of the Closing Date, and (iii) a
true and correct copy of the resolutions of the Board of Directors authorizing
and approving this Agreement, the Merger and the transactions contemplated
herein, in a form reasonably satisfactory to Buyer.

3.2.9.
Discharge of Indebtedness. With respect to each Person owed any portion of the
Debt Payoff Amount for items of Indebtedness described in clauses (i), (ii),
(iv), (v), (vi) and (ix) of the definition thereof, the Company shall have
received and provided Buyer with copies of payoff letters from such Person(s),
each of which shall have been duly executed by such Person(s), in form and
substance reasonably satisfactory to Buyer, (i) acknowledging the aggregate
principal amount and all accrued but unpaid interest and any applicable
prepayment or similar penalties and other fees constituting such Person’s
portion of the Debt Payoff Amount as of the Closing Date, (ii) agreeing that all
payment obligations of the Company to such Person(s) through the Closing Date
will be extinguished upon receipt of such portion of the Debt Payoff Amount on
the Closing Date and (iii) agreeing to, if applicable, after receipt of such
Debt Payoff Amount, immediately release all Liens related to such Indebtedness
and return any possessory or original collateral.

3.2.10.
Escrow Agreement. The Company shall have delivered to Buyer the Escrow
Agreement, duly executed by the Escrow Agent and the Shareholders’
Representative.

3.2.11.
Paying Agent Agreement. The Company shall have delivered to Buyer the Paying
Agent Agreement, duly executed by the Paying Agent and the Shareholders’
Representative.

3.2.12.
[ * ] Deferred Consideration Agreement. The [ * ] Deferred Consideration
Agreement shall not have been terminated or rescinded at or before the Closing
and shall remain in effect on the Closing.

3.2.13.
Deferred Consideration Acknowledgments. None of the Deferred Consideration
Acknowledgments have been terminated or rescinded at or before the Closing and
each remains in effect on the Closing.

3.2.14.
Designated Individual Agreements. None of the Designated Individual Agreements
have been terminated or rescinded at or before the Closing and each remains in
effect on the Closing.

3.2.15.
Restricted Activities Agreements. Each of the Restricted Activities Agreements
have not been terminated or rescinded at or before the Closing and otherwise
remain in effect on the Closing.

3.2.16.
Option Cancellation Agreements. Each of the holders of Company Stock Options
have delivered to the Paying Agent an Option Cancellation Agreement with respect
to the Company Stock Options held by such holder, duly executed by such holder
and Company.


3.3.
Additional Conditions to the Company’s Obligation to Effect the Merger. The
obligation of the Company to effect the Merger is subject to the satisfaction or
waiver on or prior to the Closing Date of the conditions set forth in Section
2.3 and of the following conditions:

3.3.1.
Compliance Certificate. Buyer shall deliver to Company a certificate in the form
attached as Exhibit F, dated as of the Closing Date, executed by a duly
authorized officer of Buyer, certifying (i) that the representations and
warranties of Buyer and Merger Sub set forth in this Agreement shall be true and
correct (without giving effect to any limitation as to “materiality” or
“material adverse effect” or other similar materiality-based limitation set
forth therein) in all respects, in each case as of the date of this Agreement
and as of the Closing Date with same effect as though made as of the Closing
Date (other than representations and warranties that by terms speak as of a
specified date, which will be determined as of such date), except for such
failures to be true and correct that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Buyer and Merger Sub to consummate the transactions contemplated by this
Agreement and (ii) that Buyer and Merger Sub complied in all material respects
with all covenants, obligations and agreements of Buyer and Merger Sub to be
performed or complied with by Buyer and Merger Sub on or before the Closing
Date.

3.3.2.
Escrow Agreement. Buyer shall have delivered to the Company the Escrow
Agreement, duly executed by Buyer.

3.3.3.
Paying Agent Agreement. Buyer shall have delivered to the Company the Paying
Agent Agreement, duly executed by Buyer.


ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Buyer that except as disclosed by the
Company in the Disclosure Schedule delivered on the date hereof, the following
statements are true, correct and complete as of the date hereof and as of the
Closing Date:

4.1.
Organization and Standing; No Subsidiaries.

4.1.1.
The Company (i) is a corporation duly organized, validly existing and in good
standing (in the jurisdictions that recognize the concept of good standing)
under the Applicable Laws of the jurisdiction of its incorporation or formation,
as the case may be; (ii) has all requisite corporate power and authority to own
or lease or otherwise hold and operate its assets and properties and to carry on
its business as now being conducted; and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the nature of its business
or the ownership, leasing or operation of its properties makes such
qualification necessary (except where such failure to be so qualified would not
reasonably be expected to result in a Material Adverse Change), which
jurisdictions are listed in Section 4.1.1 of the Disclosure Schedule. The
Company has made available to Buyer complete and correct copies of its
Constitutive Documents, as amended. The Company has made available to Buyer and
its Representatives copies of the stock certificate and transfer books and the
minute books of the Company, each of which is true and complete in all material
respects and have been maintained in accordance with Applicable Law in all
material respects.

4.1.2.
The Company has no, and has never had any, Subsidiaries.


4.2.
Power and Authority; Binding Agreement. Subject to obtaining Shareholder
Approval, the Company has all requisite corporate power and authority to execute
and deliver this Agreement and to consummate the Merger and the other
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. The execution and delivery by the Company of this
Agreement and the consummation by the Company of the Merger and the other
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company, and no other proceedings
on the part of the Company are necessary to authorize this Agreement or to
consummate the Merger and the other transactions contemplated hereby other than
(a) the Shareholder Approval, (b) the filing of the Certificate of Merger with
the office of the Secretary of State of the State of Delaware (c) the filing of
a premerger notification and report form under the HSR Act, if necessary, and
(d) such other material consents, approvals, orders, authorizations,
registrations, declarations, filings and notices set forth on Section 4.2 of the
Disclosure Schedule. This Agreement has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery by the other
Parties, constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar Applicable Laws affecting creditors’ rights generally and
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


4.3.
Authorization.

4.3.1.
The Board of Directors, at a meeting duly called and held at which all directors
of the Company were present or by written consent, duly and unanimously adopted
resolutions (i) approving and declaring advisable the Merger, this Agreement and
the other transactions contemplated hereby; (ii) determining that the Merger
Consideration is fair to the shareholders of the Company and declaring that the
Merger, this Agreement and the other transactions contemplated hereby are in the
best interests of the Company’s shareholders; (iii) adopting this Agreement;
(iv) authorizing the Company to enter into this Agreement and to consummate the
Merger and the other transactions contemplated hereby, on the terms and subject
to the conditions set forth in this Agreement; (v) directing that the Merger and
this Agreement be submitted to the shareholders of the Company for a vote for
adopting this Agreement and approving the Merger; and (vi) recommending that the
Company’s shareholders vote to approve and adopt this Agreement and approve the
Merger. Section 203 of the DGCL does not apply to the Company with respect to
the Merger, this Agreement or any other transaction contemplated hereby.

4.3.2.
The only votes or consent of holders of any class or series of Company Capital
Stock necessary to approve and adopt the Merger, this Agreement, the Charter
Amendment and the other transactions contemplated hereby are the affirmative
votes or consent of (i) a majority of the outstanding shares of Company Common
Stock and Company Preferred Stock, voting as a single class on an as-converted
basis and (ii) a majority of the outstanding shares of Company Preferred Stock
(collectively, the “Shareholder Approval”).


4.4.
Capitalization.

4.4.1.
Section 4.4.1 of the Disclosure Schedule sets forth the authorized Capital Stock
of the Company, including the number of (i) authorized and (ii) issued and
outstanding shares of the following: (A) Company Common Stock (separately
identifying the number of shares of Company Restricted Stock) and (B) Company
Preferred Stock. The rights, preferences, privileges and restrictions of the
Company Preferred Stock are as stated in the Company’s Amended and Restated
Certificate of Incorporation. Section 4.4.1 of the Disclosure Schedule sets
forth the number of shares of Company Common Stock: (w) reserved for issuance
under the Company Stock Plan, (x) that are subject to issuance upon the exercise
of outstanding Company Stock Options, (y) that are issued as Company Restricted
Stock that are currently outstanding, and (z) that remain available for future
issuance.

4.4.2.
Section 4.4.2 of the Disclosure Schedule sets forth a complete and accurate list
of the holders of Company Capital Stock, showing the number of shares of such
Capital Stock, and the class or series of such shares, held by each such
shareholder (the “Capitalization Table”). The Company holds no shares of Company
Capital Stock in its treasury. All of the issued and outstanding shares of
Company Capital Stock have been offered, issued and sold by the Company in
compliance with all applicable federal and state securities Applicable Laws. To
the knowledge of the Company, the shares of Company Capital Stock owned as of
the date hereof by each record holder listed on Section 4.4.2 of the Disclosure
Schedule are owned free and clear of all Liens except as specified on
Section 4.4.2 of the Disclosure Schedule. Notwithstanding anything to the
contrary, the Capitalization Table provided as Section 4.4.2 of the Disclosure
Schedule shall be complete and accurate as of the date hereof and as of the
Closing Date.

4.4.3.
There are no other outstanding options, warrants, rights (including conversion
rights, preemptive rights, co-sale rights, rights of first refusal or other
similar rights), commitment to grant options, warrants or rights or agreements
for the purchase or acquisition from the Company of any shares of Company
Capital Stock.

4.4.4.
All of the outstanding shares of Company Capital Stock have been duly authorized
and validly issued, and are fully paid and nonassessable.

4.4.5.
Section 4.4.5 of the Disclosure Schedule sets forth a complete and accurate list
of (i) all holders of outstanding Company Stock Options or Company Restricted
Stock, indicating, with respect to each Company Stock Option or Company
Restricted Stock award, the number of shares of Company Common Stock subject to
such Company Stock Option or Company Restricted Stock award, the exercise price
or purchase price (if any), the vesting schedule (including any accelerated
vesting conditions, including in connection with the transactions contemplated
by this Agreement), whether an election under Section 83(b) of the Code has been
filed with respect to the Company Restricted Stock award, whether any Company
Stock Option is intended to qualify as an “incentive stock option” under Section
422 of the Code, the date of grant, any modifications to the Company Stock
Option or Company Restricted Stock award after the date of grant and the
expiration date. The Company has no warrants issued or outstanding or
exercisable in respect of any class or series of Company Capital Stock. There is
no outstanding Company Stock Option or share of Company Restricted Stock or
other equity-based award that has not been granted under the Company Stock Plan.
No warrants are owned or otherwise held by any Company Personnel. The Company
has provided to Buyer complete and accurate copies of the Company Stock Plan,
all Contracts evidencing Company Stock Options and Company Restricted Stock
awards and copies of all elections made by holders of Company Restricted Stock
under Section 83(b) of the Code. All of the shares of Company Common Stock
subject to Company Stock Options will be, upon issuance pursuant to the exercise
of such Contracts and Company Stock Options, duly authorized, validly issued,
fully paid and nonassessable. There are no options exercisable for any class or
series of Company Capital Stock other than Company Common Stock. Each Company
Stock Option and shares of Company Restricted Stock (x) were granted in
compliance with all Applicable Law and all terms and conditions of the Company
Stock Plan and (y) each Company Stock Option has an exercise price per share of
Company Common Stock equal to or greater than the fair market value of a share
of Company Common Stock, as determined by the Board of Directors in accordance
with Section 409A of the Code, on the date of such grant, and is otherwise
exempt from the requirements of Section 409A of the Code.

4.4.6.
None of the shares of Company Capital Stock have been issued in violation of any
subscription, option, call, commitment, right of first refusal, preemptive
right, conversion right, Company Stock Option, convertible security or other
similar right, or any Contract to which the Company is subject, bound or a
party. (i) None of the shares of Company Capital Stock are subject to any
subscription, warrant, option, call, commitment, right of first refusal,
preemptive right, conversion right or other similar right under any Applicable
Law, the Constitutive Documents of the Company, or any Contract to which the
Company is subject, bound or a party; (ii) the Company has no obligation
(contingent or otherwise) to issue or otherwise sell any subscription, warrant,
option, call, commitment, right of first refusal, preemptive right, Company
Stock Option, convertible security, “phantom” stock right or other such right,
or to issue, distribute or otherwise sell to holders of any shares of its
Capital Stock any evidences of Indebtedness or assets of the Company; (iii)
except with respect to the Company Restricted Stock, the Company has no
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of Capital Stock, or other equity or voting interest in, the Company
or any other Person or to pay any dividend or to make any other distribution in
respect of its Capital Stock; (iv) the Company has no obligation (contingent or
otherwise) to vote or dispose of any shares of its Capital Stock or other equity
or voting interest; and (v) there are no outstanding or authorized stock
appreciation rights, phantom stock awards or other rights that are linked in any
way to the price of the Company Common Stock or the value of the Company or any
part thereof. There are no equity securities of the Company reserved for
issuance for any purpose.

4.4.7.
There is no Contract between the Company and any holder of its securities, or,
to the knowledge of the Company, among any holders of its securities, relating
to the sale or transfer (including agreements relating to rights of first
refusal, co‑sale rights or “drag‑along” rights), registration under the
Securities Act, or voting, of any Company Capital Stock.

4.4.8.
The Company does not directly or indirectly own any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for any
equity or similar interest in, any corporation, partnership, limited liability
company, joint venture or other business association or entity. There is no
Indebtedness that provides its holder with the right to vote on any matters on
which shareholders of the Company may vote.

4.4.9.
As of the Closing Date, the information in Schedule I provided in accordance
with Section 2.3.1(a) is true, correct and complete.


4.5.
Noncontravention.

4.5.1.
Subject to obtaining Shareholder Approval from all holders of Company Capital
Stock, the consents set forth on Section 4.5.1 of the Disclosure Schedule, and
the filing of the Certificate of Merger with the office of the Secretary of
State of the State of Delaware, the execution and delivery by the Company of
this Agreement, the consummation of the Merger and the other transactions
contemplated hereunder and the compliance by the Company with the provisions of
this Agreement, do not and will not conflict with, or result in any violation or
breach of, or default (with or without notice or lapse of time or both) under,
or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under, or
result in the creation of any Lien (other than Permitted Liens) in or upon any
of the properties or assets of the Company under, or give rise to any increased,
additional, accelerated or guaranteed rights or entitlements under, any
provision of (i) the Constitutive Documents of the Company, (ii) any Material
Contract or (iii) any Applicable Law, or (iv) any Judgment applicable to the
Company or its assets or properties, except in the case of clauses (ii), (iii)
and (iv), where such violation, breach, conflict, default, termination,
cancellation, acceleration, loss of material benefit, creation of a Lien (other
than Permitted Liens), or increased, additional accelerated or guaranteed right
or entitlement is immaterial and would not impair in any material respect the
ability of the Company to perform its obligations under this Agreement or
prevent or materially impede or delay the consummation of the Merger or any of
the other transactions contemplated under this Agreement or result in material
Liability to the Company, the Buyer or the Surviving Corporation.

4.5.2.
No consent, approval, qualification, order or authorization of, registration,
declaration or filing with, or notice to, any Governmental Authority is
necessary or required by or with respect to the Company in connection with the
execution and delivery by the Company of this Agreement, the consummation by the
Company of the Merger and the other transactions contemplated by this Agreement
or the compliance by the Company with the provisions of this Agreement, except
for (i) the filing of a premerger notification and report form under the HSR
Act, and the receipt, termination or expiration, as applicable, of approvals or
waiting periods required under the HSR Act or any other applicable competition,
merger control, antitrust or similar Applicable Law; and (ii) the filing of the
Certificate of Merger with the office of the Secretary of State of the State of
Delaware and appropriate documents with the relevant authorities of other states
in which the Company is qualified to do business.


4.6.
Compliance with Laws; Regulatory Matters.

4.6.1.
The Company is not in breach or violation of, or default under, its Constitutive
Documents. The Company is, and since its formation has been, in material
compliance with all Applicable Laws and Judgments of any Governmental Authority
applicable to it or to the conduct by the Company of its business, or the
ownership or use of any of its assets and properties, including the Leased
Properties. The Company has not received, since its formation, a written or, to
its knowledge, oral notice or other communication alleging a material violation
by the Company of any Applicable Law of any Governmental Authority applicable to
its businesses or operations. No event has occurred nor does any circumstance
exist that would reasonably be expected to give rise to an obligation on the
part of the Company to undertake, or to bear all or any portion of the cost of,
any material remedial action of any nature.

4.6.2.
The Products are currently and at all times have been researched, developed,
tested, labeled, manufactured, stored, imported, exported, promoted, marketed,
sold and distributed, as applicable, by the Company, and to the knowledge of the
Company, on behalf of the Company and by or on behalf of any Representative of
the Company, in compliance in all material respects with all Applicable Laws,
including the FD&C Act; the Public Health Service Act (“PHSA”); Applicable Laws
governing interactions with healthcare professionals; analogous laws promulgated
by foreign, federal, state, provincial or local Governmental Authorities; and
any regulations adopted by Regulatory Authorities thereunder (including, as
applicable, those requirements relating to cGMP, GLP, GCP, investigational use,
and pre-market approval).

4.6.3.
The Company, and to the knowledge of the Company, each Institution, has
generated, prepared, maintained and retained all material information, data and
biological materials that are required to be generated, prepared, maintained or
retained by the Company and each Institution, as applicable, with respect to
Products pursuant to, and materially in accordance with, GCP, GLP, cGMP and
other Applicable Laws in the U.S. and, with respect to any activities conducted
outside the U.S., the Applicable Laws in such jurisdiction. As of the date
hereof, the Company has not received written notice of and, to the knowledge of
the Company, as of the date hereof the Company has not received any other notice
of, any pending or threatened Action from the FDA or any other Regulatory
Authority or Governmental Authority alleging that any operation or activity of
the Company is in violation of the FD&C Act, the PHSA or any analogous
Applicable Laws promulgated by applicable Governmental Authorities outside the
U.S.

4.6.4.
The Company has made available to Buyer a complete and correct copy of all
Regulatory Filings submitted to any Regulatory Authority by the Company or in
the Company’s possession. All Regulatory Filings submitted to any Regulatory
Authority by or on behalf of the Company, and to the knowledge of the Company,
each Institution, were true and correct in all material respects.

4.6.5.
All preclinical research, clinical studies, and other studies and tests
conducted by or on behalf of the Company, and to the knowledge of the Company,
by or on behalf of each Institution with respect to Products, have been
conducted, as applicable, in material compliance with research protocols, GLP,
GCP, and all Applicable Laws, including the FD&C Act (and any regulations
adopted thereunder). No preclinical research, clinical study or other study or
test conducted by or on behalf of the Company, and to the knowledge of the
Company, by or on behalf of each Institution, with respect to the Products has
been terminated or suspended prior to completion. The Company, and to the
knowledge of the Company, each Institution, has not, as of the date hereof,
received any notice that any Regulatory Authority, investigator, or any relevant
institutional review board, independent ethics committee or any other similar
body has (i) refused to approve any clinical study, or any substantial amendment
to a protocol for any clinical study, conducted or proposed to be conducted by
or on behalf of the Company or any Institution, or (ii) initiated, or threatened
to initiate, any action to suspend any clinical study conducted by or on behalf
of the Company or any Institution, as applicable, or suspend or terminate any
IND sponsored by the Company or any Institution, as applicable, or otherwise
restrict or delay the preclinical or nonclinical research on or clinical study
of any Product.

4.6.6.
As of the date hereof, neither the Company nor, to the knowledge of the Company,
any Institution, has received notice of any pending or threatened investigation
or Action from the FDA, the U.S. Department of Health and Human Services Office
of Inspector General, the U.S. Department of Justice, or any other federal,
state, local, or foreign Governmental Authority alleging that the Company, or
any Institution as relates to the Products, is in violation in any material
respect of any Applicable Law, including the FD&C Act, the PHSA or any similar
state, local or foreign equivalents to any of the foregoing.

4.6.7.
The Company, and to the knowledge of the Company, each Institution in relation
to the Company and the Products, has complied in all material respects with all
applicable security and privacy standards regarding protected health information
and personal data under (i) the Health Insurance Portability and Accountability
Act of 1996, as amended by the Health Information Technology for Economic and
Clinical Health Act of 2009, including the regulations promulgated thereunder,
(ii) EU Regulation 2016/679 of the European Parliament and of the Council of 27
April 2016 on the protection of natural persons with regard to the processing of
personal data and on the free movement of such data (the General Data Protection
Regulation) and all national implementing legislation thereof, and (iii) any
applicable national, state, provincial or local privacy laws.

4.6.8.
Neither the Company nor, to the knowledge of the Company, any Company Personnel
or Affiliate has (i) made any materially false statement on, or material
omission from, any notifications, applications, approvals, reports and other
submission to any Governmental Authority or in any material legal proceeding; or
(ii) committed any act, made any statement or failed to make any statement that
would reasonably be expected to provide a basis for the FDA to invoke its policy
with respect to “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” or for the FDA or any other Governmental Authority to invoke
any similar policy. Neither the Company nor any Company Personnel has been
convicted of any crime or engaged in any conduct that has resulted, or would
reasonably be expected to result, in debarment or exclusion under Applicable
Laws, including 21 U.S.C. §335a and 42 U.S.C. §1320a-7. No Actions that would
reasonably be expected to result in such a debarment or exclusion of the Company
are pending or, to the knowledge of the Company, threatened, against the Company
or, to the knowledge of the Company, any Company Personnel.

4.6.9.
The Company, and, to the knowledge of the Company, each Institution as relates
to the Products, has not received any warning letter or untitled letter, report
of inspectional observations, including FDA Form 483s, establishment inspection
reports, notices of violation, clinical holds, enforcement notices or other
documents or notifications from any Regulatory Authority or other Governmental
Authority, or any institutional review board, independent ethics committee or
similar body, alleging a lack of compliance with any Applicable Laws. The
Company has not been subject to a corporate integrity agreement, deferred
prosecution agreement, consent decree, monitoring agreement, settlement
agreement or other similar agreements or orders mandating or prohibiting future
or past activities.

4.6.10.
The Company, and to the knowledge of the Company, each Institution, has not
marketed, advertised, distributed (for commercialization purposes), sold, or
commercialized any Product.

4.6.11.
The Company has provided or made available to Buyer true, complete and correct
copies of all adverse information with respect to the safety and efficacy of
Products relating to activities performed by or on behalf of the Company, and to
the knowledge of the Company, by or on behalf of any Institution.

4.6.12.
The Company has provided Buyer with the opportunity to review all written
preclinical (including research), clinical and other material experimental data
in the Company’s possession relating to the Products or the exploitation thereof
relating to activities performed by or on behalf of the Company, and to the
knowledge of the Company, by or on behalf of any Institution, and has not
intentionally concealed from Buyer any such data.

4.6.13.
To the Company’s knowledge, there are no safety, efficacy, or regulatory issues
that would materially preclude Buyer or the Surviving Corporation from
exploiting Products in compliance with Applicable Laws.


4.7.
Permits. The Company validly holds and has in full force and effect all Permits
necessary for it to own, lease or operate its assets and properties and to carry
on its businesses as now conducted in all material respects, including, as
applicable, the research, development and manufacturing of Products, and there
has occurred no material violation of, or material default (with or without
notice or lapse of time or both) under, or event giving to any Governmental
Authority any right of termination, amendment or cancellation of, any such
Permit. The Company has complied in all material respects with the terms and
conditions of all Permits issued to or held by the Company, and such Permits
will not be subject to suspension, modification, revocation or nonrenewal as a
result of the execution and delivery of this Agreement or the consummation of
the Merger or the other transactions contemplated hereunder. No Action is
pending or, to the knowledge of the Company, threatened seeking the revocation
or limitation of any Permit. Section 4.7 of the Disclosure Schedule lists each
Permit issued or granted to or held by the Company, true and complete copies of
which have been provided to Buyer. All of the Permits listed on Section 4.7 of
the Disclosure Schedule are held in the name of the Company, and none are held
in the name of any Company Personnel or agent or otherwise on behalf of the
Company.


4.8.
Financial Statements. Section 4.8 of the Disclosure Schedule sets forth (i) the
unaudited consolidated balance sheets as of December 31, 2018 (the “Most Recent
Balance Sheet Date”), and for the calendar years ended December 31, 2017 and
December 31, 2016, respectively, together with the unaudited statements of
income for each of such calendar years then ended, and (ii) the unaudited
consolidated balance sheets as of March 31, 2019 and April 30, 2019 and
statements of income of the Company as of March 31, 2019 (the statements
referred to in clauses (i) and (ii) being referred to collectively as the
“Financial Statements”). The Financial Statements have been prepared from the
books and records of the Company and are consistent with the books and records
of the Company and fairly present, in all material respects, the consolidated
financial condition of the Company as of the dates indicated and have been
prepared in accordance with GAAP, with the exception that the Company’s
Financial Statements remain subject to changes resulting from normal year-end
audit adjustments and lack footnotes.


4.9.
Absence of Changes or Events. Since the Most Recent Balance Sheet Date, (a) the
Company has not conducted any business operations outside the Ordinary Course of
Business, (b) there has occurred no Material Adverse Change, and (c) the Company
has not taken any actions that, if taken after the date of this Agreement, would
constitute a breach of any of the covenants set forth in Section 6.1.


4.10.
Undisclosed Liabilities. The Company has no Liabilities, except for such
Liabilities (a) set forth on Section 4.10 of the Disclosure Schedule, (b) set
forth or adequately provided for in the Financial Statements, (c) that are
immaterial and have been incurred in the Ordinary Course of Business since the
Most Recent Balance Sheet Date, or (d) set forth in Contracts and are to be
performed solely after the Closing, other than obligations due to any breaches
or non-performance thereunder or for indemnification for pre-Closing acts or
omissions.


4.11.
Assets; Personal Property.

4.11.1.
The Company is the true and lawful owner and has good and valid title to all
material assets reflected on the Most Recent Balance Sheet or thereafter
acquired except those sold or otherwise disposed of for fair value or consumed
in the Ordinary Course of Business since the Most Recent Balance Sheet Date and
not in violation of this Agreement, in each case, free and clear of all Liens,
other than Permitted Liens. The Company’s representations and warranties under
this Section 4.11 are not made with respect to matters relating to Intellectual
Property or any tangible embodiments thereof (such matters being the subject of
Section 4.14).

4.11.2.
Section 4.11.2 of the Disclosure Schedule sets forth any Contract pursuant to
which the Company leases material personal property as lessee or lessor (the
“Personal Property Leases”). The Company has (i) good, valid and marketable
title to all of the personal property owned by the Company, and (ii) valid
leasehold interests in all personal property leased by it, in each case of
clauses (i) and (ii), free and clear of all Liens, other than Permitted Liens.
The Company enjoys peaceful and undisturbed possession under all Personal
Property Leases. The material personal property owned or leased by the Company
constitutes, in all material respects, all personal property necessary for the
operation of the Company’s business as presently conducted. All material
personal property owned or leased by the Company is maintained in good operating
condition, reasonable wear and tear excepted, for the purposes for which it is
currently being used and is located at the offices of the Company. The Company
has provided to Buyer true and correct copies of all Personal Property Leases.


4.12.
Real Property.

4.12.1.
The Company owns no fee title to real property.

4.12.2.
Section 4.12.2(i) of the Disclosure Schedule lists all real property leased by
the Company (each, a “Leased Property”), including the name and address of the
landlord. The Company has delivered to Buyer complete and accurate copies of all
leases or other occupancy agreements pursuant to which the Company occupies such
real property, including all amendments thereto, and any subleases, lease
guarantees, and subordinations, non-disturbance and attornment agreements with
respect thereto currently in effect. With respect to each Leased Property,
except as set forth in Section 4.12.2(ii) of the Disclosure Schedule: (i)  the
Company has good and valid title to the leasehold estate relating thereto, free
and clear of all Liens (other than Permitted Liens or Liens to which the
underlying fee is subject), (ii) the lease relating to such Leased Property is
in writing and is valid and binding, in full force and effect and enforceable
against the Company and, to the knowledge of the Company, the other parties
thereto, in accordance with its terms, applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar Applicable Laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity), (iii) the lease relating to such Leased Property will, immediately
following the Effective Time, continue to be legal, valid, binding, in full
force and effect and enforceable against the Company and, to the knowledge of
the Company, the other parties thereto, in accordance with but subject to its
terms as in effect on the date hereof, (iv) the Company is not and, to the
knowledge of the Company, no other party to the lease relating to such Leased
Property is, in breach or violation of, or in default under, such lease in any
material respect, (v) no event, occurrence, condition or act has occurred, is
pending or, to the knowledge of the Company is threatened, which, with the
giving of notice, lapse of time, would constitute a material breach or material
default by the Company or, to the knowledge of the Company, any other party to
such lease, under such lease, (vi) there are no disputes, oral agreements or
forbearance programs in effect between the Company and the lessor as to the
lease relating to such Leased Property, (vii) all rents and additional rents
currently due and payable on the lease relating to such Leased Property have
been paid (or will be paid prior to the last day payment is permitted); (viii)
all facilities included in such Leased Property are supplied with utilities
adequate for the current operation by the Company of such facilities, (ix) to
the knowledge of the Company, there is no Lien (other than Permitted Liens)
applicable to such Leased Property which currently materially impairs the
current uses or occupancy by the Company of such Leased Property.


4.13.
Contracts.

4.13.1.
Section 4.13.1 of the Disclosure Schedule lists the following Contracts, as of
the date hereof, that are in effect and to which the Company is a party (each
such Contract, a “Material Contract”):

(a)
employment or individual independent contractor Contracts, or any employee
collective bargaining agreements or other Contracts, in each case, with any
labor union or other employee representative body (a “Union”);

(b)
Contracts that limit the freedom of the Company to compete in any line of
business or geographic or therapeutic area or otherwise restricting the
research, development, manufacture, marketing, distribution, sale, supply,
license or marketing of the products and services that the Company or any
Affiliate currently plans to develop, or to make use of any of their
Intellectual Property rights or which would so limit the freedom of the Company
after the Closing Date;

(c)
Contracts containing any “non-solicitation” or “no-hire” provision that
restricts the Company (other than nondisclosure agreements entered into in the
Ordinary Course of Business);

(d)
leases, subleases or similar Contracts that the Company is a party to that is
related to (A) any Leased Property or (B) any portion of any premises otherwise
occupied by the Company, in each case involving expenditures in excess of [ * ]
per year;

(e)
Personal Property Leases providing for lease payments in excess of [ * ] per
year;

(f)
Contracts for the purchase or sale of products or the furnishing or receipt of
services (A) calling for performance over a period of more than one year, (B)
requiring or otherwise involving payment by or to the Company of more than an
aggregate of [ * ], (C) in which the Company has granted manufacturing rights,
“most favored nation” pricing provisions or marketing or distribution rights
relating to any products or territory or (D) in which the Company has agreed to
purchase a minimum quantity of goods or services or has agreed to purchase goods
or services exclusively from a certain party;

(g)
Contracts (or letter of intent) involving the disposition or acquisition of any
product line, business or significant portion of the assets, properties or
business of the Company, or any merger, consolidation or similar business
combination transaction, whether or not enforceable;

(h)
Contracts relating to material capital expenditures or other purchases of
material, supplies, equipment or other assets or properties (other than purchase
orders for inventory or supplies in the Ordinary Course of Business);

(i)
Contracts for any joint venture, partnership, joint product development,
strategic alliance or co-marketing arrangement;

(j)
Contracts granting a third party any license or sublicense to any Company
Intellectual Property, or pursuant to which the Company has been granted by a
third party any license or sublicense to any Intellectual Property, or any other
license, sublicense, option or other Contract relating in whole or in part to
the Company Intellectual Property or the Intellectual Property of any other
Person, except, in each case, for standard end-user, internal use software
licenses for the use of commercial “shrink-wrapped” software, whether actually
“shrink-wrapped”, downloaded or otherwise made available to the Company;

(k)
any Contracts to which the Company is a party relating to research services or
Clinical Trials in respect of products (including Products) of the Company;

(l)
any right of first refusal, right of first negotiation or right of first offer
in favor of a party other than the Company;

(m)
any agency, dealer, sales representative, distribution, marketing or other
similar agreements;

(n)
Contracts (other than trade debt incurred in the Ordinary Course of Business)
under which the Company has borrowed (or may borrow) any money from, or issued
(or may issue) any note, bond, debenture or other evidence of Indebtedness to,
any Person;

(o)
Contracts (including so‑called take‑or‑pay or keepwell agreements) under which
(A) any Person (including the Company) has directly or indirectly guaranteed or
assumed Indebtedness, Liabilities or obligations of the Company or (B) the
Company has directly or indirectly guaranteed or assumed Indebtedness,
Liabilities or obligations of any Person (in each case other than endorsements
for the purpose of collection in the Ordinary Course of Business);

(p)
Contracts under which the Company has made or is obligated make, directly or
indirectly, any advance, loan, extension of credit or capital contribution to,
or other investment in, any Person (other than the Company) or any Contracts
relating to the making of any such advance, loan, extension of credit, capital
contribution or other investment;

(q)
Contracts providing for indemnification of any Person by the Company outside of
the Ordinary Course of Business;

(r)
any Contracts with any current or former holder of Company Capital Stock;

(s)
Contracts involving any resolution or settlement of any Action or other dispute;

(t)
any Contracts containing any covenant not to sue, concurrent use agreement,
settlement agreement, pre-rights declarations, co-existence agreement or other
consent with respect to the Company Intellectual Property;

(u)
Contracts providing that the Company or any Company Personnel maintain the
confidentiality of any information, or providing for any Person to maintain the
confidentiality of any information material to the Company, in each case outside
of the Ordinary Course of Business;

(v)
Contracts under which the consequences of a default or termination could
reasonably be expected to result in a Material Adverse Change; and

(w)
any other Contracts involving future payments in excess of [ * ] in a [ * ]
period.

4.13.2.
Each Material Contract is in full force and effect, and is valid and binding and
enforceable in accordance with its terms against the Company and, to the
knowledge of the Company, the other parties thereto, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
similar Applicable Laws affecting creditors’ rights generally and general
principles of equity. A true, correct and complete copy of each written Material
Contract and a true, correct and substantially complete summary of each oral
Material Contract have been provided to Buyer. There is no violation, breach
(including anticipatory breach) or default under any Material Contract by the
Company or, to the knowledge of the Company, by any other party thereto, and no
event has occurred or condition exists that with the lapse of time or the giving
of notice or both would constitute a default thereunder by the Company or, to
the knowledge of the Company, any other party thereto, and the Company has not
received or given notice of any default or claimed or purported or alleged
default or state of facts which, with notice or lapse of time or both, would
constitute a default on the part of any party in the performance or payment of
any Material Contract. Except as set forth in Section 4.13.2 of the Disclosure
Schedule, no notice, waiver, consent or approval is required (or the lack of
which would give rise to a right of termination, cancellation or acceleration
of, or entitle any party to accelerate, whether after the giving of notice or
lapse of time or both, any obligation under the Material Contracts) under or
relating to any Material Contract in connection with the execution, delivery and
performance of this Agreement or the consummation of the Merger or any of the
other transactions contemplated hereby and thereby. Immediately following the
Effective Time, each Material Contract will continue to be in full force and
effect, and valid, binding and enforceable in accordance with but subject to its
terms, subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar Applicable Laws affecting creditors’ rights
generally and general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).


4.14.
Intellectual Property.

4.14.1.
The Patents set forth in Section 4.14.1 of the Disclosure Schedule represent all
of the Patents within the Company Intellectual Property that are (a) owned or
purported to be owned by the Company or (b) licensed to the Company (“Company
Patent Rights”). For each Patent listed therein, Section 4.14.1 of the
Disclosure Schedule indicates the title, country, inventors, application number,
patent number, filing date, issue date (if issued), any continuity relationship
(such as continuation, continuation-in-part or divisional) with respect to any
other Patent and whether such Patent is in effect, expired or abandoned. The
Company solely owns, free and clear of any liens or any other claims (including
any claim of ownership or other right by any inventor of any Patent or any other
third party), all of the Company Patent Rights other than those that are
licensed to the Company and which are identified as being licensed to the
Company in Section 4.14.1 of the Disclosure Schedule. Each of the Patents listed
in Section 4.14.1 of the Disclosure Schedule that is owned or purported to be
owned by the Company, and, to the Company’s knowledge, each of the Patents
listed in Section 4.14.1 of the Disclosure Schedule that is licensed to the
Company, properly identifies each and every inventor of the claims thereof as
determined in accordance with Applicable Laws of the jurisdiction in which such
Patent is issued or pending.

4.14.2.
All of the Company Patent Rights owned or purported to be owned by the Company
have been properly assigned to the Company, and all such assignments have been
properly recorded in the U.S. Patent and Trademark Office (“PTO”) or any
appropriate foreign patent office, to the extent the PTO and/or the foreign
patent office permits such recording.

4.14.3.
To the knowledge of the Company, the Company has no registered copyrights.

4.14.4.
The Company does not, and has no contingent obligation or right to, pay or
receive any milestone payment or royalty to or from anyone with respect to any
Company Intellectual Property.

4.14.5.
There are no pending or, to the knowledge of the Company, contemplated Actions
relating to any Company Intellectual Property to which the Company is a party,
nor has the Company received written communication from any Person threatening
the institution of any Action relating to any Company Intellectual Property. The
Company has not received written notice of, and there are no, ongoing
interferences, oppositions, reissues, reexaminations or other proceedings
(including ex parte and post‑grant proceedings) involving any of the Company
Patent Rights with the PTO or in any foreign patent office or similar
Governmental Authority.

4.14.6.
The Surviving Corporation’s rights with respect to the Company Intellectual
Property immediately after the Closing will not be diminished relative to the
Company’s rights with respect to the Company Intellectual Property immediately
prior to the Closing solely as a result of the consummation of the Merger.

4.14.7.
The Company is not subject to any Judgment with respect to the Company’s
practice of any of the Company Intellectual Property. To the knowledge of the
Company, (i) the use of the Company Intellectual Property in the development of
Products prior to the date hereof has not infringed upon any Intellectual
Property rights of any third party, (ii) the manufacture, use, sale, offer to
sell or import of the Products does not and will not have interfered with,
infringed, or constituted a misappropriation of any Intellectual Property rights
of any third party solely as a result of the use of the Company Intellectual
Property in conducting such activities, and (iii) the commercialization of the
Products has not, and will not have (after successful commercialization of such
Products), interfered with, infringed, violated or constituted a
misappropriation of any Intellectual Property rights of any third party solely
as a result of the use of the Company Intellectual Property in conducting such
activities. The Company has not received any written or oral charge, complaint,
claim, demand or notice alleging any such interference, infringement, violation
or misappropriation (including any written or oral claim that the Company must
license or refrain from using any Intellectual Property rights).

4.14.8.
The Company has not entered into any forbearance to sue or settlement agreement
with respect to any Company Intellectual Property and no Actions have been
asserted against the Company in writing or been otherwise threatened by any
Person with respect to the validity or enforceability of, or the Company’s
ownership of or right to use, the Company Intellectual Property and, to the
knowledge of the Company, there is no reasonable basis for any such Action.

4.14.9.
The Company Patent Rights do not, as of the date hereof, include any issued
Patents. The Company has provided or made available to Buyer, true, complete and
correct copies of the file wrapper and other documents and materials relating to
the prosecution, maintenance, validity and enforceability of the Company Patent
Rights.

4.14.10.
To the knowledge of the Company, no third party has interfered with, infringed
violated or misappropriated, or is currently interfering with, infringing,
violating or misappropriating any rights under the Company Intellectual
Property.

4.14.11.
As of the date hereof and the Closing Date, no item of Company Intellectual
Property has been finally judged or finally determined to be invalid or
unenforceable, or has lapsed, expired or been abandoned or canceled or, to the
knowledge of the Company, is the subject of cancellation or any other
adversarial proceeding. As of the date hereof and the Closing Date, the Company
has prosecuted in accordance with Applicable Laws, and has timely made all
filings and paid all fees required to be paid or filed in connection with the
continued prosecution of, the patent applications listed on Section 4.14.1 of
the Disclosure Schedule. As of the date hereof and the Closing Date, in respect
of the patent applications listed on Section 4.14.1 of the Disclosure Schedule,
to the knowledge of the Company, the Company has presented all references,
documents or information for which it and the inventors had a duty to disclose
under Applicable Laws, including 37 C.F.R. 1.56 or its foreign equivalent, to
the relevant patent examiner at the relevant patent office.

4.14.12.
The Company has taken reasonable precautions to maintain the confidentiality of
the material Know-How within the Company Intellectual Property (“Company
Know-How”), the Parties agreeing that the disclosure of any Company Know-How in
any Patent application owned by the Company shall not be deemed a failure to
take reasonable precautions to maintain the confidentiality of that Company
Know-How for purposes of this section. To the knowledge of the Company, (a) all
disclosure of such Company Know-How to, and use by, any third party (other than
(i) Governmental Authorities, accountants and counsel, in each instance acting
in their professional capacities, or (ii) pursuant to an applicable Judgment)
has been pursuant to the terms of a written confidentiality and limited use
agreement between such third party and the Company and (b) no third party has
breached any such agreement. To the knowledge of the Company, the Company has
not materially breached any agreements of non-disclosure or confidentiality
relating to the Company Know-How to which it is a party. The Company has not
received notice of any claim or allegation of any such breach. All Company
Personnel who have contributed to or participated in the conception or
development of any material Company Intellectual Property (the “Contributing
Personnel”) have executed and delivered to the Company a confidentiality
agreement restricting such Person’s right to disclose and use proprietary
information and materials of the Company, and true, correct and complete copies
of all such agreements have been made available to Buyer. All Contributing
Personnel either (A) have been party to a “hired to invent” agreement with the
Company, in accordance with Applicable Law, that has accorded the Company the
sole and exclusive ownership of all tangible and intangible property arising in
the course of such Contributing Personnel’s services on behalf of the Company or
(B) have executed appropriate instruments assigning, or agreements to assign, to
the Company the sole and exclusive ownership of all Intellectual Property
conceived during the course of their services on behalf of the Company. To the
knowledge of the Company, no Contributing Personnel is in violation of any term
of any assignment or other agreement with the Company relating to the Company
Intellectual Property. To the knowledge of the Company, no Contributing
Personnel has any claim against the Company in connection with such Person’s
involvement in the conception and development of any Company Intellectual
Property. No such claim has been asserted and, to the knowledge of the Company,
no such claim has been threatened. The Contributing Personnel have each assigned
to the Company all of their interests in the material Company Intellectual
Property owned or purported to be owned by the Company. To the knowledge of the
Company, the inventors of material Company Intellectual Property licensed by the
Company have each assigned to the respective licensor. With respect to
assignments of Company Intellectual Property owned or purported to be owned by
the Company and, to the knowledge of the Company, with respect to assignments of
Company Intellectual Property licensed by the Company, such assignments have
been duly recorded with the PTO or in any foreign patent office or similar
Governmental Authority, to the extent the PTO, the foreign patent office, and/or
similar Governmental Authority permit such recording, except with respect to
Patents that are licensed to the Company.

4.14.13.
To the knowledge of the Company, any Institution or other licensor that owns any
Company Intellectual Property that is subject to the requirements of the
Bayh-Dole Act or any similar provision of any Applicable Law, has, to the extent
applicable, (i) disclosed all relevant inventions to the applicable government
funding authority and (ii) elected to retain title to such Company Intellectual
Property, in each case in accordance with the Bayh-Dole Act and such similar
provision.

4.14.14.
The Company has no obligations to remunerate any Person in respect of any
Company Know-How and Intellectual Property rights therein that has been assigned
to the Company or its Affiliate(s).


4.15.
Litigation. There is no Action that is pending or, to the knowledge of the
Company, threatened against the Company (or any holders of Company Capital Stock
or directors, officers, agents or employees of the Company, to the extent such
Actions relate to the Company) or any assets or properties of the Company. There
are no Judgments outstanding against the Company (or any holders of Company
Capital Stock or directors, officers, agents or employees of the Company, to the
extent such Judgments relate to the Company) or any assets or properties of the
Company. Since the Company’s formation, there has not been any Action in respect
of the Company that (a) resulted in a Judgment against or settlement by the
Company (whether or not such Judgment or settlement was paid, in whole or in
part, by an insurer of the Company or other third party), (b) resulted in any
equitable relief or (c) relates to the Merger and the other transactions
contemplated by this Agreement. There is no Action pending by the Company, or
which the Company intends to initiate, against any other Person. To the
knowledge of the Company, there is no fact or circumstance that could reasonably
be expected to serve as a valid basis for an Action against the Company.


4.16.
Taxes.

4.16.1.
All income and other material Tax Returns with respect to the Company that are
required to have been filed have been duly and timely filed with the appropriate
Taxing Authority and all such Tax Returns have been prepared in material
compliance with all Tax Laws and were true, correct and complete in all material
respects. All Taxes owed by the Company (whether or not shown as due and payable
on any Tax Returns) have been timely paid.

4.16.2.
All Taxes that the Company has been required to deduct, collect or withhold in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party, have been duly and timely deducted,
collected or withheld and have been duly and timely paid to the appropriate
Taxing Authority, and the Company has complied in all material respects with all
associated or related reporting and record keeping requirements.

4.16.3.
No dispute, audit, investigation, proceeding or claim concerning any Liability
for Taxes of the Company, or any Tax Returns of the Company, has been raised in
writing by a Taxing Authority and, to the knowledge of the Company, no such
dispute, audit, investigation, proceeding or claim is threatened, pending, being
conducted or claimed. The Company has provided or made available to Buyer true,
correct and complete copies of all Tax Returns, examination reports, and
statements of deficiencies filed, assessed against, or agreed to by the Company
since inception.

4.16.4.
The Company has not received any written notice of deficiency, assessment or
underpayment of Taxes or of adjustment of any Tax items and, to the knowledge of
the Company, there is no proposed deficiency, assessment or adjustment from any
federal, state, local or other Taxing Authority which could affect the Company
or which relates to the Company’s business, income, gain or assets.

4.16.5.
There are no Liens for Taxes (other than statutory liens for current Taxes not
yet due and payable) on the assets and properties of the Company.

4.16.6.
No written claim has ever been made by a Taxing Authority, in a jurisdiction
where the Company does not file Tax Returns or does not pay Taxes, that the
Company is (or may be) required to file Tax Returns in or be subject to Tax by
that jurisdiction.

4.16.7.
No agreement or arrangement extending, or having the effect of extending, the
period of assessment or collection of any Taxes payable by the Company is in
effect and the Company is not the beneficiary of any extension of time within
which to file any Tax Return. There is no power of attorney given by or binding
upon the Company with respect to Taxes. No closing agreements, private letter
rulings, technical advice memorandum or similar agreements or rulings relating
to Taxes have been entered into or issued by any Taxing Authority with or in
respect of the Company.

4.16.8.
The unpaid Taxes of the Company for all Pre-Closing Tax Periods as of the end of
the day on the Closing Date shall not exceed the amount of Taxes included as a
current liability in the calculation of Working Capital, as finally determined.

4.16.9.
The unpaid Taxes of the Company did not (i) as of the Most Recent Balance Sheet
Date exceed the reserve for Taxes (excluding any reserve for Taxes established
to reflect timing differences between book and Tax income) set forth on the face
of the Most Recent Balance Sheet (rather than in any notes thereto), and (ii)
will not, as of the Closing Date, exceed such reserve for Taxes as adjusted for
ordinary course operations consistent with past practice through the Closing
Date. Since the Most Recent Balance Sheet Date, the Company has not incurred any
material liability for Taxes outside the ordinary course of business consistent
with past practice (other than in connection with the transactions contemplated
by this Agreement).

4.16.10.
The Company will not be required to include any item of income in, or exclude
any item of deduction from, Taxable income for any Post-Closing Tax Period as a
result of any (i) change in method of accounting for a Pre-Closing Tax Period,
(ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign law) executed on
or prior to the Closing Date, (iii) installment sale or open transaction
disposition made in a Pre-Closing Tax Period, (iv) prepaid amount received or
paid or deferred revenue in existence in a Pre-Closing Tax Period or (v)
election pursuant to Section 108(i) of the Code made on or prior to the Closing
Date.

4.16.11.
The Company is not, and has never been, a “United States real property holding
corporation” within the meaning of Code Section 897.

4.16.12.
The Company is not, and has never been, a member of an affiliated group of
corporations filing a consolidated federal income Tax Return. The Company has no
Liability for the Taxes of any Person under Treasury Regulations Section
1.1502-6 (or comparable provision of domestic or foreign Tax Law), as a
transferee or successor or by Contract (other than with respect to Contracts
that are not primarily related to Taxes entered into in the ordinary course of
business).

4.16.13.
The Company has not constituted a “distributing corporation” or a “controlled
corporation” in a distribution qualifying or purported to qualify for Tax-free
treatment (in whole or in part) under Code Section 355(a) or under analogous
provisions of domestic or foreign Tax Law.

4.16.14.
The Company is not a party to, or otherwise bound by or subject to, any Tax
sharing, allocation or indemnification or similar agreement, provision or
arrangement (other than Contracts that are not primarily related to Taxes
entered into in the ordinary course of business).

4.16.15.
The Company is not a party to any joint venture, partnership or other
arrangement or Contract which could be treated as a partnership for Tax
purposes.

4.16.16.
The Company has not been a party to a transaction that is or is substantially
similar to a “reportable transaction” as such term is defined in Treasury
Regulations Section 1.6011-4(b) or any “tax shelter” within the meaning of Code
Section 6662, or any other transaction requiring disclosure under analogous
provisions of domestic or foreign Tax Law.

4.16.17.
Neither the execution and delivery of the Agreement nor the consummation of the
transactions contemplated hereby (either alone or upon the occurrence of any
additional or subsequent event) will constitute a triggering event under any
Plan, policy, Contract, arrangement or commitment, whether or not legally
enforceable, which (either alone or upon the occurrence of any additional or
subsequent event) will or could reasonably be expected to result in any “excess
parachute payment” (as defined in Section 280G of the Code and the regulations
thereunder (collectively, “Section 280G”)).

4.16.18.
Each holder of Company Restricted Stock has made a valid election under Section
83(b) of the Code with respect to such Company Restricted Stock.

4.16.19.
Since the Most Recent Balance Sheet Date, the Company has not: changed or
revoked any Tax election, changed any method of accounting for Tax purposes,
changed any Tax accounting period, amended any Tax Return, surrendered any right
to claim a refund of Taxes, settled or compromised any Action in respect of
Taxes, voluntarily approached any Taxing Authority in respect of prior year
Taxes (including through any voluntary disclosure process), consented to any
extension or waiver of the statutory period of limitations applicable to any
Action in respect of Taxes, entered into any contractual obligation in respect
of Taxes with any Governmental Authority or other party, or taken any action
outside of the ordinary course of business that could increase the Taxes of the
Company for any period ending after the Closing Date or decrease any Tax
attribute of the Company existing on the Closing Date.

4.16.20.
Notwithstanding anything to the contrary in this Agreement, it is agreed and
understood that (i) other than the second two sentences of Section 4.16.7 and
Sections 4.16.10, 4.16.12, 4.16.14, 4.16.18, 4.16.19, the representations and
warranties of the Company in this Section 4.16 refer only to activities prior to
the Closing and shall not serve as representations and warranties regarding, or
a guarantee of, nor can they be relied upon with respect to, Taxes attributable
to any Tax period (or portion thereof) beginning, or Tax positions taken, after
the Closing Date, and (ii) no representations or guarantees are made with
respect to the amount or availability of Tax attributes of the Company for any
taxable period (or portion thereof) beginning after the Closing Date.


4.17.
Insurance. Section 4.17 of the Disclosure Schedule contains a complete and
accurate list of all policies of fire, liability, workers’ compensation, title
and other forms of insurance owned, held by or otherwise applicable to the
assets, properties or operations of the Company, and the Company has heretofore
delivered to Buyer a complete and accurate copy of all such policies, including
all occurrence based policies applicable to the assets, properties or operations
of the Company for all periods prior to the Closing Date. All such policies (or
substitute policies with substantially similar terms and underwritten by
insurance carriers with substantially similar or higher ratings) are valid and
subsisting and in full force and effect in accordance with their terms, all
premiums with respect thereto covering all periods up to and including the
Closing Date have been paid, and no notice of cancellation or termination (or
any other threatened termination) has been received with respect to any such
policy. The Company is not in default under any of such insurance policies, and
there exists no event, occurrence, condition or act which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default thereunder. There are no pending or, to the knowledge of
the Company, threatened claims under any insurance policy.


4.18.
Benefit Plans.

4.18.1.
Section 4.18.1 of the Disclosure Schedule contains a complete and correct list
of all: (i) “employee benefit plans,” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), whether
or not subject to ERISA; (ii) bonus, stock option, stock purchase, restricted
stock, equity or equity-based compensation, stock appreciation rights, phantom
stock, incentive, fringe benefit, voluntary employees’ beneficiary associations
under Section 501(c)(9) of the Code, profit-sharing, commission, pension,
retirement, deferred compensation, day or dependent care, legal services,
cafeteria, medical, life insurance, dental, vision, disability, accident, salary
continuation, severance, accrued leave, vacation, sick pay, sick leave,
supplemental retirement, unemployment and welfare benefit Contracts, plans,
programs, arrangements, commitments or practices (whether or not insured); and
(iii) employment, consulting, individual independent contractor, services
agreement, termination, change in control, retention, and severance Contracts,
plans, programs, arrangements, commitments or practices, in each case, that the
Company has established, maintained or contributed to (or with respect to which
an obligation to contribute has been undertaken) or that the Company is a party
to, in each case, with or for the benefit of, as applicable, any Company
Personnel, or with respect to which the Company has any Liability (collectively,
the “Plans”).

4.18.2.
No Plan is, and neither the Company nor any ERISA Affiliate has ever at any time
sponsored, contributed to, been required to contribute to, maintained or had any
Liability in respect of, (A) a Plan that is or was subject to Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA or (B) a “multiemployer plan”
(as defined in Section 4001(a)(3) of ERISA). For this purpose, “ERISA Affiliate”
shall mean any person that for purposes of Title I and Title IV of ERISA and
Section 412 of the Code would be deemed at any relevant time to be a single
employer with the Company under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

4.18.3.
All Plans have been administered and operated in all material respects in
compliance with their terms and with all requirements of Applicable Law,
including ERISA and the Code. No event or omission has occurred which would
reasonably be expected to cause any Plan to fail to satisfy the relevant
requirements to provide tax-favored benefits under the applicable Code Section
(including Code Sections 105 and 125). Each Plan intended to be qualified under
Section 401(a) of the Code (including each related trust intended to be exempt
from taxation under Section 501(a) of the Code) has received a favorable IRS
determination letter or is comprised of a master or prototype plan that has
received a favorable opinion letter from the IRS upon which it can rely. Since
the date of each such determination letter or opinion letter, no event has
occurred and no condition exists that would reasonably be expected to result in
the revocation of any such determination letter or opinion letter or that would
reasonably be expected to adversely affect the qualified status of any such Plan
(or the tax-exempt status of any such trust) or that would reasonably be
expected to result in material Liability to the Company. None of the Plans
provide for post-employment or retiree health, life insurance and/or other
welfare benefits (except as required by Section 4980B of the Code or any similar
state law), and the Company has no obligation to provide any such benefits to
any Company Personnel following such person’s retirement or termination of
service. Each Plan that is a “nonqualified deferred compensation plan” subject
to Section 409A of the Code has been maintained and operated in both operational
and documentary compliance with Section 409A of the Code in all material
respects.

4.18.4.
Each Plan may be amended, terminated or otherwise modified by the Company to the
greatest extent permitted by Applicable Law. The Company does not have any
commitment to create, modify or terminate any Plan. No event has occurred, and
no condition or circumstance exists, that could reasonably be expected to result
in a material increase in the benefits under or the expense of maintaining any
Plan as compared to the level of benefits or expense incurred for the most
recently ended fiscal year of the Company.

4.18.5.
Neither the Company nor any of its directors, officers, employees nor, to the
knowledge of the Company, other Persons who participate in the operation of any
Plan or related trust or funding vehicle, has engaged in any transaction with
respect to any Plan or breached any applicable fiduciary responsibilities or
obligations under ERISA or the Code that could reasonably be expected to result
in any claim being made under, by or on behalf of any such Plan by any Person
with standing to make such claim for which the Company could have material
Liability.

4.18.6.
Other than routine claims for benefits made in the Ordinary Course of Business,
there are no pending Actions or other claims, actions or investigations, and to
the knowledge of the Company no Actions or other claims, actions or
investigations are threatened, against any Plan or fiduciary of any such Plan by
any participant, beneficiary or Governmental Authority for which the Company
could have material Liability, and to the knowledge of the Company there is no
basis to anticipate that any such Actions will be made or asserted. To the
knowledge of the Company, there are no inspections or audits pending to be
resolved or implemented by any Governmental Authority to verify compliance
relating to any Plan or term and condition of employment. To the knowledge of
the Company, no Plan or any fiduciary thereof with respect to any Plan has been
the direct or indirect subject of an audit, investigation or examination by any
Governmental Authority.

4.18.7.
The Company has properly classified all individuals who have performed services
for them in accordance with the applicable requirements of ERISA, the Code and
other Applicable Law as common law employees, independent contractors or leased
employees, as applicable, other than for such failures to classify correctly as
are not likely to result in any material Liability for the Company.

4.18.8.
The Company does not maintain or have any obligation to contribute to any
“voluntary employees’ beneficiary association” within the meaning of Section
501(c)(9) of the Code or other funding arrangement for the provision of welfare
benefits. No Plan which is a group health plan is a “multiple employer welfare
arrangement,” within the meaning of Section 3(40) of ERISA.

4.18.9.
Full payment has been timely made of all amounts which the Company is required,
under Applicable Law or under any Plan, applicable collective bargaining
agreement or any Contract relating to any Plan to which the Company is a party,
to have paid as contributions or premiums thereto as of the last day of the most
recent fiscal year of such Plan ended prior to the date hereof and such
contributions or premiums have been timely deposited into the appropriate trusts
or accounts.

4.18.10.
Neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, nor the conduct of the business of the Company
by the Company Personnel (either alone or upon the occurrence of any additional
or subsequent event) will (i) terminate or modify, or give any Person a right to
terminate or modify, the provisions or terms of any Plan, policy, Contract,
arrangement or commitment (including employment agreements), whether or not
legally enforceable or (ii) result in any payment or benefits (whether of
severance pay or otherwise) or any acceleration of, vesting of or increase in or
funding of payments or benefits to any employee or director or former employee
or director of, or other present or former provider of services to, the
Company. Except as set forth on Section 4.18.10 of the Disclosure Schedule, no
Plan provides for the payment of severance, termination, change-in-control or
any similar type of payments or benefits.

4.18.11.
No Company Personnel is entitled to any gross-up, reimbursement or other payment
in respect of Taxes imposed under Section 409A or 4999 of the Code.

4.18.12.
The Company has provided to Buyer true and complete copies of all material
documents in connection with each Plan, including (where applicable): (i) all
documents embodying or governing such Plans, together with all amendments
thereto, including, in the case of any Plan not set forth in writing, a written
description thereof; (ii) all current summary Plan descriptions, summaries of
material modifications and material communications; (iii) all current trust
agreements, declarations of trust and other documents establishing other funding
arrangements (and all amendments thereto and the latest financial statements
thereof); (iv) the most recent IRS determination letter, if any, obtained with
respect to each Plan intended to be qualified under Section 401(a) of the Code
or exempt under Section 501(a) or 501(c)(9) of the Code; (v) the annual report
on IRS Form 5500 for each Plan required to file such form, with all applicable
schedules and accountants’ opinions attached thereto, since inception of the
Company; (vi) all Contracts relating to each Plan, including service provider
agreements, insurance contracts (including any fiduciary liability insurance
policy or fidelity bond), annuity contracts, investment management agreements,
subscription agreements, participation agreements, and recordkeeping agreements
and collective bargaining agreements; (vii) the three most recent annual ADP/ACP
nondiscrimination tests for any Plan intended to be qualified under Section
401(k) of the Code; (viii) any registration statement or other filing made
pursuant to federal or state securities Applicable Law; (ix) all material
correspondence to and from any Governmental Authority with respect to the Plans;
and (x) all minutes with respect to the meetings of each Plans’ administrative
committee or plan administrator.


4.19.
Employee and Labor Matters.

4.19.1.
There is no (i) strike, work slowdown, lockout, work stoppage or picketing with
respect to employees of the Company pending or, to the knowledge of the Company,
threatened against or affecting the Company, and there have been no such
troubles, (ii) grievance or arbitration proceeding arising out of collective
bargaining agreements to which the Company is a party, including any claim for
the management and administration of a collective bargaining agreement, (iii)
collective labor dispute, notice of infraction, assessment, administrative labor
proceeding, individual labor claim or any other labor dispute pending, or to the
knowledge of the Company, threatened against or affecting the Company, (iv)
unfair labor practice complaint pending or, to the knowledge of the Company,
threatened against the Company, (v) collective bargaining agreement, collective
bargaining convention, or other Union Contract to which the Company is a party,
or otherwise subject, (vi) employee of the Company who is represented by a
Union, (vii) activity or proceeding of any Union to organize any employees of
the Company, and no demand for recognition of employees of the Company has been
made by, or on behalf of, any Union, or (viii) petition that has been filed or
proceedings instituted by an employee or group of employees of the Company with
any labor relations board seeking representation of a bargaining representative.

4.19.2.
The Company is and has been in compliance in all material respects with all
Applicable Laws regarding employment and employment practices, terms and
conditions of employment, including wages and hours, the classification and
compensation of employees and independent contractors, and payment of mandatory
benefits, and is not engaged in any unfair labor practice.

4.19.3.
There are no Actions pending nor, to the knowledge of the Company, threatened
against the Company with respect to any employee of the Company requesting
severance, reinstatement, back salaries or pay or any other additional
compensation as a direct or indirect result of a wrongful termination or
termination with cause or alleged wrongful termination or termination with
cause.

4.19.4.
The Company has not, during the three-year period prior to the date hereof,
taken any action that would constitute a “mass layoff” or “plant closing” within
the meaning of the Worker Adjustment and Retraining Notification (“WARN”) Act or
would otherwise trigger notice requirements or liability under any state, local
or foreign plant closing notice Applicable Law. No arbitration order, court
decision, Judgment or Material Contract to which the Company is a party or is
subject in any way limits or restricts the Company from relocating or closing
any of the operations of the Company.

4.19.5.
Section 4.19.5 of the Disclosure Schedule contains a complete and correct list,
as of the date hereof, of each employee of the Company, his or her current rate
of annual base salary or current wages, bonus target for the current fiscal year
of the Company, job title, employment status, work location, credited service
date and date of hire. To the knowledge of the Company, as of the date hereof,
no current employee has given notice of termination of employment or otherwise
disclosed plans to terminate employment with the Company.

4.19.6.
To the knowledge of the Company, no officer, director or employee of the Company
is a party to or bound by any Contract, license or covenant of any nature, or
subject to any Judgment of any Governmental Authority, that (i) may interfere
with the use of such Person’s efforts to promote the interests of the Company,
(ii) may conflict with the business of the Company or the Merger and the other
transactions contemplated by this Agreement or (iii) would reasonably be
expected to result in a Material Adverse Change. To the knowledge of the
Company, no activity of any employee of the Company as or while an employee of
the Company has caused a violation of any confidentiality agreement, Patents
disclosure agreement or other Contract.


4.20.
Environmental Matters. The Company has complied in all material respects at all
times with all, and is not in violation of any, applicable Environmental Laws.
The Company is in compliance with all material Permits required for its
operations pursuant to applicable Environmental Laws. To the knowledge of the
Company, the Company is not subject to any liability for Hazardous Material
contamination on any property (including soils, groundwater, surface water,
buildings or other structures) currently or formerly owned or operated by the
Company, or any third-party property. The Company is not subject to any Judgment
of any Governmental Authority, or, to the knowledge of the Company, any
indemnity or other Contract with any third party, relating to liability under
any Environmental Law. To the knowledge of the Company, no underground storage
tanks, friable asbestos-containing material, or polychlorinated biphenyls are
present at the real property owned by the Company. Copies of all environmental
reports, studies, assessments, and sampling data in the possession of the
Company that relates to the Company or any real property currently or formerly
owned or operated by the Company have been made available to Buyer. The Company
has not received any written notice, demand, letter, claim or request for
information from any Governmental Authority or other Person indicating that it
may be in violation of, or subject to liability under, any Environmental Law or
regarding any actual, alleged, possible or potential liability arising from or
relating to the presence, generation, manufacture, production, transportation,
importation, use, treatment, refinement, processing, handling, storage,
discharge, release, emission or disposal of any Hazardous Material used by the
Company. No Lien or “superlien” has been placed on any site owned or operated by
the Company pursuant to CERCLA or any similar state, local or federal Applicable
Law.


4.21.
State Takeover Statutes. The Board of Directors has unanimously approved the
terms of this Agreement and the consummation of the Merger and the other
transactions contemplated by this Agreement, and such approval represents all
the actions necessary to render inapplicable to this Agreement and to the Merger
and the other transactions contemplated by this Agreement, the restrictions on
“business combinations” set forth in Section 203 of the DGCL, to the extent such
restrictions would otherwise be applicable to this Agreement, the Merger and the
other transactions contemplated by this Agreement. No other state takeover
statute or similar statute or regulation applies to this Agreement, the Merger
or the other transactions contemplated by this Agreement.


4.22.
Books and Records. The minute books of the Company made available to Buyer prior
to the date hereof accurately and adequately reflect in all material respects
all action previously taken by the shareholders, the Board of Directors and
committees of the Board of Directors. The copies of the stock book records of
the Company made available to Buyer in the Data Room prior to the date hereof
are true, correct and complete in all material respects, and accurately reflect
in all material respects all transactions effected in Company Capital Stock
through and including the date hereof.


4.23.
Bank Accounts. Section 4.23 of the Disclosure Schedule contains a true, correct
and complete list of all bank accounts maintained by the Company including each
account number and the name and address of each bank and the name of each Person
who has signature power with respect to each such account.


4.24.
Transactions with Affiliates.

4.24.1.
Section 4.24 of the Disclosure Schedule describes any transaction, since
inception of the Company, between the Company, on the one hand, and any Company
Holder or Affiliate of the Company, on the other hand, other than any employment
Contract, Contract not to compete with the Company, Contract to maintain the
confidential information of the Company, Contract assigning Intellectual
Property rights to the Company, or Contract entered into in the Ordinary Course
of Business, in each case listed in Section 4.13.1 of the Disclosure Schedule.
For purposes of avoiding confusion, the word “transaction” in the preceding
sentence shall mean any “transaction” of the type described in Item 404 of
Regulation S-K promulgated under the Securities Exchange Act of 1934 (without
regard to the amount involved in such transaction and without regard to the
Company’s not being subject to such regulation).

4.24.2.
No Affiliate of the Company or Company Holder (a) owns or has any interest in
any (i) Company Intellectual Property, (ii) other material property (real or
personal, tangible or intangible) or (iii) Material Contract used in or
pertaining to the business of, the Company, (b) to the knowledge of the Company,
has any claim or cause of action against the Company or (c) owes any money to,
or is owed any money by (other than, with respect to any Affiliate who is an
employee of the Company, wages or benefits payable in the Ordinary Course of
Business), the Company. Neither the Company nor any Affiliate of the Company,
nor any officer, director or, to the knowledge of the Company, employee of the
Company, possesses, directly or indirectly, any financial interest in, or is a
director, officer or employee of, any Person that is a client, supplier,
customer, lessor, lessee, competitor or potential competitor of the Company.
Ownership of securities of a Person whose securities are registered under the
Securities Exchange Act of 1934, as amended, of 5% or less of any class of such
securities shall not be deemed to be a financial interest for purposes of this
Section 4.24.


4.25.
Brokers. The Company has no Liability to any investment banker, broker, finder,
consultant or intermediary in connection with the Merger or the other
transactions contemplated hereunder.


4.26.
Anticorruption Matters.

4.26.1.
Neither the Company, nor, to the knowledge of the Company, any of the
Representatives of the Company acting on its behalf has, directly or indirectly,
(i) taken any action in violation of any applicable anticorruption Applicable
Law, including the U.S. Foreign Corrupt Practices Act (“FCPA”) (15 U.S.C. § 78
dd-1 et seq.), or (ii) offered, paid, given, promised to pay or give, or
authorized the payment or gift of anything of value, directly or indirectly, to
any Public Official, for purposes of (A) influencing any act or decision of any
Public Official in his or her official capacity, (B) inducing such Public
Official to do or omit to do any act in violation of his lawful duty, (C)
securing any improper advantage or (D) inducing such Public Official to use his
or her influence with a Governmental Authority, or commercial enterprise owned
or controlled by any Governmental Authority (including state-owned or controlled
veterinary or medical facilities), in order to assist the Company or any Person
related to the Company, in obtaining or retaining business.

4.26.2.
None of the Representatives of the Company is a Public Official.

4.26.3.
There have been no false or fictitious entries made in the books or records of
the Company relating to any payment that the FCPA prohibits, and the Company has
not established or maintained a secret or unrecorded fund for use in making any
such payments.

4.26.4.
The Company does not have knowledge of any pending investigation by a
Governmental Authority with respect to violation of any applicable
anticorruption Applicable Law, including the FCPA, relating to the Company.

4.26.5.
The Company has policies that address and prescribe practices appropriate to
facilitate compliance with applicable anticorruption Applicable Laws, including
the FCPA.


4.27.
Export Controls and Sanctions Matters.

4.27.1.
Neither the Company nor, to the knowledge of the Company, any of the
Representatives of the Company acting on its behalf has, in the three year
preceding the Effective Time, directly or indirectly, taken any action in
violation in any material respect of any applicable export control-related
Applicable Law, trade- or economic sanctions-related Applicable Law, or
antiboycott-related Applicable Law, in the U.S. or any other jurisdiction,
including:  the Arms Export Control Act (22 U.S.C. § 2278), the Export Controls
Act of 2018 (50 U.S.C. § 4801 et seq.), the International Traffic in Arms
Regulations (22 C.F.R. 120-130), the Export Administration Regulations (15
C.F.R. 730 et seq.), the Office of Foreign Assets Control Regulations (31 C.F.R.
Chapter V), the Customs Laws of the United States (19 U.S.C. § 1 et seq.), the
International Emergency Economic Powers Act (50 U.S.C. § 1701-1706), the U.S.
Commerce Department antiboycott regulations (15 C.F.R. 760), the U.S. Treasury
Department antiboycott requirements (26 U.S.C. § 999), any other export control
regulations issued by the agencies listed in Supplement No. 3 to Part 730 of the
Export Administration Regulations, or any applicable non-U.S. Applicable Laws of
a similar nature.

4.27.2.
Neither the Company nor any of the Representatives of the Company acting on its
behalf is listed on the U.S. Department of the Treasury Office of Foreign Assets
Control “Specially Designated Nationals and Blocked Persons.”

4.27.3.
The Company has policies that address and prescribe compliance practices
appropriate to facilitate compliance with the Applicable Laws identified in this
Section 4.27.


ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB
Buyer and Merger Sub represent and warrant to the Company, as of the date hereof
and as of the Closing Date:

5.1.
Organization and Standing. Each of Buyer and Merger Sub is a corporation duly
organized, validly existing and in good standing under the Applicable Laws of
its jurisdiction of incorporation. Merger Sub has taken and will take no actions
other than in connection with effectuating such transaction.


5.2.
Power and Authority; Binding Agreement. Each of Buyer and Merger Sub has all
requisite corporate power and authority to execute and deliver this Agreement,
to consummate the Merger and the other transactions contemplated hereunder, and
to perform its obligations hereunder and thereunder. The execution and delivery
by Buyer and Merger Sub of this Agreement, and the consummation by Buyer and
Merger Sub of the Merger and the other transactions contemplated hereunder, have
been duly authorized by all necessary corporate action on the part of Buyer and
Merger Sub, and no other proceedings on the part of Buyer or Merger Sub are
necessary to authorize this Agreement or to consummate the Merger and the other
transactions contemplated hereunder other than (a) the filing of the Certificate
of Merger with the office of the Secretary of State of the State of Delaware and
(b) the filing of a premerger notification and report form under the HSR Act, if
necessary. This Agreement has been duly executed and delivered by Buyer and
Merger Sub and, assuming the due execution of this Agreement by the other
Parties, constitutes a valid and binding obligation of Buyer and Merger Sub,
enforceable against Buyer and Merger Sub in accordance with its terms, subject
only to applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar Applicable Laws affecting creditors’ rights generally and
general principles of equity.


5.3.
Noncontravention.

5.3.1.
The execution and delivery by Buyer and Merger Sub of this Agreement, the
consummation of the Merger and the other transactions contemplated by hereunder
and the compliance by Buyer and Merger Sub with the provisions of this Agreement
will not (i) result in the breach of any of the terms or conditions of, or
constitute a default under or violate, as the case may be, the Constitutive
Documents of Buyer or Merger Sub, or any material Contract to which Buyer or
Merger Sub is bound, or by which any of their respective assets or properties
may be affected or (ii) violate any Applicable Law or Judgment applicable to
Buyer or Merger Sub, other than any such breaches, defaults or violations that
individually or in the aggregate are not likely to impair in any material
respect the ability of each of Buyer and Merger Sub to perform its obligations
under this Agreement, or prevent or materially impede or delay the consummation
of the Merger or any of the other transactions contemplated hereunder.

5.3.2.
No consent, approval, order or authorization of, registration, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Buyer or Merger Sub in connection with the execution and delivery by
Buyer and Merger Sub of this Agreement, the consummation by Buyer and Merger Sub
of the Merger and the other transactions contemplated by this Agreement or the
compliance by Buyer and Merger Sub with the provisions of this Agreement, except
for (i) the filing of a premerger notification and report form under the HSR
Act, (ii) the filing of the Certificate of Merger with the office of the
Secretary of State of the State of Delaware and appropriate documents with the
relevant authorities of other states in which the Company is qualified to do
business and (iii) such other consents, approvals, orders, authorizations,
registrations, declarations, filings and notices, the failure of which to be
obtained or made individually or in the aggregate would not impair in any
material respect the ability of each of Buyer and Merger Sub to perform its
obligations under this Agreement, or prevent or materially impede or delay the
consummation of the Merger or any of the other transactions contemplated
hereunder.


5.4.
Financial Capability. At the Closing, Buyer will have sufficient cash on hand or
other sources of immediately available funds to enable it to pay the Purchase
Price and any other amounts then payable by Buyer in connection with the
transactions contemplated by this Agreement. After Closing, the Buyer will have
sufficient access to cash on hand or other sources of immediately available
funds to enable it to pay the other amounts payable by Buyer in connection with
the transactions contemplated by this Agreement after the Closing, including the
Contingent Payments.


5.5.
Brokers. Buyer has not employed or entered into any Contract with any investment
banker, broker, finder, consultant or intermediary in connection with the
transactions contemplated by this Agreement, pursuant to which the Company
Holders could be liable for the fee or commission of such investment banker,
broker, finder, consultant or intermediary, or for any similar fee or commission
in connection with the Merger, this Agreement or the other transactions
contemplated hereunder.


5.6.
Litigation. There is no Action pending against the Buyer of which the Buyer has
received notice and, to the knowledge of the Buyer, no such Action has been
threatened in writing against the Buyer that, in either case, would,
individually or in the aggregate, (a) prevent or materially delay the
consummation by the Buyer of the Merger or transactions contemplated by this
Agreement or (b) otherwise prevent or materially delay performance by the Buyer
of any of its material obligations in connection with the Merger.


5.7.
No Other Representations or Warranties. Buyer hereby acknowledges and agrees
that, except for the representations and warranties set forth in ARTICLE 4 (as
qualified and limited by the Disclosure Schedule) or in any certificates
delivered pursuant to this Agreement, (a) none of the Company or any of its
Affiliates, shareholders, directors, officers, employees, agents,
Representatives or advisors, or any other Person, including, for the avoidance
of doubt, the Company Holders, has made or is making any express or implied
representation or warranty with respect to the Company, including with respect
to any information provided or made available to the Buyer or any of its
Affiliates, shareholders, directors, officers, employees, agents,
Representatives or advisors, or any other Person, or, except as otherwise
expressly set forth in this Agreement, had or has any duty or obligation to
provide any information to the Buyer or any of its Affiliates, shareholders,
directors, officers, employees, agents, Representatives or advisors, or any
other Person in connection with this Agreement, the transactions contemplated
hereby or otherwise, and (b) none of the Company or any of its Affiliates,
shareholders, directors, officers, employees, agents, Representatives or
advisors, or any other Person, including, for the avoidance of doubt, the
Company Holders, will have or be subject to any liability or indemnification or
other obligation of any kind or nature to Buyer or any of its Affiliates,
shareholders, directors, officers, employees, agents, Representatives or
advisors, or any other Person, resulting from the delivery, dissemination or any
other distribution to the Buyer or any of its Affiliates, shareholders,
directors, officers, employees, agents, Representatives or advisors, or any
other Person, or the use by the Buyer or any of its respective Affiliates,
shareholders, directors, officers, employees, agents, Representatives or
advisors, or any other Person, of any such other information provided or made
available to any of them by the Company or any of its Affiliates, shareholders,
directors, officers, employees, agents, Representatives or advisors, or any
other Person, including, for the avoidance of doubt, the Company Holders,
including any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material provided or made
available to the Buyer or any of its respective Affiliates, shareholders,
directors, officers, employees, agents, Representatives or advisors, or any
other Person, in “data rooms” (including the Data Room), confidential
information memoranda, management presentations or otherwise in anticipation or
contemplation of the transactions contemplated by this Agreement, and except for
the express representations and warranties of the Company set forth in ARTICLE 4
(as qualified and limited by the Disclosure Schedule) and in any certificates
delivered pursuant to this Agreement, none of the Buyer or any of its respective
Affiliates, shareholders, directors, officers, employees, agents,
Representatives or advisors, or any other Person, is relying or has relied on
any such information (including the accuracy or completeness thereof).


ARTICLE 6    
CERTAIN COVENANTS

6.1.
Conduct of Business.

6.1.1.
From the date hereof to the Closing Date or the earlier termination of this
Agreement pursuant to ARTICLE 9 (the “Pre-Closing Period”), the Company shall,
except as expressly permitted by the terms of this Agreement or as Buyer may
otherwise consent to in writing, (i) conduct the Business only in the Ordinary
Course of Business in all material respects, (ii) use commercially reasonable
efforts to keep its physical assets in good working condition, to preserve,
maintain the value of, renew, extend, protect the confidential nature of and
legal protections applicable to and keep in full force and effect all material
Company Intellectual Property; (iii) use commercially reasonably efforts to
preserve its relationships with third parties (including lessors, licensors,
suppliers, consultants and patients) and employees, and (iv) comply in all
material respects with all Applicable Laws and obligations under any Contracts
of the Company.

6.1.2.
Without limiting the generality of Section 6.1.1, except as expressly permitted
by the terms of this Agreement or as disclosed by the Company in the Disclosure
Schedule, during the Pre-Closing Period, the Company shall not, without the
prior written consent of Buyer (which consent with respect to subsections (d)
(f), (m) and (n) below and, solely with respect to such subsections, subsection
(x) below, will not be unreasonably withheld, conditioned or delayed):

(a)
amend its Constitutive Documents;

(b)
declare, set aside or pay any dividend on, or make any other distribution
(whether in cash, stock or property) in respect of, any Company Capital Stock to
holders of Company Capital Stock from time to time outstanding;

(c)
split, combine or reclassify any Company Capital Stock, or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Company Capital Stock;

(d)
purchase, redeem or otherwise acquire any shares of Company Capital Stock, or
any option, warrant, call or right relating to such shares, interests or other
securities (including any Company Stock Options), other than any repurchase of
Company Common Stock, upon termination of any Company Personnel, pursuant to a
right of repurchase in favor of the Company in any Contract to which the Company
and such Company Personnel are each a party on the date hereof and for a per
share purchase price not in excess of the per share purchase price at which such
Company Personnel originally purchased the shares of Company Common Stock or as
otherwise required by the applicable agreement;

(e)
issue, grant, deliver or sell, or pledge or otherwise encumber or dispose of,
any shares of Company Capital Stock, including any shares of Company Preferred
Stock that are not treated as common stock for U.S. federal income tax purposes,
or any securities convertible into, or exchangeable for, or any Company Stock
Options, Company Restricted Stock or options, warrants, calls or rights to
acquire or receive, any shares of Company Capital Stock, interests or other
securities or any stock appreciation rights, phantom stock awards or other
rights that are linked in any way to the price of the Company Common Stock or
the value of the Company or any part thereof, other than the issuance of shares
of Company Common Stock upon the exercise of Company Stock Options outstanding
as of the date hereof and granted in accordance with the Company Stock Plan, in
each case in accordance with the terms of such Company Stock Options and the
Company Stock Plan; provided that, as a condition to such issuance, the Company
obtains from each Person to whom the Company issues, grants, delivers, sells,
pledges or otherwise encumbers or disposes of any shares of Company Capital
Stock a Written Consent at the time of such issuance, grant, delivery, sale,
pledge, encumbrance or disposition;

(f)
(A) create, incur, assume, repay, prepay or otherwise discharge, satisfy or
become liable in respect of any Indebtedness or other material Liabilities, or
issue or sell, or amend, modify or change any term of, any debt securities or
options, warrants, calls or other rights to acquire any debt securities of the
Company, (B) create, incur, assume, repay, prepay or otherwise discharge,
satisfy or become liable in respect of any other material Liabilities (other
than Indebtedness), (C) guarantee or endorse any Indebtedness or other material
Liabilities of another Person, (D) make any loans, advances or capital
contributions to, or investments in, any Person other than the Company, (E)
enter into any “keep well” or other Contract to maintain any financial statement
condition of another Person, or (F) enter into any Contract having the economic
effect of any of the foregoing;

(g)
sell, license, mortgage, transfer or otherwise encumber or subject to any Lien
other than a Permitted Lien, or otherwise dispose of (A) any properties or
assets, including the Leased Properties, which are material, individually or in
the aggregate, to the Company (excluding any sale of furniture, fixtures or
equipment that does not materially impact the conduct of the Company’s business)
or (B) in any case, any Company Intellectual Property (or otherwise allow to
lapse any of its rights under any such Company Intellectual Property);

(h)
acquire or agree to acquire by merging or consolidating with, or by purchasing
all or a substantial portion of the assets of, or by purchasing all or a
substantial portion of the Capital Stock of, or by any other manner, any
business or any other Person or any division thereof;

(i)
make, change or revoke any Tax election, elect or change any method of
accounting for Tax purposes, change any Tax accounting period, amend any Tax
Return, surrender any right to claim a refund of Taxes, settle or compromise any
Action in respect of Taxes, voluntarily approach any Taxing Authority in respect
of prior year Taxes (including through any voluntary disclosure process),
consent to any extension or waiver of the statutory period of limitations
applicable to any Action in respect of Taxes, or enter into any contractual
obligation in respect of Taxes with any Governmental Authority or other party;

(j)
except as required to comply with Applicable Law or any Contract or Plan in
effect on the date of this Agreement and disclosed to Buyer, enter into, adopt,
amend, or terminate any Plan (or any Contract, plan, program, arrangement,
commitment or practice that would be a Plan if it were in effect as of the date
hereof), including for the avoidance of doubt, taking action to accelerate or
waive vesting or forfeiture conditions of any Company Stock Options or Company
Restricted Stock outstanding as of the date of this Agreement;

(k)
hire or engage any individual with an annual compensation in excess of [ * ], or
terminate (other than for cause) the employment or service of any Company
Personnel;

(l)
increase the compensation or benefits payable or provided to any Company
Personnel, or accelerate the vesting or payment of any compensation or benefits;

(m)
enter into any Contract that would be deemed a Material Contract in accordance
with Section 4.13.1;

(n)
waive, release or assign any material rights or claims under, fail to take a
required action under, fail to exercise a right of renewal under, or commit a
material breach of, or modify, amend or terminate any Material Contract;

(o)
pay, discharge, settle or satisfy (x) any Actions of shareholders or any
shareholder litigation relating to the Merger or any other transaction
contemplated by this Agreement, (y) any other Actions or (z) any other
Liabilities, in the case of clause (z), except (i) as does not exceed [ * ] in
the aggregate, and (ii) other than the payment, discharge or satisfaction in the
Ordinary Course of Business or as required by Liabilities of the Company
reserved against on the Most Recent Balance Sheet or incurred since the Most
Recent Balance Sheet Date in the Ordinary Course of Business and any expenses
relating to the transactions contemplated by this Agreement;

(p)
commence, participate or agree to commence or participate in any plan or
arrangement for the complete or partial dissolution, liquidation, merger,
consolidation, restructuring, recapitalization, or other reorganization of the
Company (other than the Merger), including any bankruptcy, winding up,
examinership, insolvency or similar proceeding in respect of the Company;

(q)
create any Subsidiary of the Company;

(r)
fail to (A) maintain the Company’s corporate existence, due organization and
good standing under the Applicable Laws of the State of Delaware and (B) be duly
qualified or licensed to do business and be in good standing in each
jurisdiction in which the nature of the Company’s business or the ownership,
leasing or operation of its properties makes such qualification or licensing
necessary, except to the extent such failure to be duly qualified, licensed or
in good standing described in this clause (B) would not reasonably be expected
to result in a Material Adverse Change;

(s)
employ or enter into any Contract with any investment banker, broker, finder or
advisor in connection with the Merger or the other transactions contemplated by
this Agreement, other than any whose fees and expenses are deducted from the
Closing Payment pursuant to the definition of the Closing Payment;

(t)
violate any Applicable Law or fail to comply with any Judgment that would
reasonably be expected to be material to the Company;

(u)
make or engage in any offering of any securities of the Company;

(v)
negotiate, enter into, amend or extend any collective bargaining or other
Contract with a Union or other employee representative body;

(w)
grant any warrant; or

(x)
authorize any of, or commit, resolve or agree, whether in writing or otherwise,
to take any of, the actions prohibited in Sections 6.1.2(a) through (w).


6.2.
Access.

6.2.1.
The Company shall (i) make available for inspection by Buyer and its
Representatives all of the Company’s properties, assets, books of accounts,
records (including the work papers of the Company’s independent accountants),
any and all data and Intellectual Property related to the Products, and
Contracts and any other materials requested by any of them relating to the
Company and its existing and prospective businesses and assets and Liabilities
at such times as Buyer may reasonably request; (ii) make available to Buyer and
its Representatives the officers, other senior management and Representatives of
the Company for interviews, at such times as Buyer and its Representatives may
reasonably request, to verify and discuss the information furnished to Buyer and
its Representatives and otherwise discuss the Company’s existing and prospective
businesses and assets and Liabilities; and (iii) authorize the Company’s
lenders, creditors, lessors, lessees, licensors, licensees, employees,
developers, contractors, vendors, suppliers, Affiliates or other Persons having
a business relationship with the Company to respond to appropriate inquiries
from Buyer regarding the Company’s existing and prospective businesses and
assets and Liabilities. Any and all such inspections, interviews, and access for
investigations shall be conducted during normal business hours and in a manner
that does not unreasonably interfere with the conduct of the business of the
Company or such third party.

6.2.2.
Not later than five Business Days following receipt of any management letter or
other similar communication from the Company’s independent certified accounting
firm or other independent auditors, the Company shall deliver a copy of such
letter or communication to Buyer.

6.2.3.
Any access provided to the Buyer or information provided by or on behalf of the
Company shall not constitute any expansion of or additional representations or
warranties of the Company beyond those specifically set forth in this Agreement.
The Buyer will hold any such information that is Confidential Information in
confidence in accordance with this Agreement. Notwithstanding the foregoing, the
Company shall not be required to provide the Buyer access to or disclose
information where such access or disclosure would result in the loss of any
attorney-client privilege or be prohibited under applicable law or by the terms
of any agreement to which the Company is a party as of the date of this
Agreement.


6.3.
Notification. From the date hereof until the earlier of the Closing or the
termination of this Agreement pursuant to ARTICLE 9, the Company shall promptly
disclose to Buyer and its Representatives in writing: (i) any circumstance,
event or action the existence, occurrence or taking of which has resulted in or
would reasonably be expected to result in the failure of any of the conditions
set forth in Sections 3.1 and 3.2 to be satisfied; (ii) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; or (iv) any
Action commenced or, to the Company’s knowledge, threatened against, relating to
or involving or otherwise affecting the Company that, if pending on the date of
this Agreement, would have been required to have been disclosed pursuant to
Section 4.15 or that relates to the consummation of the transactions
contemplated by this Agreement. Buyer’s receipt of information pursuant to this
Section 6.3 or otherwise shall not operate as a waiver (including with respect
ARTICLE 3 or ARTICLE 8) or otherwise affect any representation, warranty or
covenant in this Agreement.


6.4.
Tax Matters.

6.4.1.
The Company shall timely prepare and file any Tax Return required to be filed by
the Company on or before the Closing Date, and timely pay any Tax reflected
thereon. The Company will not take any position on such Tax Returns that is
inconsistent with past custom and practice unless otherwise required by
applicable Tax Law.

6.4.2.
Buyer will prepare any Tax Return of the Company for or including a Pre-Closing
Tax Period (including a Straddle Tax Period Tax Return) required to be filed
after the Closing Date. If the Company Holders would be expected to have an
indemnification obligation under this Agreement for Taxes in respect of a
Pre-Closing Tax Period or Straddle Tax Period Tax Return filed by Buyer pursuant
to this Section 6.4.2, Buyer shall (i) deliver a copy of such Tax Return along
with accompanying work papers to the Shareholders’ Representative not less than
45 days prior to the due date (as extended, in applicable) for the filing of
such Tax Return (the “Due Date”), in the case of income Tax Returns, and in such
period of time prior the Due Date as the Buyer shall reasonably determine to be
practicable in the case of other Tax Returns, and (ii) if, within 30 days of
receipt of such copy, the Shareholders’ Representative notifies Buyer that it
objects to any item reflected on such Tax Return which item may affect the
Company Holders’ liability for Taxes under this Agreement, Buyer shall, prior to
the Due Date, consider in good faith all reasonable changes to such item or
items requested by the Shareholders’ Representative. All Tax Returns for a
Pre-Closing Tax Period or Straddle Tax Period shall be filed in accordance with
applicable Tax Law and, where not unreasonable, consistent with past practice.

6.4.3.
Any Transfer Taxes shall be borne and paid [ * ] by the Buyer and [ * ] by the
Company Holders. The Buyer shall timely file or cause to be filed all Tax
Returns permitted to be filed by the Buyer in respect of Transfer Taxes as may
be required to comply with the provisions of Tax Laws and, if required by
applicable Law, the Company Holders will join in the execution of any such Tax
Returns and other documentation. The party required to do so under Applicable
Law shall timely file or cause to be filed all Tax Returns required to be filed
by the Company Holders in respect of Transfer Taxes and, if required by
applicable Law, the Buyer will join in the execution of any such Tax Returns and
other documentation. The Buyer and the Company Holders, as applicable, shall
reimburse the other party for any amounts paid by the Buyer or the Company
Holders that are the responsibility of the other party pursuant to this Section
6.4.3.

6.4.4.
The Company shall cause the provisions of any Tax allocation, indemnity or
sharing Contract (other than Contracts that are not primarily related to Taxes
entered into in the ordinary course of business) to which the Company is a party
to be terminated on or before the Closing Date such that there is no liability
under any such Contract following the Closing.

6.4.5.
If the Company fails to deliver the certificate set forth in Section 3.2.4 and
the Merger is consummated, then Buyer and the Surviving Corporation shall be
permitted to treat the Company as a U.S. real property holding corporation as
defined in Section 897 of the Code and deduct from any payments made in
accordance with this Agreement the amount of any tax withholding that is
required under applicable Tax Law.

6.4.6.
The Buyer and the Shareholders’ Representative shall provide each other with
such cooperation and assistance as may be reasonably requested by either of them
in connection with the preparation of any Tax Return, any audit or other
examination by any Taxing Authority, or any judicial or administrative
proceedings relating to liability for Taxes and each will provide the other with
any reasonably requested records or information which may be relevant to such
Tax Return, audit, or examination, proceedings or determination.

6.4.7.
Buyer shall promptly notify the Shareholders’ Representative in writing upon
receipt by Buyer or any of its Affiliates of notice of any Tax audit, assessment
or other claim by a Taxing Authority which may affect the Taxes of the Company
for any period ending on or before the Closing Date or any Straddle Tax Period,
in each case, for which the Company Holders would be liable pursuant to Section
8.2. The Shareholders’ Representative shall promptly notify Buyer in writing
upon receipt by any Company Holder or any of their Affiliates of notice of any
pending, proposed, threatened or actual Tax audit, assessment or other claim by
a Taxing Authority for any period of or relating to the Company. To the extent
that the Company Holders are liable pursuant to Section 8.2 for Taxes that could
be payable as a result of such audit or other proceeding and such audit or other
proceeding relates solely to a period ending on or before the Closing Date, the
Shareholders’ Representative shall have the right to control the defense in such
audit or other proceeding and to employ counsel and other advisors of its choice
at the Company Holders’ expense; provided, however, that Buyer (along with
counsel and other advisors of its choice) shall be entitled to participate in
such audit or proceeding; and provided, further, that the Shareholders’
Representative shall not settle or compromise any such audit or proceeding
without Buyer’s prior written consent (not to be unreasonably withheld,
conditioned or delayed). In the event of any audit or proceeding relating to a
Straddle Tax Period, Buyer shall be entitled to control the defense employing
counsel and other advisors of its choice at its expense, provided that the
Shareholders’ Representative (along with counsel and other advisors of its
choice) shall be entitled to participate in such defense to the extent that the
Company Holders are expected to have a material liability for Taxes pursuant to
Section 8.2. Buyer shall not agree to settle any tax claim for any period ending
on or before the Closing Date or any Straddle Tax Period, in each case, which
may affect the Taxes for which the Company Holders or their Affiliates would be
liable under Section 8.2 without the prior written consent of the Shareholders’
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed. Buyer shall be entitled to control all other Tax audits, deficiencies,
claims, assessments or other proceedings.

6.4.8.
For purposes of this Agreement, all Taxes of the Company that relate to a
Straddle Tax Period shall be apportioned between the Company Holders and the
Buyer as follows: (i) the amount of any Taxes of the Company not based upon or
measured by income, activities, events, payments, the level of any item, gain,
receipts, proceeds, profits or other similar items for Tax periods (or the
portion thereof) ending on or before the Closing Date will be deemed to be the
amount of such Taxes for the entire Tax period multiplied by a fraction, the
numerator of which is the number of days in the Tax period ending on the Closing
Date and the denominator of which is the number of days in such Straddle Tax
Period, and (ii) the determination of any other Taxes for the portion of the
year or period ending on, and the portion of the year or period beginning after,
the Closing Date shall be determined by assuming that the Company had a taxable
year or period which ended at the close of business on the Closing Date, except
that exemptions, allowances, deductions or any other items that are calculated
on an annual or periodic basis, shall be prorated on the basis of the number of
days in the annual period elapsed through the Closing Date as compared to the
number of days in the annual period elapsing after the Closing Date.

6.4.9.
With respect to any income tax period ending on the Closing Date (including
without limitation any U.S. federal income tax period that ends on the Closing
Date by reason of the Company joining a consolidated group that includes Buyer),
an interim closing of the books approach shall be used for apportioning income
to the period ending on the Closing Date to the maximum extent permitted by
applicable Tax Law.

6.4.10.
The Company Holders shall be entitled to any refunds (including any interest
paid thereon) of Taxes of the Company that were (i) paid by the Company prior to
the Closing Date or (ii) indemnified by the Company Holders pursuant to an
obligation under Article VIII, in each case to the extent attributable to
taxable periods (or portions thereof) ending on or before the Closing Date, but
only to the extent such refunds were not taken into account in Working Capital
(as finally determined) and are not attributable to the carryback of a net
operating loss, deduction or other Tax attribute of the Company from a period
(or portion thereof) beginning after the Closing Date, and in each case shall be
net of any Tax or other reasonable out-of-pocket costs, fees, and expenses
payable or incurred by the Buyer or its Affiliates in connection with the
receipt or payment over of such refund. The Buyer and its Affiliates shall
reasonably cooperate with the Shareholders’ Representative in obtaining any
refund to which the Company Holders are entitled under this Section 6.4.10. The
Buyer shall promptly forward to or reimburse the Company Holders for any amounts
due to the Company Holders pursuant to this Section 6.4.10 after receipt thereof
(or credit of such refund against other Taxes).

6.4.11.
Subject to Sections 6.4.2 and 6.4.7 and except where required by Tax Law or
resolution of a Tax audit, the Buyer shall not (and shall not cause or permit
the Company to) amend, re-file or otherwise modify any Tax Return filed pursuant
to Section 6.4.1 or 6.4.2, initiate any voluntary disclosure, or agree to the
waiver or any extension of the statute of limitations, in each case, for the
Company with respect to any Taxable period (or portion thereof) ending on or
before the Closing Date, without the prior written consent of the Shareholders’
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed).


6.5.
Insurance. The Company shall keep all insurance policies set forth on
Section 4.17 of the Disclosure Schedule, or comparable replacements therefor, in
full force and effect through the Effective Time and such that such insurance
policies will be in full force and effect immediately following the Effective
Time; provided, however, that any such insurance policy may be amended or
modified or substituted with another insurance policy (including a change in
insurance carriers), so long as the coverage and limitations provided by such
amended, modified or substituted insurance policy are materially the same as in
the respective policy set forth in Section 4.17 of the Disclosure Schedule.


6.6.
Exclusivity.

6.6.1.
The Company shall not, and shall cause its employees, officers, directors,
shareholders, Representatives and its Affiliates not to, directly or indirectly
through another Person, (i) solicit, initiate or encourage, or take any other
action designed to, or which would reasonably be expected to, facilitate, any
Transaction Proposal or (ii) enter into, continue or otherwise participate in
any discussions or negotiations regarding, or furnish to any Person any
information, enter into an agreement in respect of, or otherwise cooperate in
any way with, any Transaction Proposal. The Company shall, and shall direct its
employees, officers, directors, shareholders, Representatives and Affiliates to,
(i) immediately cease and cause to be terminated all existing discussions or
negotiations with any Person conducted heretofore with respect to any
Transaction Proposal and (ii) promptly after the date hereof request the prompt
return or destruction of all confidential information previously furnished to
such Person(s) for the purpose of evaluating a possible Transaction Proposal.

6.6.2.
If the Company or any of its employees, officers, directors, or Representatives
receives any Transaction Proposal, the Company shall promptly advise Buyer
orally and in writing that the Company has received such Transaction Proposal
and the material terms and conditions of any such Transaction Proposal
(including any changes thereto) to Buyer. For the avoidance of doubt, the
Company’s covenant under Section 6.6.1 shall not be relieved or diminished upon
the receipt of a Transaction Proposal.


6.7.
Indemnification of Officers and Directors.

6.7.1.
Subject to Section 8.10, from and after the Effective Time, Buyer shall cause
the Surviving Corporation to fulfill and honor in all respects the obligations
of the Company pursuant to any indemnification provisions under the Constitutive
Documents of the Company as in effect on the date of this Agreement and pursuant
to any indemnity agreements between the Company and such Person as in effect on
the date of this Agreement (the Persons entitled to be indemnified pursuant to
such provisions, and all other current and former directors and officers of the
Company, being referred to collectively as the “D&O Indemnified Parties”). Buyer
shall cause the Constitutive Documents of Merger Sub and the Surviving
Corporation to contain provisions with respect to indemnification and
exculpation from liability that are substantially similar to those set forth in
the Company’s Constitutive Documents on the date of this Agreement, which
provisions shall not be amended, repealed or otherwise modified for a period of
six years after the Effective Time in any manner that could adversely affect the
rights thereunder of any D&O Indemnified Party.

6.7.2.
Solely to the extent the Company has bound a directors’ and officers’ liability
insurance coverage for the D&O Indemnified Parties prior to the Effective Time,
the Company shall obtain, prior to the Effective Time, a prepaid extended
non-cancelable reporting period endorsement or a run-off policy under the
Company’s existing directors’ and officers’ liability insurance coverage for the
D&O Indemnified Parties that shall provide such D&O Indemnified Parties with
coverage for six years following the Effective Time of not less than the
existing coverage and have other terms not materially less favorable to the
insured Persons than the directors’ and officers’ liability insurance coverage
presently maintained by the Company (the “D&O Tail Policy”). Buyer shall and
shall cause the Company to, (i) upon the request of Shareholders’
Representative, make any claim for coverage under any such policy and take any
action reasonably requested by Shareholders’ Representative to obtain
reimbursement for covered losses under any such policy or to otherwise enforce
any such policy or any provision thereof, and (ii) notify Shareholders’
Representative of any material development which affects or limits the coverage
available under the D&O Tail Policy. Buyer shall be solely responsible for the
cost of the D&O Tail Policy, including the amount of the premium required to be
paid for the D&O Tail Policy; provided, that Buyer shall not be required to pay
an aggregate amount for the D&O Tail Policy in excess of [ * ] of the last
annual premium paid by the Company prior to the Closing. Buyer shall, and shall
cause the Surviving Corporation to, maintain such policy in full force and
effect, and continue to honor the obligations thereunder.

6.7.3.
This Section 6.7 shall survive the consummation of the Merger and the Effective
Time, is intended to benefit and may be enforced by the Company, Buyer, the
Surviving Corporation and the D&O Indemnified Parties, and shall be binding on
all successors and assigns of Buyer and the Surviving Corporation.

6.7.4.
The provisions of this Section 6.7 are intended to be in addition to the rights
otherwise available to the D&O Indemnified Parties by law, charter, statute,
by-law or agreement, and shall operate for the benefit of, and shall be
enforceable by, each of the D&O Indemnified Parties, their heirs and their
representatives.


6.8.
Release of Claims. Effective upon the Closing, except with respect to a claim
arising out of this Agreement or any ancillary agreement, document or instrument
to be delivered in connection herewith and therewith (other than in respect of
claims of each Company Holder described in subclause (B) below), each Company
Holder hereby unconditionally and irrevocably waives, fully releases and forever
discharges the Company, Buyer, the Surviving Corporation and their past and
present directors, officers, employees, agents, predecessors, successors,
assigns, equityholders, partners, insurers and Affiliates (the “Released
Parties”) from, and covenants not to (a) sue or (b) participate in any civil
action against any of the Released Parties for, any and all Liabilities and
Actions of any kind or nature whatsoever, in each case whether absolute or
contingent, liquidated or unliquidated and known or unknown (the “Claims”) with
respect to (A) facts and circumstances existing at or prior to the Effective
Time that have been or could be asserted against a Released Party in connection
with the transactions contemplated by this Agreement, and (B) the allocation of
the Closing Payment and the Contingent Payments pursuant to this Agreement
(including with respect to the timing and the amount of such payments), and, in
each case ((A) and (B)), such Company Holder shall not seek to recover any
amounts in connection therewith or thereunder from such Released Parties. Such
released Liabilities shall include any right to recover against the Released
Parties for any indemnification claims made against or paid by a Company Holder
pursuant to ARTICLE 8. Each Company Holder understands that this is a full and
final release of all claims, demands, causes of action and Liabilities of any
nature whatsoever, whether or not known, suspected or claimed, that could have
been asserted in any legal or equitable proceeding against the Released Parties,
except as expressly set forth in this Section 6.8. For the avoidance of doubt,
the foregoing release shall not apply and none of the following shall be
released by each Company Holder: (i) if the Company Holder is an employee of any
of the Released Parties, Claims for any benefit, wages or salary earned by the
Company Holder arising out of or related to the Company Holder’s employment by
any of the Released Parties to the extent earned and unpaid, (ii) Claims and
rights of the Company Holder for indemnification and reimbursement by any of the
Released Parties under the Constitutive Documents or under any Contract entered
into by any of the Released Parties and the Company Holder (to the extent such
Contract is set forth on Section 4.13.1(q) of the Disclosure Schedule), (iii)
Claims of the Company Holder as a service provider or licensor of any of the
Released Parties and (iv) Claims of the Company Holder to its right to receive
the Closing Payment or Contingent Payments, as appropriate, in accordance with
the terms of this Agreement, provided that, in each case, the Company Holder
shall be subject to the no-circular recovery provisions set forth in Section
8.10. To the extent permitted by Applicable Law, each Company Holder expressly
waives the benefit of any Applicable Law, which, if applied to the release set
forth in this Section 6.8, would otherwise exclude from its binding effect any
Claim not known by such Company Holder at the Effective Time to exist. Each
Company Holder represents that it is not aware of any Claim by it other than the
Claims that are waived, released and forever discharged by this Section 6.8. For
the avoidance of doubt, the release set forth in this Section 6.8 is an integral
part of the Merger and the transactions contemplated by this Agreement and
without such release, none of the Company, Buyer nor Merger Sub would have
entered into this Agreement. Further, nothing contained in this Section 6.8
shall be construed to prohibit a Company Holder from filing a charge with or
participating in any investigation or proceeding conducted by the federal Equal
Employment Opportunity Commission or a comparable state or local agency,
provided, however, that each Company Holder hereby agrees to waive its, his or
her right to recover monetary damages or other individual relief in any such
charge, investigation or proceeding or any related complaint or lawsuit filed by
the Company Holder or by anyone else on its, his or her behalf. Notwithstanding
anything to the contrary in this Section 6.8, [ * ].


6.9.
No Right to Control Company Pre-Closing. Nothing contained in this Agreement is
intended to give Buyer, directly or indirectly, the right to control or direct
the Company’s operations prior to the Effective Time. Prior to the Effective
Time, the Company shall exercise, consistent with the terms and conditions of
this Agreement, complete control and supervision over its respective businesses,
assets and properties.


6.10.
Confidentiality.

6.10.1.
Each Party (the “Receiving Party”) receiving any Confidential Information of the
other Party (the “Disclosing Party”) hereunder will: (i) keep the Disclosing
Party’s Confidential Information confidential; (ii) not publish, or allow to be
published, and will not otherwise disclose, or permit the disclosure of, the
Disclosing Party’s Confidential Information; and (iii) not use, or permit to be
used, the Disclosing Party’s Confidential Information for any purpose, except,
in each case, to the extent expressly permitted under this Agreement or
otherwise agreed in writing. Without limiting the generality of the foregoing,
to the extent that the Disclosing Party provides any Confidential Information
owned by any third party to the Receiving Party, the Receiving Party will handle
such Confidential Information in accordance with the terms and conditions of
this Section 6.10 applicable to a Receiving Party.

6.10.2.
Authorized Disclosure. Notwithstanding Section 6.10.1, each Party may disclose
the other Party’s Confidential Information to the extent such disclosure is
reasonably necessary to:

(a)
prosecute or defend litigation;

(b)
exercise its rights and perform its obligations hereunder;

(a)
evaluate this Agreement, solely in the case of disclosure to its advisors
(including financial advisors, attorneys and accountants), actual or potential
acquisition partners, financing sources or investors and underwriters on a
need-to-know basis; provided that such disclosure is covered by terms of
confidentiality and non-use similar to or no less stringent than those set forth
herein (which may include professional ethical obligations); or

(b)
comply with Applicable Law.

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to Section 6.10.2(a) or Section 6.10.2(d),
the Disclosing Party will, to the extent possible, give reasonable advance
written notice of such disclosure to the other Party and take reasonable
measures to ensure confidential treatment of such information. In addition to
the foregoing, after the Closing, Buyer may disclose the Company’s Confidential
Information to third parties in connection with the actual or potential
research, development, manufacture or commercialization of Products; provided
that such disclosure is covered by terms of confidentiality and non-use no less
stringent than those set forth herein. Notwithstanding anything to the contrary
contained herein, in no event may either Party disclose the other Party’s
Confidential Information to any third party (including any of the Company’s
investors, collaborators or licensees) engaged in the research, development,
manufacture or commercialization of pharmaceutical products. Each Party shall be
responsible for any breach of this Section 6.10 by any of its disclosees that
would breach this Agreement if made by such Party. Notwithstanding anything in
this Agreement to the contrary, following Closing, subject to confidentiality
restrictions set forth in the UT Agreements, the Shareholders’ Representative
shall be permitted to disclose information as required by law or to employees,
advisors, agents or consultants of the Shareholders’ Representative and to the
Company Holders, in each case who have a need to know such information, provided
that such persons are subject to confidentiality obligations with respect
thereto no less stringent than those set forth herein.

6.11.
Restrictive Covenants.

6.11.1.
The Restricted Individuals each agree that he or she shall not, and he or she
shall not cause or encourage any of his or her Affiliates to, directly or
indirectly (whether as owner, investor, principal, agent, consultant,
independent contractor, employee, partner or otherwise), engage in or compete
with, or take active steps preparatory to engaging in or competing with, all or
any portion of the Business, other than on behalf of Buyer or the Company, for a
period equal to [ * ]. Any breaches or violations by any of the Restricted
Individuals of this Section 6.11.1 shall be deemed a Company Holder Indemnity
Event. No later than 2 Business Days following the date hereof, the Company
shall deliver to Buyer restricted activities agreements, in the form attached
hereto as Exhibit G (the “Restricted Activities Agreement”) executed by each
Restricted Individual, to be effective as of the Closing.

6.11.2.
The Restricted Individuals each agree that (i) his or her agreement to the
covenants contained in this Section 6.11 is a material condition of Buyer’s
willingness to enter into this Agreement and consummate this Agreement, the
Closing and the transactions contemplated hereunder, (ii) the covenants
contained in Section 6.11 are necessary to protect the goodwill, confidential
information, trade secrets and other legitimate interests of the Company and
Buyer, (iii) in addition and not in the alternative to any other remedies
available to it, Buyer shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by any Restricted Individual of
any such covenants, without having to post bond, (iv) the Restricted Period
applicable to a Restricted Individual shall be tolled, and shall not run, during
the period of any breach by such Restricted Individual of any such covenants,
and (v) if the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 6.11 is invalid or unenforceable, the
Parties agree that the court making the determination of invalidity or
unenforceability shall reduce the scope, duration, or area of the term or
provision, or delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

6.11.3.
[ * ].


6.12.
[ * ] Deferred Consideration Agreement; Deferred Consideration Acknowledgments;
Designated Individual Agreements.

6.12.1.
No later than 2 Business Days following the date hereof, the Company shall
deliver to Buyer the agreement in the form attached hereto as Exhibit H (the “[
* ] Deferred Consideration Agreement”), executed by the [ * ], to be effective
as of the Closing.

6.12.2.
No later than 2 Business Days following the date hereof, the Company shall
deliver to Buyer agreements in the form attached hereto as Exhibit I (the
“Deferred Consideration Acknowledgments”), executed by each Deferred Holder who
holds Designated Company Restricted Stock, to be effective as of the Closing.

6.12.3.
No later than 2 Business Days following the date hereof, the Company shall
deliver to Buyer agreements in the form attached hereto as Exhibit J (the
“Designated Individual Agreements”), executed by each Designated Individual, to
be effective as of the Closing.


6.13.
Disclosure Statement. The Company has delivered a notice and disclosure
statement (prepared in consultation with and approval by the Buyer in writing
prior to the date hereof) to the Company Shareholders of record as of the date
hereof, pursuant to Sections 228(e) and 262(d)(2) of the DGCL (the “Disclosure
Statement”), which complies with all Applicable Law and includes (a) a summary
of the Merger, this Agreement and the transactions contemplated hereby and (b) a
statement that appraisal rights are available for the shares of Company Capital
Stock pursuant to Section 262 of the DGCL (including a copy of Section 262 of
the DGCL).


6.14.
Section 280G. The Company shall not later than three Business Days prior to the
Closing Date use reasonable efforts to obtain, shareholder approval (in
accordance with the requirements of Section 280G) of any payments or benefits
paid or payable by the Company or any of its Affiliates that would, absent
shareholder approval, reasonably be expected to be excess parachute payments
within the meaning of Section 280G (“Section 280G Payments”). Prior to obtaining
such shareholder approval, the Company (or its applicable Affiliate) shall use
commercially reasonable efforts to obtain waivers from any disqualified
individuals (within the meaning of Section 280G), such that unless such payments
and benefits to such individuals are approved by the shareholders in the manner
required under Section 280G, no such payments and benefits shall be paid or
provided. Prior to the Closing Date, the Company shall deliver to Buyer written
certification that (i) the requisite shareholder approval was obtained with
respect to any Section 280G Payments that were subject to the shareholder vote,
(ii) the shareholder approval of Section 280G Payments was not obtained and, as
a consequence, such payments and benefits shall not be paid or provided to any
affected individual who had duly executed a waiver of those payments and
benefits to the extent that such payments and benefits would cause any amounts
to constitute Section 280G Payments, and/or (iii) commercially reasonable
efforts were used, however, the Company was unable to obtain waivers or the
requisite shareholder approval. Copies of all disclosures, waivers, consents,
and shareholder voting materials used in connection with the foregoing shall be
provided to the Buyer at least five days in advance of distribution to
shareholders or the disqualified individuals, as applicable, for Buyer’s review
and approval.


ARTICLE 7    
CERTAIN ADDITIONAL COVENANTS

7.1.
Commercially Reasonable Efforts. As of the date hereof and until the earlier of
Closing or termination of this Agreement, the Parties agree that time is of the
essence with respect to each Party’s covenants and obligations under this
Agreement, and each Party (other than the Shareholders’ Representative) shall
use commercially reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate the other Parties in
doing, all things, in each case necessary or advisable to permit the
consummation of the Merger and the other transactions contemplated by this
Agreement, including the actions to be taken by the Company as set forth in
Section 3.2, obtaining any consents, authorizations, approvals, permits,
licenses, or governmental authorizations, estoppel certificates and filings
under any Applicable Law (including any applicable filings and receiving
termination or expiration of any waiting periods under the HSR Act and any
applicable foreign competition, merger control, antitrust or similar Applicable
Law) required to be obtained or made by the Company which may be necessary or
appropriate to permit the consummation of the Merger and the other transactions
contemplated by this Agreement. Without limiting the foregoing, in the event
that (a) any Action of the type and having any of the effects described in
Section 3.1.2 or Section 3.1.3 is pending or threatened or (b) any other legal
restraint, Applicable Law or prohibition that could reasonably be expected to
result, directly or indirectly, in any of the effects described in Section 3.1.2
or Section 3.1.3 is in effect, then each Party (other than the Shareholders’
Representative) shall use commercially reasonable efforts to have such Action or
other legal restraint, Applicable Law or prohibition vacated, reversed or made
to be no longer in effect.


7.2.
Publicity.

7.2.1.
Buyer may issue a press release regarding the signing of this Agreement on a
date to be determined by Buyer after consultation with the Company as to both
the content and timing of such press release. Except (i) as set forth in the
preceding sentence and (ii) in accordance with the terms and subject to the
conditions of Section 7.2.2, no Party will make any public announcement
regarding this Agreement without the prior written approval of the other
Parties; provided, that, following the press release contemplated by the first
sentence of this Section 7.2.1.

7.2.2.
Each Party may disclose the terms of this Agreement to the extent required to
comply with Applicable Law, including the rules and regulations promulgated by
the United States Securities and Exchange Commission or any equivalent
governmental agency in any country; provided that such Party will provide the
other Parties a reasonable opportunity to review such disclosure and reasonably
consider the other Parties’ comments regarding confidential treatment sought for
such disclosure. Notwithstanding anything in this Agreement to the contrary,
after Closing and the public announcement of the Merger, the Shareholders’
Representative shall be permitted to publicly announce that it has been engaged
to serve as the Shareholders’ Representative in connection with the Merger as
long as such announcement does not disclose any of the other terms of the Merger
or other transactions contemplated herein.

7.2.3.
Notwithstanding anything to the contrary herein, any Company Holder shall be
permitted to disclose the terms of this Agreement and the transactions
contemplated hereby to its Affiliates and Representatives and it and their
respective past, current or prospective limited partners or other investors,
subject to customary confidentiality obligations no less restrictive than the
obligations set forth in Section 6.10 of this Agreement.


7.3.
Antitrust Notification.

7.3.1.
The Parties (other than the Shareholders’ Representative) shall, (i) as promptly
as practicable, and in any event no more than ten Business Days, following the
date hereof, file with the FTC and the DOJ the premerger notification and report
form required as a result of the Merger and the other transactions contemplated
hereby, and shall include any supplemental information requested in connection
therewith, pursuant to the HSR Act and (ii) as promptly as practicable
thereafter, make such other filings as are necessary or advisable in other
jurisdictions in order to comply with all Applicable Laws relating to
competition, merger control or antitrust and shall promptly provide any
supplemental information requested by applicable Governmental Entities relating
thereto. Any such filing, notification and report form and supplemental
information shall be in substantial compliance with the requirements of the HSR
Act or such other Applicable Law. The Parties (other than the Shareholders’
Representative) shall work together and shall furnish to one another such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission which is necessary
under the HSR Act or such other Applicable Law. The Parties (other than the
Shareholders’ Representative) shall keep one another apprised of the status of
any communications with, and any inquiries or requests for additional
information from, the FTC, the DOJ or any other applicable Governmental
Authority, and shall comply promptly with any such inquiry or request.

7.3.2.
From and after the date hereof, the Parties (other than the Shareholders’
Representative) shall use commercially reasonable efforts to obtain any
clearance required under the HSR Act or such other Applicable Law for the Merger
and the other transactions contemplated hereby (any such clearance, an
“Antitrust Approval”), including replying at the earliest practicable date to
any requests for information received from the FTC or DOJ pursuant to the HSR
Act and making any permitted request for early expiration or termination of the
applicable waiting periods under the HSR Act as soon as possible. For purposes
of this Section 7.3.2 and of Section 7.1, and in the interests of clarity, Buyer
shall not be required to agree to any prohibition, limitation or other
requirement of the type set forth in clauses (i) through (iii) of Section 3.1.3.
Neither Buyer, Merger Sub, nor any of their Affiliates shall acquire or agree to
acquire, by merging with or into or consolidating with, or by purchasing a
portion of the assets of or equity in, any business or any corporation,
partnership, association or other business organization or division thereof, if
the entering into of a definitive agreement relating to, or the consummation of
such acquisition, merger or consolidation would reasonably be expected to create
material risk of any Governmental Authority seeking or entering an order
requiring any prohibition, limitation or other requirement of the type set forth
in clauses (i) through (iii) of Section 3.1.3.

7.3.3.
In the event that any Antitrust Approval is obtained but expires prior to
Closing, upon Buyer’s request, the Parties (other than the Shareholders’
Representative) shall, as promptly as practicable (but in no event later than
ten Business Days) thereafter, make such filings as are necessary or advisable
to again obtain such Antitrust Approval, in accordance with Section 7.3.1, and
shall otherwise comply with Section 7.3.1 as if such expired Antitrust Approval
had never been obtained.


7.4.
Expenses. Whether or not the Merger and the other transactions contemplated by
this Agreement are consummated, and except as otherwise set forth in this
Agreement, each of the Company, Buyer and Merger Sub shall bear its own fees and
expenses incurred or owed in connection with the Merger, this Agreement and the
other transactions contemplated hereby; [ * ].


7.5.
Further Assurances. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


7.6.
Data Room Record. Not later than five Business Days after the date hereof, the
Company shall deliver to Buyer a DVD ROM disc (or similar media) containing a
digital copy of all of the materials included in the Data Room.


7.7.
Employee Matters.

7.7.1.
Prior to the Closing, Buyer or its Affiliates will provide a letter (a “Offer
Letter”) to each Specified Employee setting forth the specific terms and
conditions of his or her continued employment with the Surviving Corporation
contingent upon and following the Closing.



7.7.2.
Following the Closing, Buyer shall use commercially reasonable efforts to give
each employee of the Company who continues in employment after the Closing (each
a “Continuing Employee”) full credit for prior service with the Company for
purposes of (i) eligibility and vesting under any Buyer employee plans and (ii)
determination of benefit levels under any Buyer employee plan or policy relating
to vacation or severance, in each case for which the Continuing Employee is
otherwise eligible and in which the Continuing Employee is offered
participation, but not where such credit would result in a duplication of
benefits or where credit was not provided under comparable plans of the Company
or for purposes of any equity-based awards. In addition, Buyer shall use
commercially reasonable efforts to waive, or cause to be waived, any limitations
on benefits relating to pre-existing conditions to the same extent such
limitations are waived under any comparable plan of the Company and recognize
for purposes of annual deductible and out-of-pocket limits under its medical and
dental plans, deductible and out-of-pocket expenses paid by Continuing Employees
in the calendar year in which the Effective Time occurs.

7.7.3.
If requested by Buyer at least ten days prior to the Closing, the Company shall
terminate each Plan intended to qualify under Section 401(a) of the Code, such
termination to be effective as of no later than one day prior to the Closing.
Not later than five days prior to such termination, the Company shall provide
Buyer for its review, comment and approval copies of any resolutions, filings or
other written actions as may be required to effectuate such termination.

7.7.4.
The provisions of this Section 7.7 are solely for the benefit of the parties to
this Agreement, and no current or former employee, officer, director, manager or
consultant, or any other individual associated therewith, shall be regarded for
any purpose as a third-party beneficiary of this Section 7.7, nor is anything
contained in this Section 7.7, express or implied, intended to confer upon any
such individual any right, benefit or remedy of any nature whatsoever, including
any right to employment or continued employment for any period of time by reason
of this Agreement, or any right to a particular term or condition of employment.

7.7.5.
Notwithstanding anything to the contrary contained in this Agreement, no
provision of this Agreement is intended to, or does, (x) constitute the
establishment of a Plan, or an amendment to any Plan, or (y) alter or limit the
ability of Buyer, the Surviving Corporation, or any of their respective
Affiliates to amend, modify, or terminate any employee benefit plan, agreement,
arrangement, program or policy at any time assumed, established, sponsored or
maintained by any of them.


ARTICLE 8    
INDEMNIFICATION

8.1.
Survival of Representations and Warranties. The representations and warranties
and covenants that require performance prior to the Closing of the Parties
contained in this Agreement shall survive the Closing until the Escrow
Termination Date; provided, however, that (i) the Fundamental Representations
shall survive the Closing until the [ * ] of the Closing Date, (ii) any
covenants of the Parties related to Taxes contained in this Agreement (including
those set forth in Sections 6.4) shall survive the Closing until the date that
is [ * ] and (iii) the representations and warranties of the Company set forth
in Section 4.14 (the “Intellectual Property Representations”) shall survive the
Closing until the [ * ] of the Closing Date. All of the other covenants and
other agreements of the Parties contained in this Agreement shall survive until
fully performed or fulfilled, except as otherwise provided in this Agreement
provided, however, that any covenants and agreements of the Parties related to
Taxes contained in this Agreement (including those set forth in Sections 6.4 and
8.2.8) shall survive the Closing until the date that is [ * ]. Any claim for
indemnification made in writing by the Indemnified Party on or prior to the
expiration of the applicable survival period shall survive until such claim is
finally and fully resolved.


8.2.
Indemnification of Buyer. Subject to the limitations set forth in this ARTICLE
8, from and after the Closing, Buyer and its Affiliates (including, from and
after the Closing, the Surviving Corporation) and each of their respective
officers, directors, employees, shareholders, partners, members or other equity
holders, agents and Representatives (each, a “Buyer Indemnified Party”) shall be
indemnified and held harmless by the Company Holders, severally (according to
such Company Holder’s Aggregate Payment Pro Rata Percentage) but not jointly,
against any and all Losses, whether or not involving an Action instituted or
asserted by a third party (each, a “Third Party Claim”), arising out of or
directly or indirectly resulting from:

8.2.1.
the breach or violation of or inaccuracy in any representation or warranty made
by the Company contained in this Agreement or in any certificate delivered by
the Company pursuant to this Agreement (in each case, as such representation or
warranty would read if all qualifications as to materiality, including each
reference to the words “Material Adverse Change”, “material” and “materiality”
and all similar phrases and words, were deleted therefrom other than in
Section 4.9(b));

8.2.2.
the breach or violation of any covenant or agreement of the Company or the
Shareholders’ Representative contained in this Agreement or in any certificate
delivered by the Company or the Shareholders’ Representative pursuant to this
Agreement, whether occurring before or at the Closing but not after the Closing
(other than any breach or violation described in Section 8.2.8(C));

8.2.3.
any Fraud by the Company;

8.2.4.
(i) any breach or violation of any covenant or agreement of any Company Holder
(including under this ARTICLE 8) in or pursuant to this Agreement or any related
document, certificate or instrument, including any Letter of Transmittal, Option
Cancellation Agreement or Written Consent; or (ii) any failure of any Company
Holder to have good and valid title to the shares of Company Capital Stock
issued in the name of such Company Holder, free and clear of all Liens (the
claims described in subsections (i) and (ii) of this Section 8.2.4 being
hereafter collectively referred to as “Company Holder Indemnity Events” or each
as a “Company Holder Indemnity Event”);

8.2.5.
any Action by a Company Shareholder or former shareholder of the Company, or by
any other Person, seeking to assert, or based upon: (i) ownership or rights to
ownership of any shares of stock of the Company; (ii) any right of a shareholder
of the Company (other than the right to receive the Merger Consideration
pursuant to this Agreement), including any option, preemptive right or right to
notice or to vote; (iii) any right under the Certificate of Incorporation or
By-laws of the Company; or (iv) any claim that his, her or its shares were
wrongfully repurchased by the Company;

8.2.6.
any Actions or disputes with respect to (i) the allocation or payment among
Company Holders of the Merger Consideration or Option Merger Consideration
pursuant to the terms of this Agreement; (ii) any claim that Schedule I or any
schedule described in Sections 2.3.1(b), 2.3.1(c) or 2.3.1(d) is not true,
complete and correct in all respects; or (iii) any other claims by any Company
Holder or former Company Holder, in its capacity as such, against the Company or
its directors, officers, or agents;

8.2.7.
reliance on the authority of the Shareholders’ Representative as the agent,
representative and attorney-in-fact of Company Holders pursuant to
Sections 2.11.5;

8.2.8.
(A) any Taxes of the Company for all Pre-Closing Tax Periods (including the
pre-Closing portion of Straddle Tax Periods), (B) any and all Taxes of any
Person imposed on the Company, Surviving Corporation or any Affiliate (i) as a
result of the Company being a member of an affiliated, consolidated, combined or
unitary group prior to the Closing Date, (ii) as a transferee or successor by
reason of a transaction occurring before the Closing, (iii) by Contract entered
into before the Closing (other than with respect to Contracts that are not
primarily related to Taxes entered into in the ordinary course of business) or
(iv) otherwise (so long as such Tax described in this clause (iv) is related to
the operations of the Company on or prior to the Closing Date or an event or
transaction occurring before the Closing) and (C) any violation of a covenant or
agreement of the Parties related to Taxes contained in this Agreement;

8.2.9.
any amount paid by Buyer, the Company or the Surviving Corporation to any
Company Shareholder with respect to appraisal rights under the DGCL or
Dissenting Shares in excess of the value that such Person would have received in
the Merger for such Dissenting Shares had such shares been converted pursuant to
Section 2.7, and all interest, costs, expenses and fees (including attorneys’
fees) incurred by Buyer, the Company or the Surviving Corporation in connection
with the exercise or attempted exercise of any dissenter’s rights;

8.2.10.
any amount required to repay Deal Fees, Change of Control Payments or the Debt
Payoff Amount outstanding immediately prior to the Effective Time if and to the
extent not deducted from the calculation of the Closing Payment at Closing; and

8.2.11.
any amount required to repay Contingent Payment Deal Fees to the extent not
deducted from the calculation of the Contingent Payment.


8.3.
Indemnification of Company Holders. Subject to the limitations set forth in this
ARTICLE 8, from and after the Closing, each of the Company Holders and each of
their respective officers, directors, employees, shareholders, partners, members
or other equity holders, agents and Representatives (each, a “Company Holder
Indemnified Party”) shall be indemnified and held harmless by Buyer against any
and all Losses, whether or not involving a Third Party Claim, arising out of or
directly or indirectly resulting from:

8.3.1.
the breach or violation of or inaccuracy in any representation or warranty made
by Buyer contained in this Agreement (in each case, as such representation or
warranty would read if all qualifications as to materiality, including each
reference to the words “Material Adverse Change,” “material” and “materiality”
and all similar phrases and words, were deleted therefrom);

8.3.2.
any Fraud by Buyer; or

8.3.3.
the breach or violation of any covenant or agreement of Buyer contained in this
Agreement or covenant of the Company that contemplates performance at or after
the Closing.


8.4.
Limits on Indemnification.

8.4.1.
Notwithstanding anything to the contrary contained in this Agreement, neither
the Company Holder Indemnified Parties nor Buyer Indemnified Parties shall be
liable for any claim for indemnification pursuant to Sections 8.2.1, or 8.3.1,
as applicable, unless and until the aggregate amount of indemnifiable Losses
which may be recovered from such Indemnifying Party under Sections 8.2.1 or
8.3.1, as the case may be, equals or exceeds [ * ] (such amount, the “Basket”),
after which the Indemnifying Party shall be liable for Losses in excess of the
Basket; provided, however, that the Basket shall not apply to breaches of, or
inaccuracies in, (A) the Fundamental Representations or (B) any representations
or warranties due to Fraud. Claims for indemnification pursuant to any other
provision of Sections 8.2 or 8.3 are not subject to the monetary limitations set
forth in this Section 8.4.1; provided, however, that in no event shall the
aggregate amount of any Losses for which indemnification is provided under
Section 8.3 exceed the Purchase Price plus any Contingent Payment that becomes
due and payable to the Company Holders. The amount of any Losses for which
indemnification is provided under this ARTICLE 8 shall be net of any amounts
actually recovered by the Indemnified Party under insurance policies or
contractual indemnification or contribution provisions of other agreements
covering such Losses (net of the out-of-pocket costs reasonably incurred for
pursuing or obtaining such insurance proceeds, deductibles and any increased
premium amounts attributable to such claim). An Indemnified Party shall take
commercially reasonable steps required by Applicable Law to mitigate any Losses
for which indemnification is provided under this ARTICLE 8 upon becoming aware
of any event that gives rise thereto. If an Indemnified Party (or an Affiliate)
receives any insurance payment in connection with any claim for Losses for which
it has already received an indemnification payment from the Indemnifying Party,
it shall pay to the Indemnifying Party, within 30 days of receiving such
insurance payment, any amount that the Indemnifying Party would not have had to
pay pursuant to this ARTICLE 8 had such insurance payment been made at the time
of such indemnification payment solely to avoid duplicative recovery for the
same Loss, but not in excess of any amount previously so paid by the
Indemnifying Party to or on behalf of the Indemnified Party in respect of such
matter. The amount of Losses recoverable by an Indemnified Party under this
ARTICLE 8 with respect to an indemnity claim shall be reduced by the net
reduction in cash Taxes payable or paid that is actually received (including by
way of a refund) by an Indemnified Party or its Affiliates with respect to the
taxable year of the occurrence of the Loss giving rise to the indemnification
obligation as a result of the incurrence of the applicable Loss, determined on a
“with and without” basis. In no event shall any Indemnifying Party be
responsible or liable for any Losses or other amounts under this ARTICLE 8 that
are punitive damages (except to the extent such punitive damages are awarded to
a third party).

8.4.2.
[ * ]. Without limiting the generality of the foregoing, in no event shall any
Party, its successors or permitted assigns be entitled to claim or seek
rescission of the transactions consummated by this Agreement.

8.4.3.
In the case of Buyer’s rights to indemnification for Material Claims, for as
long as there are funds available in the Indemnification Escrow Fund to cover
the Buyer Indemnified Parties’ indemnifiable Losses, any and all Losses payable
by the Company Holders as Indemnifying Parties to the Buyer Indemnified Parties
with respect to a Material Claim will be paid in cash first out of the
Indemnification Escrow Fund, and in the event such Losses in respect of Material
Claims exceed, or are not paid and satisfied in full from, the Indemnification
Escrow Fund, the Buyer Indemnified Parties shall have the right to satisfy in
full such Losses by pursuing indemnification rights and recourse directly
against the Company Holders in accordance with each Company Holder’s Aggregate
Payment Pro Rata Percentage of the Merger Consideration and Option Merger
Consideration up to the aggregate Merger Consideration and Option Merger
Consideration actually paid, or that becomes due and payable in accordance with
Section 2.14, to each Company Holder.

8.4.4.
Notwithstanding anything to the contrary in this Agreement or otherwise, in no
event shall a Company Holder be liable under this Agreement or otherwise in
connection with the transactions contemplated hereby or in connection therewith
for any Losses in excess of the Merger Consideration and Option Merger
Consideration actually paid, or that becomes due and payable in accordance with
Section 2.14, to him, her or it.

8.4.5.
In the case of Losses arising out of or resulting from Company Holder Indemnity
Events, the liability of each Company Holder for Company Holder Indemnity Events
shall be solely with respect to Company Holder Indemnity Events committed by
such Company Holder (the “Indemnifying Company Holder”) and not with respect to
Company Holder Indemnity Events committed by any other Company Holder, and any
Losses arising out of or based upon a Company Holder Indemnity Event that is
satisfied from the Indemnification Escrow Fund or Buyer’s right of set-off
against Contingent Payments under Section 8.8, as appropriate, shall reduce the
Indemnifying Company Holder’s entitlement to the Indemnification Escrow Fund or
Contingent Payments, as appropriate, and not any other Company Holder’s
entitlement to the Indemnification Escrow Fund or Contingent Payments, as
appropriate; provided, however, the Buyer Indemnified Parties shall have the
right, but not the obligation, to satisfy all or a portion of the Losses arising
out of or relating to a Company Holder Indemnity Event by pursuing
indemnification rights and recourse directly against the Company Holder that
committed the Company Holder Indemnity Event without having to first resort to
obtaining payment from such Indemnifying Company Holder’s portion of the
Indemnification Escrow Fund or exercising Buyer’s rights of set-off under
Section 8.8 against such Indemnifying Company Holder’s portion of Contingent
Payments.

8.4.6.
The right of Buyer to indemnification pursuant to Section 8.2 will not be
affected by any investigation conducted or knowledge acquired (or capable of
being acquired) at any time, whether before or after the execution and delivery
of this Agreement or the Closing, with respect to any accuracy of any
representation or warranty, or performance of or compliance with any covenant or
agreement herein.

8.4.7.
For purposes of this Agreement, “Material Claims” means [ * ].

8.4.8.
No Company Holder shall be liable to any other Person for any Losses pursuant to
this ARTICLE 8 that arise out of or relate to a breach of or inaccuracy of any
representation, warranty, covenant or agreement set forth in this Agreement (and
the amount of any Losses incurred in respect of such breach or inaccuracy shall
not be included in the calculation of any limitations on indemnification set
forth herein) to the extent the Loss is actually deducted from the Closing
Payment or actually included in the determination of the Final Closing Working
Capital Adjustment Amount.

8.4.9.
[ * ].


8.5.
Notice of Loss; Third Party Claims.

8.5.1.
A claim for indemnification for any matter not involving a Third Party Claim may
be asserted by written notice to the party from whom indemnification is sought.
Such notice shall include the facts constituting the basis for such claim for
indemnification and the sections of this Agreement upon which such claim for
indemnification is then based.

8.5.2.
Each Indemnified Party will notify the Indemnifying Party in writing if it
becomes aware of a claim for which the Indemnified Party may seek
indemnification hereunder. If any Action is instituted against a Party with
respect to which indemnity may be sought pursuant to Sections 8.2 or 8.3, as
applicable, the Indemnified Party will give prompt written notice of the
indemnity claim to the Indemnifying Party and provide the Indemnifying Party
with a copy of any complaint, summons or other written notice that the
Indemnified Party receives in connection with any such Action. An Indemnified
Party’s failure to deliver such written notice will relieve the Indemnifying
Party of liability to the Indemnified Party under Sections 8.2 or 8.3, as
applicable, only to the extent such delay materially prejudices the Indemnifying
Party’s ability to defend such claim. The Indemnified Party will permit the
Indemnifying Party to participate in such Action and assume the defense and
disposition thereof by negotiated settlement or otherwise (subject to this
Section 8.5) with counsel reasonably satisfactory to the Indemnified Party;
provided, however, that the Indemnifying Party will not have the right to assume
the defense of any Action if (a) the Indemnified Party will have one or more
legal or equitable defenses available to it which are different from or in
addition to those available to the Indemnifying Party, and, in the reasonable
opinion of the Indemnified Party, counsel for the Indemnifying Party would not
adequately represent the interests of the Indemnified Party because such
interests would be in conflict with those of the Indemnifying Party or (b) the
Indemnifying Party has not assumed the defense of the Action in a timely fashion
(but in any event within 30 days after receiving notice of such Action). If the
Indemnifying Party assumes the defense of any Action, the Indemnified Party will
be entitled to participate in any Action at its expense. The assumption of the
defense by the Indemnifying Party will not be construed as an acknowledgment
that the Indemnifying Party is liable to indemnify the Indemnified Party with
respect to such Action, nor will it constitute a waiver by the Indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification. The Indemnifying Party will act reasonably and in good faith
with respect to all matters relating to such claim and will not settle or
otherwise resolve such claim without the Indemnified Party’s prior written
consent, which will not be unreasonably withheld, conditioned or delayed. The
Indemnified Party will cooperate with the Indemnifying Party in the Indemnifying
Party’s defense of any claim for which indemnity is sought under this Agreement,
at the Indemnifying Party’s cost and expense. If it is ultimately determined
that the Indemnifying Party is not obligated to indemnify the Indemnified Party
from and against such claim, the Indemnified Party will reimburse the
Indemnifying Party for any Liability incurred by the Indemnifying Party in its
defense of such claim.

8.5.3.
Notwithstanding the foregoing, Third Party Claims with respect to Taxes that
involve a Taxing Authority shall be governed by Section 6.4.7, and not the
preceding Sections 8.5.1 or 8.5.2.


8.6.
Tax Treatment. To the extent permitted by Tax Law, the Parties agree to treat
all payments made under this ARTICLE 8 as adjustments to the Merger
Consideration and Option Merger Consideration for all Tax purposes (other than
payments to Designated Individuals).


8.7.
Remedies. From and after the Closing, except as specifically provided herein
under Section 2.13, the sole and exclusive remedy of any Indemnified Party for
any and all claims arising out of or relating to this Agreement or any other
document, certificate or agreement delivered pursuant hereto or the transactions
contemplated herein or therein shall be indemnification in accordance with this
ARTICLE 8. Notwithstanding the foregoing, this Section 8.7 shall not operate to
limit the rights of the Parties to seek equitable remedies (including specific
performance or injunctive relief) or any remedies available to it under
Applicable Law in the event of (i) Fraud by the Company or the Buyer, in each
case solely against the persons who committed such Fraud, (ii) a Party’s failure
to comply with its indemnification obligations hereunder and (iii) a Party’s
breach or violation of any covenant in this Agreement that is to be performed in
whole or in part after the Closing.


8.8.
Set-Off. In addition to all other remedies contemplated herein, Buyer may set
off, deduct or retain any amount due to Buyer in respect of any claim for
indemnification against any of the Company Holders pursuant to this Agreement
against any payments which Buyer may be obliged to make (or procure to be made)
to the Company Holders pursuant to this Agreement, including any obligation of
Buyer to pay any Contingent Payment; [ * ].


8.9.
No Right of Contribution. No Company Holder shall have any right of contribution
against the Company or the Surviving Corporation with respect to any breach by
the Company of any of its representations, warranties, covenants or agreements.


8.10.
No Circular Recovery. Each Company Holder hereby agrees that it will not make
any claim for indemnification against Buyer, the Surviving Corporation or the
Company by reason of the fact that such Company Holder was a controlling Person,
director, employee or Representative of the Company or the Surviving Corporation
or was serving as such for another Person at the request of Buyer or the Company
(whether such claim is for Losses of any kind or otherwise and whether such
claim is pursuant to any statute, organizational document, contractual
obligation or otherwise) with respect to any claim brought by an Indemnified
Party against any Company Holder relating to this Agreement or any of the
transactions contemplated hereby. With respect to any claim brought by an
Indemnified Party against any Company Holder relating to this Agreement and any
of the transactions contemplated hereby, each Company Holder expressly waives
any right of subrogation, contribution, advancement, indemnification or other
claim against the Company with respect to any amounts owed by such Company
Holder pursuant to this ARTICLE 8.


8.11.
Release of Indemnification Escrow Fund. Subject to Section 2.15.2, in accordance
with the terms and conditions of the Escrow Agreement, on the Escrow Termination
Date, any amounts remaining in the Indemnification Escrow Fund, minus any
portion of the Indemnification Escrow Fund subject to pending claims for
indemnification pursuant to this ARTICLE 8 (including any accrued or estimated
fees and expenses associated with such claim), shall be released from the
Indemnification Escrow Fund for disbursement to the Company Holders or to the
Surviving Corporation for amounts to be paid through payroll (subject to
applicable withholding), or for retention by the Surviving Corporation with
respect to an amount equal to any applicable Escrow Release Tax Costs. On the
Business Day immediately following the Escrow Termination Date, the Paying Agent
and Surviving Corporation shall (and shall be instructed by the Shareholders’
Representative and the Buyer to) pay such released amount (subject to applicable
withholding and less any applicable Escrow Release Tax Costs) to the Company
Holders in accordance with this Agreement and Schedule I. Subject to Section
2.15.2, any remaining portion of the Indemnification Escrow Fund, after payment
and satisfaction of any and all pending claims for indemnification pursuant to
this ARTICLE 8, shall be released from the Indemnification Escrow Fund for
disbursement to the Company Holders or to the Surviving Corporation for amounts
to be paid through payroll (subject to applicable withholding), or for retention
by the Surviving Corporation with respect to an amount equal to any applicable
Escrow Release Tax Costs, promptly following resolution of such pending claims.


ARTICLE 9    
TERMINATION

9.1.
Termination.

9.1.1.
This Agreement may be terminated, and the Merger contemplated hereby may be
abandoned, at any time prior to the Closing:

(a)
by Buyer by written notice to the Company if the Shareholder Approval has not
been delivered to Buyer by [ * ];

(b)
by mutual consent of Buyer, on the one hand, and the Company, on the other hand;

(c)
by Buyer, if there has been a breach by the Company of any covenant, agreement,
representation or warranty contained in this Agreement which has prevented the
satisfaction of any condition to the obligations of Buyer pursuant to Sections
3.1 and 3.2 at the Closing and such breach has not been waived by Buyer, or
cured by the Company within [ * ] after written notice thereof from Buyer;
provided that Buyer will not have the right to terminate this Agreement pursuant
to this Section 9.1.1(c) if Buyer is then in material violation or breach of any
of its covenants, obligations, representations or warranties set forth in this
Agreement;

(d)
by the Company, if there has been a breach by Buyer of any covenant, agreement,
representation or warranty contained in this Agreement which has prevented the
satisfaction of any condition to the obligations of the Company pursuant to
Sections 3.1 and 3.3 at the Closing and such breach has not been waived by the
Company, or cured by Buyer within [ * ] after written notice thereof by the
Company; provided that the Company will not have the right to terminate this
Agreement pursuant to this Section 9.1.1(d) if the Company is then in material
violation or breach of any of its covenants, obligations, representations or
warranties set forth in this Agreement; or

(e)
by either Buyer or the Company if the Closing Date does not occur by [ * ] (the
“Outside Date”) (provided, however, that (i) Buyer will not have the right to
terminate this Agreement pursuant to this Section 9.1.1(e) if Buyer is then in
material violation or breach of any of its covenants, obligations,
representations or warranties set forth in this Agreement, (ii) the Company will
not have the right to terminate this Agreement pursuant to this Section 9.1.1(e)
if the Company is then in material violation or breach of any of its covenants,
obligations, representations or warranties set forth in this Agreement); and
(iii) the right to terminate this Agreement under this Section 9.1.1(e) shall
not be available to a Party if the failure of the Merger to have been
consummated on or before the Outside Date was primarily due to the failure of
such Party to perform any of its material obligations under this Agreement.


9.2.
Effect of Termination. If this Agreement is terminated and the Merger and the
other transactions contemplated hereby are abandoned as described in this
ARTICLE 9, this Agreement shall become void and of no further force or effect,
except for the provisions of Sections 2.11.3 (Shareholders’ Representative
Indemnification), 6.10 (Confidentiality), 7.2 (Publicity), 7.4 (Expenses), this
9.2 (Effect of Termination), and ARTICLE 10 (Miscellaneous) (in each case
including the respective meanings ascribed to the related capitalized terms in
Article I (Definitions)); provided that nothing in this Section 9.2 shall be
deemed to (a) release any Party from any liability for any breach by such Party
of the terms and provisions of this Agreement or to impair the right of any
Party to compel specific performance by the other Party of its respective
obligations under this Agreement, and (b) nothing in this ARTICLE 9 shall limit
the liability of any Party hereto for Fraud or Willful Breach, in each case,
including, in the case of damages sought by the Company, damages based on the
consideration payable to the Company Holders pursuant to this Agreement. For
purposes of clause (b) in the foregoing sentence, Willful Breach shall mean “the
breach of a covenant or obligation under this Agreement where: (w) such covenant
or obligation is material to the ability of the breaching Party to timely
consummate the transactions contemplated by this Agreement or otherwise perform
its obligations under this Agreement; (x) the breach Party shall have materially
and willfully breached such covenant or obligation; (y) the breach of such
covenant or obligation shall not have been cured in all material respects; and
(z) and executive officer of the breaching Party had actual knowledge, at the
time of such breach of such covenant or obligation, (i) that the breaching Party
was breaching such covenant or obligation and (ii) of the consequences of such
breach under this Agreement.” For the avoidance of doubt, Section 6.11 shall
terminate upon the termination of this Agreement.


ARTICLE 10    
MISCELLANEOUS

10.1.
Notices. All notices that are required or permitted hereunder will be in writing
and sufficient if delivered personally, sent by nationally-recognized overnight
courier or sent by electronic mail, confirmation of receipt requested, addressed
as follows:

If to Buyer or Merger Sub:
Vertex Pharmaceuticals Incorporated
Attn: Business Development
50 Northern Avenue
Boston, MA 02110
[ * ]


with a copy to (which shall not constitute notice):


Vertex Pharmaceuticals Incorporated
Attn: Corporate Legal
50 Northern Avenue
Boston, MA 02110
[ * ]


and:


Ropes & Gray LLP
    Attn: Marc Rubenstein
Zachary Blume
Prudential Tower
800 Boylston Street
Boston, MA 02199
[ * ]


If to the Company:
Exonics Therapeutics, Inc.
Attention: Chief Executive Officer
490 Arsenal Way, Suite 110
Watertown, MA 02472
[ * ]


with a copy to (which shall not constitute notice):
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention:     Gary R. Schall, Esq. and Joseph B. Conahan, Esq.
[ * ]


If to the Shareholders’ Representative:
Shareholder Representative Services LLC
950 17th Street, Suite 1400
Denver, CO 80202
Attention: Managing Director
[ * ]


or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
notice will be deemed to have been given and received by the other Parties:
(a) when delivered if personally delivered, (b) on receipt if sent by overnight
courier, or (c) when confirmation of receipt is sent, if sent by electronic
mail.

10.2.
Assignment. Neither this Agreement nor any interest hereunder will be assignable
by any Party without the prior written consent of the other Parties, except as
follows: Buyer may, subject to Section 2.14 [ * ] (a) subject to the terms of
this Agreement, assign its rights and obligations under this Agreement to a
third party that acquires all or substantially all of the business or assets of
Buyer (whether by merger, reorganization, acquisition, sale or otherwise) and
agrees in writing to be bound by the terms of this Agreement; provided that such
sale is not primarily for the benefit of its creditors and (b) assign its rights
and obligations under this Agreement to any of its Affiliates, in whole or in
part; and Merger Sub may assign its rights and obligations under this Agreement
to Buyer or to any of Buyer’s Affiliates; provided that Buyer and Merger Sub, as
applicable, will remain primarily liable for all of its rights and obligations
under this Agreement. Each Party will promptly notify the other Parties of any
assignment or transfer under the provisions of this Section 10.2. This Agreement
will be binding upon the successors and permitted assigns of the Parties and the
name of a Party appearing herein will be deemed to include the names of such
Party’s successors and permitted assigns to the extent necessary to carry out
the intent of this Agreement. Any assignment not in accordance with this
Section 10.2 will be void.


10.3.
Consents and Approvals. For any matter under this Agreement requiring the
consent or approval of any Party, to be valid and binding on the Parties, such
consent or approval must be in writing.


10.4.
Governing Law. This Agreement, and all claims arising under or in connection
therewith, will be governed by and interpreted in accordance with the
substantive laws of the State of Delaware, without regard to conflict of law
principles thereof; provided, however, that any and all issues concerning any
Patent, including validity, infringement or enforceability of any Patent shall
be resolved in accordance with the laws of the jurisdiction which granted such
Patent(s).


10.5.
Consent to Jurisdiction; Enforcement. Each of the Parties irrevocably (a)
consents to the exclusive jurisdiction of the Chancery Court of the State of
Delaware (or the United States District Court for the District of Delaware) for
the purpose of any disputes, suits, actions or proceedings of any nature arising
under, relating to, or in connection with this Agreement (“Disputes”) or the
negotiation, execution or performance hereof; (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (c) agrees that service of process may be made in
the manner provided for in Section 10.1 or such other manner as may be provided
under Applicable Law; and (d) agrees that, except as set forth below, it will
not bring any Dispute relating to this Agreement in any court other than the
Chancery Court of the State of Delaware or the United States District Court for
the District of Delaware. Each of the parties hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any Dispute with respect to this Agreement, (x) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve in accordance with this Section 10.5, (y) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (z) to the fullest extent
permitted by Applicable Law, any claim that (A) the Dispute in such court is
brought in an inconvenient forum; (B) the venue of such Dispute is improper; or
(C) this Agreement, or the subject matter of this Agreement, may not be enforced
in or by such courts. THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL
BY JURY. This Section 10.5 shall not apply to any dispute under Section 2.13
that is required to be decided by the Auditor. Each Party hereby waives any
defenses in any action for specific performance that a remedy at law would be
adequate. During the pendency of any dispute resolution proceeding between the
Parties under this Section 10.5, the obligation to make any payment under this
Agreement from one Party to the other Party, which payment is the subject, in
whole or in part, of a proceeding under this Section 10.5, shall be tolled until
the final outcome of such dispute has been established.


10.6.
Waiver. No provision of this Agreement will be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by any of the Parties of any breach of any
provision hereof by any other Party will not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself. Except
as expressly set forth in ARTICLE 8, the remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
Party at Applicable Law, in equity or otherwise.


10.7.
Amendment. Except as otherwise specifically set forth in this Agreement, this
Agreement may be amended by the Parties at any time, whether before or after the
Shareholder Approval has been obtained; provided, however, that, after the
Shareholder Approval has been obtained, there shall be made no amendment that by
Applicable Law requires further approval by shareholders of either Party,
without the further approval of such shareholders. No amendment, modification or
supplement of any provision of this Agreement will be valid or effective unless
made in writing and signed by a duly authorized officer of each Party. To the
extent permitted by Applicable Law, Buyer and the Shareholders’ Representative
may cause this Agreement to be amended at any time after the Closing by
execution of an instrument in writing signed on behalf of Buyer and the
Shareholders’ Representative.


10.8.
Entire Agreement. This Agreement, together with the Disclosure Schedule and
exhibits and all ancillary agreements, documents or instruments to be delivered
in connection herewith and therewith, constitute and contain the complete, final
and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements, whether oral or written, among the Parties respecting the subject
matter hereof and thereof, including that certain Mutual Confidentiality
Agreement, dated as of December 6, 2018, by and between Company and Buyer, as
amended, which is hereby superseded and replaced in its entirety as of the date
hereof, and any Confidential Information disclosed by a Party under such
agreement will be treated in accordance with the provisions of this Agreement.


10.9.
No Third-Party Rights or Obligations. No provision of this Agreement will be
deemed or construed in any way to result in the creation of any rights or
obligations in any Person not a Party to this Agreement (except that ARTICLE 8
is intended to benefit the Buyer Indemnified Parties and the Company Holder
Indemnified Parties). No covenant or other undertaking in this Agreement shall
constitute the establishment or termination of, or an amendment to any Plan, or
any other plan, program, policy or arrangement, and any covenant or undertaking
that suggests that a Plan will be amended, shall be effective only upon the
adoption of a written amendment in accordance with the amendment procedures of
such Plan. Nothing in this Section 10.9 shall be construed to impair the rights
and powers of the Shareholders’ Representative to take or refrain from taking
any action for and on behalf of the Company Holders to enforce the rights of the
Company Holders under this Agreement as provided in Section 2.11.


10.10.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which will be an original and all of which, taken together, will constitute
the same document. Counterparts may be signed and delivered by facsimile or
digital transmission (e.g., .pdf), each of which will be binding when received
by the applicable Party.


10.11.
Severability. If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same will not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement will be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible. In any such event,
this Agreement will be construed as if such clause of portion thereof had never
been contained in this Agreement, and there will be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by Applicable Law.


10.12.
English Language. This Agreement shall be written and executed in, and all other
communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.


10.13.
Representation by Legal Counsel. Each Party hereto represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will exist or be implied against the Party that drafted such terms
and provisions.


10.14.
Waiver of Conflicts Regarding Representation. As of the Effective Time, Buyer
hereby waives and agrees not to assert, and Buyer agrees to cause the Surviving
Corporation and each of future subsidiaries to waive and not to assert, any
conflict of interest arising out of or relating to any representation after the
Closing (any “Post-Closing Representation”) of the Shareholders’ Representative,
any Company Holders, any of their respective Affiliates or any officer, employee
or director of the Shareholders’ Representative, any Company Holders or the
Company (any such Person, a “Designated Person”) in any matter involving this
Agreement or any agreement, certificate, instrument or other document executed
or delivered pursuant to this Agreement or any transaction contemplated hereby
or thereby (including any litigation, arbitration, mediation or other proceeding
and including any matter regarding the negotiation, execution, performance or
enforceability hereof or thereof) by Wilmer Cutler Pickering Hale and Dorr LLP
in respect of Wilmer Cutler Pickering Hale and Dorr LLP’s representation of the
Company prior to the Closing in connection with this Agreement (the “Current
Representation”).





[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------





10.15.
Non-Assertion of Attorney Client Privilege. As of the Effective Time, Buyer
hereby agrees not to control or assert, and Buyer agrees to cause the Surviving
Corporation and each of its future subsidiaries not to control or assert, any
attorney-client privilege, work product protection or other similar privilege or
protection applicable to any communication between Wilmer Cutler Pickering Hale
and Dorr LLP and any Designated Person during the Current Representation in
connection with any Post-Closing Representation, including in connection with a
dispute with Buyer, the Surviving Corporation or any of their respective
Affiliates (including, after the Closing, the Company and each of its future
subsidiaries), it being the intention of the parties hereto that,
notwithstanding anything to the contrary in this Agreement or Section 259 of the
DGCL, all rights of any Person under or with respect to such attorney-client
privilege, work product protection or other similar privilege or protection,
including the right to waive, assert and otherwise control such attorney-client
privilege, work product protection or other similar privilege or protection,
shall be (and are hereby) transferred to or retained by (as applicable), and
vested solely in, such Designated Person. Notwithstanding the foregoing, in the
event that a dispute arises after the Closing between Buyer, the Surviving
Corporation or any of its Subsidiaries, or any of their Affiliates, and a Person
not a party to this Agreement, the Surviving Corporation may assert the
attorney-client privilege to prevent disclosure of confidential communications
to such third party.






IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.
VERTEX PHARMACEUTICALS INCORPORATED
By: Jeffrey Leiden
Name: Jeffrey Leiden

Title: Chairman, President and Chief Executive Officer




2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.
VXP MERGER SUB, INC.
By: Jeffrey Leiden
Name: Jeffrey Leiden

Title: President






[Signature Page to Agreement and Plan of Merger]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.
EXONICS THERAPEUTICS, INC.
By:    John Ripple
Name: John Ripple
Title: Chief Executive Officer




[Signature Page to Agreement and Plan of Merger]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.
SHAREHOLDER REPRESENTATIVE SERVICES LLC, SOLELY IN ITS CAPACITY AS SHAREHOLDERS’
REPRESENTATIVE
By:    Sam Riffe    
Name: Sam Riffe
Title: Managing Director




[Signature Page to Agreement and Plan of Merger]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------


Execution Version




Exhibit A

Working Capital Exhibit
[See attached]


[ * ]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------


Execution Version




Exhibit B

Written Consent
[See attached]


[ * ]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------


Execution Version




Exhibit C

Charter Amendment
[See attached]




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------




CERTIFICATE OF AMENDMENT
TO THE
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF
EXONICS THERAPEUTICS, INC.




The undersigned, John Ripple, hereby certifies that:
1.    He is the Chief Executive Officer of Exonics Therapeutics, Inc., a
Delaware corporation (this “Corporation”).


2.    The Certificate of Incorporation of this Corporation was originally filed
with the Delaware Secretary of State on November 30, 2016. An Amended and
Restated Certificate of Incorporation was filed with the Secretary of State of
the State of Delaware on November 7, 2017.
3.    Pursuant to Section 245 of the General Corporation Law of the State of
Delaware, this Certificate of Amendment to the Amended and Restated Certificate
of Incorporation hereby amends Section 3 of Article V, of this Corporation’s
Amended and Restated Certificate of Incorporation by adding the following
paragraph as a new paragraph (f):


“(f)    Notwithstanding anything to the contrary in this Section 3, in the event
the Corporation consummates a Deemed Liquidation Event prior to [___], 2019 (the
“Outside Date”) pursuant to that certain Agreement and Plan of Merger (the
“Labrador Merger Agreement”), dated [___], 2019, by and between the Corporation,
Vertex Pharmaceuticals Incorporated, a company incorporated under the laws of
Massachusetts (“Buyer”), VXP Merger Sub, Inc., a Delaware corporation, and
Shareholder Representative Services LLC, the consideration payable to the
holders of shares of Series A Preferred Stock and Common Stock pursuant to such
Deemed Liquidation Event shall be paid, and the allocation of any consideration
subject to a deferral, shall be allocated, in accordance with such Labrador
Merger Agreement, and the terms of such Labrador Merger Agreement shall prevail
over the terms set forth in Article V, Section 2 and Section 3, paragraphs
(a)–(e) and the provisions of this Article V, Section 3, paragraph (f) shall
control and govern with respect to the distribution of consideration payable
pursuant to such Labrador Merger Agreement, and the holders of shares of Series
A Preferred Stock and Common Stock shall not have the rights to distributions in
connection with such Deemed Liquidation Event under Article V, Section 2 and
Section 3, paragraphs (a)–(e) above. Notwithstanding the foregoing, if the
Deemed Liquidation pursuant to the Labrador Merger Agreement is not consummated
prior to the Outside Date, then the holders of shares of Preferred Stock and
Common Stock shall thereafter have the rights to distributions and payments
pursuant to a Deemed Liquidation Event as set forth under Article V, Section 2
and Section 3, paragraphs (a)–(e) above in lieu of the rights set forth in the
first sentence of this Article V, Section 3, paragraph (f).


4.    The foregoing Certificate of Amendment to Amended and Restated Certificate
of Incorporation has been duly adopted by this Corporation’s Board of Directors
and stockholders in accordance with the applicable provisions of Sections 141,
228 and 242 of the Delaware General Corporation Law.




2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned officer of this Corporation does hereby
declare and certify, under penalties of perjury, that this is the act and deed
of the corporation and the facts stated herein are true, and accordingly has
hereunto signed this Certificate of Amendment this ____ day of ____, 2019.


                            
                                                    
John Ripple
Chief Executive Officer


3
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




Exhibit D

Certificate of Merger
[See attached]






[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------

Execution Version




CERTIFICATE OF MERGER
OF
VXP MERGER SUB, INC.
INTO
EXONICS THERAPEUTICS, INC.


                                        


Pursuant to Section 251 of the General
Corporation Law of the State of Delaware
                                         


Exonics Therapeutics, Inc., a Delaware corporation, does hereby certify:


FIRST: The names and states of incorporation of the constituent corporations to
this merger are as follows:


VXP Merger Sub, Inc.                    Delaware
Exonics Therapeutics, Inc.                    Delaware


SECOND: An agreement of merger has been approved, adopted, executed and
acknowledged by each of the constituent corporations in accordance with Section
251 of the General Corporation Law of the State of Delaware (the “DGCL”).


THIRD: The name of the corporation surviving the merger is “Exonics
Therapeutics, Inc.” (the “Surviving Corporation”).


FOURTH: The Amended and Restated Certificate of Incorporation of the Surviving
Corporation shall be amended and restated to read in its entirety as set forth
in Exhibit A attached hereto and shall continue as the amended and restated
certificate of incorporation of the Surviving Corporation until further amended
in accordance with the provisions of the DGCL.


FIFTH: The merger shall be effective upon filing of this Certificate of Merger
with the Secretary of State of the State of Delaware in accordance with Sections
103 and 251 of the DGCL.


SIXTH: The executed agreement of merger is on file at an office of the Surviving
Corporation at: 490 Arsenal Way, Suite 110, Watertown, MA 02472. A copy will be
provided, upon request and without cost, to any stockholder of either
constituent corporation.


[Signature Page Follows]






[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, Exonics Therapeutics, Inc. has caused this Certificate of
Merger to be executed in its corporate name this [_] day of [_].




EXONICS THERAPEUTICS, INC.






By:        
Name:    [pre-Closing Company Officer]
Title:






[Signature Page to Certificate of Merger]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------

Execution Version




EXHIBIT A
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
[Attached]








[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------

Execution Version




STATE of DELAWARE
____________________________


AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION


OF

EXONICS THERAPEUTICS, INC.


1.    The name of this corporation is Exonics Therapeutics, Inc. (the
“Corporation”).


2.    The registered office of this corporation in the State of Delaware is
located at Corporation Trust Center, 1209 Orange Street, in the City of
Wilmington, County of New Castle, Delaware 19801. The name of its registered
agent at such address is The Corporation Trust Company.


3.    The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the DGCL of the State of Delaware
(the “DGCL”).


4.    The total number of shares of stock that the Corporation shall have
authority to issue is one thousand (1,000) shares of Common Stock, $0.0001 par
value per share. Each share of Common Stock shall be entitled to one vote.


5.    Except as otherwise provided in the provisions establishing a class of
stock, the number of authorized shares of any class or series of stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the voting
power of the corporation entitled to vote irrespective of the provisions of
Section 242(b)(2) of the DGCL.


6.    The business and affairs of the Corporation shall be managed by or under
the direction of the Board of Directors. The size of the Board of Directors
shall be determined as set forth in the bylaws of the Corporation, as in effect
from time to time (the “Bylaws”). The election of directors need not be by
written ballot unless the Bylaws shall so require.








[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------

Execution Version




7.    In furtherance and not in limitation of the power conferred upon the Board
of Directors by law, the Board of Directors shall have power to make, adopt,
alter, amend and repeal from time to time the Bylaws of the Corporation, subject
to the right of the stockholders entitled to vote with respect thereto to alter
and repeal Bylaws made by the Board of Directors.


8.    To the fullest extent permitted by the DGCL as the same exists or as may
hereafter be amended from time to time, a director of the Corporation shall not
be personally liable to the Corporation or its stockholders for monetary damages
for a breach of fiduciary duty as a director. If the DGCL is amended to
authorize corporate action further eliminating or limiting the personal
liability of directors, then the liability of a director of the Corporation
shall be eliminated or limited to the fullest extent permitted by the DGCL, as
so amended. The Corporation shall have the power to indemnify, to the fullest
extent permitted by the DGCL, as it presently exists or may hereafter be amended
from time to time, any person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”) by
reason of the fact that such person is or was a director, officer, employee or
agent of the Corporation or is or was serving at the request of the Corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, against expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by such
person in connection with any such Proceeding. Neither any amendment nor repeal
of this Section 8, nor the adoption of any provision of this Corporation's
Certificate of Incorporation inconsistent with this Section 8, shall eliminate
or reduce the effect of this Section 8, in respect of any matter occurring, or
any action or proceeding accruing or arising or that, but for this Section 8,
would accrue or arise, prior to such amendment, repeal or adoption of an
inconsistent provision.


9.    The books of the Corporation may (subject to any statutory requirements)
be kept outside the State of Delaware as may be designated by the Board of
Directors or in the Bylaws of the Corporation.


10.    If at any time the Corporation shall have a class of stock registered
pursuant to the provisions of the Securities Exchange Act of 1934, for so long
as such class is so registered, any action by the stockholders of such class
must be taken at an annual or special meeting of stockholders and may not be
taken by written consent.


11.    The Corporation hereby elects not be governed by Section 203 of the DGCL.










[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------


Execution Version




Exhibit E

Company Compliance Certificate
[See attached]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

        


EXONICS THERAPEUTICS, INC.


COMPLIANCE CERTIFICATE


[___], 2019


The undersigned, John Ripple, in his capacity as the Chief Executive Officer of
Exonics Therapeutics, Inc., a Delaware corporation (the “Company”), and Jesper
Gromada, in his capacity as the Chief Scientific Officer of the Company,
pursuant to Section 3.2.1 of that certain Agreement and Plan of Merger, dated as
of [___], 2019, by and among the Company, Vertex Pharmaceuticals Incorporated,
Shareholder Representative Services LLC and VXP Merger Sub, Inc. (the “Merger
Agreement”), do hereby certify that they are the duly elected, qualified and
acting Chief Executive Officer and Chief Scientific Officer, respectively, of
the Company, and that they are authorized to execute this certificate on behalf
of the Company. Capitalized terms used herein without definition shall have the
respective meanings assigned to such terms in the Merger Agreement. The
undersigned do hereby further certify that:


1.     (A) The representations and warranties of the Company set forth in the
Merger Agreement that are Fundamental Representations are true and correct in
all respects, except for the representations set forth in Section 4.4.1 and the
first two sentences of Section 4.4.2 of the Merger Agreement, which are true and
correct in all respects, except to the extent of any de minimis inaccuracy, and
(B) all other representations and warranties of the Company set forth in the
Merger Agreement that are not Fundamental Representations are true and correct
(without giving effect to any limitation as to “materiality” or “Material
Adverse Change” or other similar materiality-based limitation set forth therein)
in all respects, except where the failure of such representations and warranties
to be true and correct would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change, in each of cases (A) and
(B), as of the date of the Merger Agreement and as of the date hereof with the
same effect as though made as of the date hereof, except that the accuracy of
representations and warranties that by terms speak as of a specified date will
be determined as of such date in the manner set forth above.


2.     The Company has complied in all material respects with all covenants,
obligations and agreements contained in the Merger Agreement that are required
to be performed or complied with by the Company on or before the date hereof.


[Signature Page Follows]






[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the undersigned have caused this Compliance Certificate to
be executed as of the date first written above.




EXONICS THERAPEUTICS, INC.






By:                        
John Ripple, Chief Executive Officer






By:                        
Jesper Gromada, Chief Scientific Officer






















[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------


Execution Version




Exhibit F
Buyer Compliance Certificate
[See attached]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

        


VERTEX PHARMACEUTICALS INCORPORATED


COMPLIANCE CERTIFICATE


[___], 2019


The undersigned, Jeffrey Leiden, in his capacity as the Chief Executive Officer
of Vertex Pharmaceuticals Incorporated, a Massachusetts corporation (“Buyer”),
pursuant to Section 3.3.1 of that certain Agreement and Plan of Merger, dated as
of [___], 2019, by and among Buyer, VXP Merger Sub, Inc. (“Merger Sub”), Exonics
Therapeutics, Inc. and Shareholder Representative Services LLC (the “Merger
Agreement”), does hereby certify that he is the duly elected, qualified and
acting Chief Executive Officer of Buyer, and that he is authorized to execute
this certificate on behalf of Buyer. Capitalized terms used herein without
definition shall have the respective meanings assigned to such terms in the
Merger Agreement. The undersigned does hereby further certify that:


1.     The representations and warranties of Buyer and Merger Sub set forth in
the Merger Agreement are true and correct (without giving effect to any
limitation as to “materiality” or “material adverse effect” or other similar
materiality-based limitation set forth therein) in all respects, in each case as
of the date of the Merger Agreement and as of the date hereof with same effect
as though made as of the date hereof (other than representations and warranties
that by terms speak as of a specified date, which will be determined as of such
date), except for such failures to be true and correct that would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the ability of Buyer and Merger Sub to consummate the transactions
contemplated by the Merger Agreement.


2.     Buyer and Merger Sub have complied in all material respects with all
covenants, obligations and agreements contained in the Merger Agreement that are
required to be performed or complied with by Buyer and Merger Sub on or before
the date hereof.


[Signature Page Follows]






[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
executed as of the date first written above.




VERTEX PHARMACEUTICALS INCORPORATED






By:                _____
Jeffrey Leiden, Chief Executive Officer






[Signature Page to Buyer Compliance Certificate]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




Exhibit G

Restricted Activities Agreement
[See attached]


[ * ]








[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




Exhibit H
[ * ] Deferred Consideration Agreement
[See attached]


[ * ]






















[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------






Exhibit I
Deferred Consideration Acknowledgment
[See attached]


[ * ]
Exhibit J
Designated Individual Agreement
[See attached]


[ * ]












[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------

Execution Version




AMENDMENT TO AGREEMENT AND PLAN OF MERGER
THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is entered
into as of June 12, 2019, among Vertex Pharmaceuticals Incorporated, a company
incorporated under the laws of Massachusetts (“Buyer”), VXP Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), Exonics Therapeutics, Inc., a Delaware
corporation (the “Company”), and Shareholder Representative Services LLC, a
Colorado limited liability company, solely in its capacity as the shareholders’
representative (the “Shareholders’ Representative”).
WHEREAS, Buyer, Merger Sub, the Company and the Shareholders’ Representative
entered into an Agreement and Plan of Merger dated as of June 6, 2019 (the
“Agreement”);
WHEREAS, the parties hereto desire to amend the Agreement on the terms set forth
in this Amendment; and
WHEREAS, the Board of Directors of the Company deems it advisable and in the
best interests of the Company and the Company Shareholders to enter into this
Amendment.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth below, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Buyer, Merger Sub,
the Company and the Shareholders’ Representative agree as follows:
1.
Capitalized terms used herein and not defined herein shall have the meaning set
forth in the Agreement.

2.
Exhibit B (Written Consent) is amended and restated in its entirety as set forth
on Exhibit A to this Amendment.

3.
Clause (y) of the last sentence of Section 1.4 of the Agreement is amended and
restated in its entirety as follows:

(y) [ * ] is not, and shall be deemed not to be, Affiliates of the Company or
Buyer for purposes of this definition of “Affiliate.”
4.
The last sentence of Section 2.17 of the Agreement is amended and restated in
its entirety as follows:

5.
Notwithstanding the foregoing, Buyer confirms that it will not, absent a change
in Applicable Law, [ * ] (y) the Company has provided a valid certificate and
notice pursuant to Treasury Regulations Section 1.897-2(h) in accordance with
Section 3.2.4 of this Agreement.


6.
The last sentence of Section 6.8 of the Agreement is amended and restated in its
entirety as follows:

Notwithstanding anything to the contrary in this Section 6.8, but in furtherance
and not limitation of the foregoing, [ * ].


2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Execution Version




7.
The second sentence of the second paragraph of Section 6.10.2 is amended and
restated in its entirety as follows:

In addition to the foregoing, after the Closing, Buyer may disclose the
Company’s Confidential Information to third parties in connection with the
actual or potential research, development, manufacture or commercialization of
Products; provided that such disclosure is covered by terms of confidentiality
and non-use no less stringent than those set forth herein and/or in the UT
Agreements (if applicable).
8.
Clause (ii)(c) of Section 6.11.3 is amended and restated in its entirety as
follows:

[ * ].
9.
A new Section 6.12.4 is added to the Agreement as follows:

No later than 2 Business Days prior to the Closing Date, the Company shall
deliver to each Deferred Holder (other than the [ * ]) and each Designated
Individual a statement, in a form reasonably satisfactory to Buyer, setting
forth each such Deferred Holder’s and Designated Individual’s Restricted Shares
(as such term is defined in the Deferred Consideration Acknowledgments, in
respect of Deferred Holders, and Designated Individual Agreements, in respect of
Designated Individuals).
10.
Section 8.4.9 of the Agreement is deleted in its entirety.

11.
The parties shall not amend, modify or supplement any provision of the Agreement
as amended by this Amendment or this Amendment specific to the University of
Texas Southwestern Medical Center or its Affiliates in a manner that would
impair the rights of, or impose obligations on, The University of Texas
Southwestern Medical Center without the prior written consent of The University
of Texas Southwestern Medical Center (such consent not to be unreasonably
withheld, conditioned or delayed).

12.
This Amendment may be executed in any number of counterparts, each of which will
be an original and all of which, taken together, will constitute the same
document. Counterparts may be signed and delivered by facsimile or digital
transmission (e.g., .pdf), each of which will be binding when received by the
applicable Party.

13.
Except as modified by this Amendment, the Agreement is in all other respects
hereby ratified and confirmed and remains in full force and effect. From and
after the date of this Amendment, each reference in the Agreement to “this
Agreement,” “hereof,” “hereunder” or words of like import, and all references to
the Agreement in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind of nature (other than in this
Amendment or as otherwise expressly provided) will be deemed to mean the
Agreement, as amended by this Amendment, whether or not this Amendment is
expressly referenced.

[Remainder of page intentionally left blank]


2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date first written above.
VERTEX PHARMACEUTICALS INCORPORATED
By:    Paul Silva    
Name: Paul Silva
Title: Senior Vice President, Corporate Controller




[Signature Page to Amendment to Agreement and Plan of Merger]









--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date first written above.
VXP MERGER SUB, INC.
By:    Paul Silva
Name: Paul Silva
Title: Assistant Treasurer




    


[Signature Page to Amendment to Agreement and Plan of Merger]









--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date first written above.
EXONICS THERAPEUTICS, INC.
By:    John Ripple    
Name: John Ripple
Title: CEO







    
[Signature Page to Amendment to Agreement and Plan of Merger]







--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date first written above.
SHAREHOLDER REPRESENTATIVE SERVICES LLC, SOLELY IN ITS CAPACITY AS SHAREHOLDERS’
REPRESENTATIVE
By:    Sam Riffe        Name: Sam Riffe
Title: Managing Director


    
[Signature Page to Amendment to Agreement and Plan of Merger]







--------------------------------------------------------------------------------

Execution Version




Exhibit A
Amended and Restated Written Consent
[Attached]


[ * ]






2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.